Exhibit 10.4
EXECUTION VERSION
 
CREDIT AGREEMENT
among
TRICO SHIPPING AS,
as Borrower,
TRICO SUPPLY AS,
TRICO SUBSEA HOLDING AS,
and
TRICO SUBSEA AS,
as Guarantors,
VARIOUS LENDERS,
NORDEA BANK FINLAND PLC, NEW YORK BRANCH,
as Administrative Agent and Book Runner
and
NORDEA BANK FINLAND PLC, NEW YORK BRANCH and BAYERISCHE
HYPO- UND VEREINSBANK AG,
as Joint Lead Arrangers
 
Dated as of May 14, 2008

 
 



 



--------------------------------------------------------------------------------



 



Table of Contents

              Page
ARTICLE I Definitions
    1  
 
       
Section 1. Defined Terms
    1  
 
       
ARTICLE II The Credits
    20  
 
       
Section 2. Amount and Terms of Credit Facility
    20  
 
       
2.01 Loan Commitments
    20  
2.02 Minimum Amount of Each Borrowing; Limitation on Number of Borrowings
    20  
2.03 Notice of Borrowing
    20  
2.04 Disbursement of Funds
    21  
2.05 Notes
    22  
2.06 Pro Rata Borrowings
    23  
2.07 Substitution of Euro for Alternate Currency
    23  
2.08 Pro Rata Borrowings
    23  
2.09 Interest
    23  
2.10 Interest Periods
    24  
2.11 Increased Costs, Illegality, etc.
    25  
2.12 Compensation
    27  
2.13 Change of Lending Office
    28  
2.14 Replacement of Lenders
    28  
 
       
Section 3. Commitment Commission; Reductions of Commitment
    29  
 
       
3.01 Commitment Commission
    29  
3.02 Voluntary Termination of Unutilized Commitments
    29  
3.03 Mandatory Reduction of Commitments
    29  
 
       
Section 4. Prepayments; Payments; Taxes; Voluntary Prepayments
    31  
 
       
4.01 Voluntary Prepayments
    31  
4.02 Mandatory Repayments
    32  
4.03 Method and Place of Payment
    32  
4.04 Net Payments; Taxes
    32  
 
       
Section 5. Conditions Precedent to the Initial Borrowing Date
    34  
 
       
5.01 Execution of Agreement; Notes
    34  
5.02 Officer’s Certificate
    34  
5.03 Fees, etc.
    34  
5.04 Pro Forma Balance Sheets; Projections
    34  
5.05 Opinions of Counsel
    34  
5.06 Corporate Documents; Proceedings; etc.
    35  
5.07 Indebtedness
    35  
5.08 Appraisals
    35  

(i)



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page
5.09 Pledge and Security Agreement
    36  
5.10 Vessel Acquisition Agreements
    36  
5.11 Solvency Certificate
    36  
5.12 Approvals
    37  
5.13 Assignments of Earnings, Insurances and Charter
    37  
5.14 Mortgages
    38  
5.15 Certificates of Ownership; Searches; Class Certificates; Appraisal Reports;
Mortgages
    38  
5.16 Subsidiaries Guaranty
    38  
5.17 Refinancing of Existing Indebtedness
    39  
5.18 DeepOcean Acquisition
    39  
5.19 Litigation
    39  
5.20 Environmental Laws
    39  
5.21 Material Adverse Effect
    39  
5.22 Fees, etc.
    39  
5.23 No Conflicts
    39  
5.24 Factoring Agreement
    40  
 
       
Section 6. Conditions Precedent to each Borrowing Date
    40  
 
       
6.01 No Default; Representations and Warranties
    40  
6.02 Notice of Borrowing
    40  
 
       
Section 7. Representations, Warranties and Agreements
    40  
 
       
7.01 Corporate/Limited Liability Company/Limited Partnership Status
    41  
7.02 Corporate Power and Authority
    41  
7.03 No Violation
    41  
7.04 Governmental Approvals
    41  
7.05 Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections; etc.
    42  
7.06 Litigation
    42  
7.07 True and Complete Disclosure
    43  
7.08 Use of Proceeds; Margin Regulations
    43  
7.09 Tax Returns and Payments
    43  
7.10 Compliance with ERISA
    44  
7.11 The Security Documents
    45  
7.12 Subsidiaries
    45  
7.13 Compliance with Statutes, etc.
    45  
7.14 Investment Company Act
    45  
7.15 Environmental Matters
    45  
7.16 Labor Relations
    46  
7.17 Patents, Licenses, Franchises and Formulas
    46  
7.18 Indebtedness
    46  
7.19 Insurance
    47  

(ii)



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page
7.20 Properties
    47  
7.21 Legal Names; Type of Organization (and Whether a Registered Organization);
Jurisdiction of Organization; etc.
    47  
7.22 Concerning the Mortgaged Vessels
    47  
7.23 Citizenship
    47  
7.24 Vessel Classification
    47  
7.25 No Immunity
    47  
7.26 Fees and Enforcement
    48  
7.27 Form of Documentation
    48  
7.28 Vessel Acquisition
    48  
 
       
Section 8. Affirmative Covenants
    48  
 
       
8.01 Information Covenants
    49  
8.02 Books, Records and Inspections
    52  
8.03 Maintenance of Property; Insurance
    52  
8.04 Existence; Franchises
    52  
8.05 Compliance with Statutes, etc.
    52  
8.06 Compliance with Environmental Laws
    53  
8.07 ERISA
    53  
8.08 End of Fiscal Years
    54  
8.09 Performance of Obligations
    54  
8.10 Payment of Taxes
    54  
8.11 Additional Security; Additional Guarantors; Further Assurances
    54  
8.12 Deposit of Earnings
    56  
8.13 Ownership of Credit Parties
    56  
8.14 Use of Proceeds
    56  
8.15 Flag of Mortgaged Vessels; Vessel Classifications
    56  
 
       
Section 9. Negative Covenants
    56  
 
       
9.01 Liens
    57  
9.02 Sale of Collateral, etc.
    58  
9.03 Dividends
    59  
9.04 Indebtedness
    60  
9.05 Transactions with Affiliates
    60  
9.06 Consolidated Leverage Ratio
    61  
9.07 Consolidated Net Worth
    61  
9.08 Free Liquidity
    61  
9.09 Collateral Coverage
    61  
9.10 Limitations on Investments
    61  
9.11 Limitation on Modifications of Certificate of Incorporation and By-Laws;
etc.
    62  
9.12 Limitation on Certain Restrictions on Subsidiaries
    62  
9.13 Business
    62  

(iii)



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page
9.14 ERISA
    63  
 
       
Section 10. Events of Default
    63  
 
       
10.01 Payments
    63  
10.02 Representations, etc.
    63  
10.03 Covenants
    63  
10.04 Default Under Other Agreements
    63  
10.05 Bankruptcy, etc.
    63  
10.06 ERISA
    64  
10.07 Security Documents
    64  
10.08 Guaranties
    64  
10.09 Judgments
    64  
10.10 Change of Control
    65  
10.11 Parent Credit Agreement
    65  
 
       
Section 11. Administrative Agent
    65  
 
       
11.01 Appointment
    65  
11.02 Nature of Duties
    65  
11.03 Lack of Reliance on the Administrative Agent
    66  
11.04 Certain Rights of the Administrative Agent
    66  
11.05 Reliance
    66  
11.06 Indemnification
    67  
11.07 The Administrative Agent in its Individual Capacity
    67  
11.08 Holders
    67  
11.09 Resignation by the Administrative Agent
    67  
11.10 No Other Duties, etc.
    68  
 
       
Section 12. Guaranty
    68  
 
       
12.01 Guaranty
    68  
12.02 Bankruptcy
    69  
12.03 Nature of Liability
    69  
12.04 Independent Obligation
    69  
12.05 Authorization
    69  
12.06 Reliance
    70  
12.07 Subordination
    71  
12.08 Waiver
    71  
12.09 Subordination of Guaranteed Obligations of the Trico Subsea Guarantors
    72  
 
       
Section 13. Miscellaneous
    72  
 
       
13.01 Payment of Expenses
    72  
13.02 Right of Setoff
    73  
13.03 Notices
    74  
13.04 Benefit of Agreement
    74  
13.05 No Waiver; Remedies Cumulative
    76  

(iv)



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page
13.06 Payments Pro Rata
    76  
13.07 Calculations; Computations
    77  
13.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL
    77  
13.09 Counterparts
    78  
13.10 Effectiveness
    78  
13.11 Headings Descriptive
    78  
13.12 Amendment or Waiver; etc.
    78  
13.13 Survival
    80  
13.14 Domicile of Loans
    80  
13.15 Limitation on Additional Amounts, etc.
    80  
13.16 Confidentiality
    81  
13.17 Register
    81  
13.18 Judgment Currency
    82  
13.19 Language
    82  
13.20 Waiver of Immunity
    82  
13.21 USA PATRIOT Act Notice
    83  
13.22 Lender Consent
    83  
13.23 DeepOcean Restructuring
    83  

SCHEDULES

         
SCHEDULE I
  —   Revolving Loan Commitments
SCHEDULE II
  —   Lender Addresses
SCHEDULE III
  —   Collateral Vessels; Purchase Price
SCHEDULE IV
  —   Vessel Acquisition Agreements
SCHEDULE V
  —   Approved Classification Societies
SCHEDULE VI
  —   ERISA
SCHEDULE VII
  —   Subsidiaries
SCHEDULE VIII
  —   Indebtedness
SCHEDULE IX
  —   Insurance
SCHEDULE X
  —   Legal Name; Type of Organization and whether a Registered Organization;
Jurisdiction of Organization; Etc.
SCHEDULE XI
  —   Transactions with Affiliates
SCHEDULE XII
  —   Required Insurance

ANNEX

         
ANNEX A
  —   Mandatory Cost Formula
ANNEX B
  —   Trico Subsea Guarantors Subordination Provisions

(v)



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page

         
EXHIBITS
         
EXHIBIT A-1
  —   Notice of Borrowing
EXHIBIT A-2
  —   Notice of Effective Date
EXHIBIT B
  —   Note
EXHIBIT C
  —   Assignment and Assumption Agreement
EXHIBIT D
  —   Form of Vessel Mortgage
EXHIBIT E
  —   Refund Guarantee Assignment
EXHIBIT F-1
  —   Opinion of Vinson & Elkins LLP, New York counsel to Holdings and its
Subsidiaries
EXHIBIT F-2
  —   Opinion of Thommessen Krefting Greve Lund AS, Norwegian counsel to
Holdings and its Subsidiaries
EXHIBIT F-3
  —   Opinion of Patton, Moreno & Asvat, Bahamian counsel to Holdings and its
Subsidiaries
EXHIBIT F-4
  —   Opinion of local counsel to Holdings and its Subsidiaries appointed in the
Republic of Vanuatu
EXHIBIT F-5
  —   Opinion of White & Case LLP, English counsel to Holdings and its
Subsidiaries
EXHIBIT G
  —   Officer’s Certificate
EXHIBIT H
  —   Subsidiaries Guaranty
EXHIBIT I
  —   Pledge and Security Agreement
EXHIBIT J
  —   Vessel Acquisition Agreements Assignment
EXHIBIT K
  —   Solvency Certificate
EXHIBIT L-1
  —   Assignment of Earnings
EXHIBIT L-2
  —   Assignment of Insurance
EXHIBIT M
  —   Factoring Agreement
EXHIBIT N
  —   Form of Intercompany Subordination Provisions

(vi)



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT, dated as of May 14, 2008, among TRICO SUPPLY AS, a
limited company organized under the laws of Norway (“Holdings”), TRICO SUBSEA
HOLDING AS, a limited company organized under the laws of Norway (“Trico Subsea
Holding”), TRICO SUBSEA AS, a limited company organized under the laws of Norway
(“Trico Subsea”), TRICO SHIPPING AS, a limited company organized under the laws
of Norway and a wholly-owned Subsidiary of Holdings (the “Borrower”), the
Lenders party hereto from time to time, NORDEA BANK FINLAND PLC, NEW YORK BRANCH
(“Nordea”), as Administrative Agent (in such capacity, the “Administrative
Agent”) and as Collateral Agent under the Security Documents (in such capacity,
the “Collateral Agent”). All capitalized terms used herein and defined in
Section 1 are used herein as therein defined.
W I T N E S S E T H:
          WHEREAS, the Lenders are willing to extend credit to the Borrower, on
the terms and conditions set forth herein; and
          WHEREAS, Holdings, Trico Subsea Holding, Trico Subsea and the
Subsidiaries Guarantors will guarantee the obligations of the Borrower
hereunder.
          Accordingly, the parties hereto agree as follows:
ARTICLE I
Definitions
          Section 1. Defined Terms As used in this Agreement, the following
terms shall have the meanings specified below:
          “Administrative Agent” shall have the meaning provided in the first
paragraph of this Agreement, and shall include any successor thereto.
          “Affiliate” shall mean, with respect to any Person, any other Person
(including, for purposes of Section 9.05 only, all directors, officers and
partners of such Person) directly or indirectly controlling, controlled by, or
under direct or indirect common control with, such Person; provided, however,
that for purposes of Section 9.05, an Affiliate of the Borrower shall include
any Person that directly or indirectly owns more than 5% of any class of the
capital stock of the Borrower and any officer or director of the Borrower or any
of its Subsidiaries. A Person shall be deemed to control another Person if such
Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise. Notwithstanding
anything to the contrary contained above, for purposes of Section 9.05, neither
the Administrative Agent, nor the Collateral Agent, nor any Lender (or any of
their respective affiliates) shall be deemed to constitute an Affiliate of the
Borrower or its Subsidiaries in connection with the Credit Documents or its
dealings or arrangements relating thereto.
          “Agents” shall mean, collectively, the Administrative Agent and the
Collateral Agent.

 



--------------------------------------------------------------------------------



 



          “Aggregate Appraised Value” shall mean at any time, the sum of the
Appraised Value of all Mortgaged Vessels owned by the Borrower and the
Subsidiary Guarantors at such time.
          “Aggregate Exposure” at any time shall mean the aggregate principal
amount of Loans then outstanding (for this purpose, using the Dollar Equivalent
of each Alternate Currency Loan then outstanding).
          “Agreement” shall mean this Credit Agreement, as modified,
supplemented, amended or restated from time to time.
          “Alternate Currency” shall mean each of Euros, NOK and Sterling.
          “Alternate Currency Loans” shall mean each Euro Denominated Loan, each
NOK Denominated Loan and each Sterling Denominated Loan.
          “Applicable Margin” initially shall mean a percentage per annum equal
to 2.25%; provided that the Applicable Margin shall be subject to adjustments as
set forth in the pricing grid provided below based on meeting the Consolidated
Leverage Ratio as set forth herein (but in any event, such adjustments are not
to be commenced prior to the delivery of financial statements delivered in
respect of the fiscal quarter ending on December 31, 2008). From each applicable
Start Date (as defined below) to each applicable End Date (as defined below),
the Applicable Margins for Loans shall be those set forth below opposite the
Consolidated Leverage Ratio indicated to have been achieved in any Quarterly
Pricing Certificate delivered in accordance with the following sentence:

                  Level   Consolidated Leverage Ratio   Applicable Margin   3  
 
Greater than or equal to 2.50:1.00
    2.25 %   2    
Greater than 1.00:1.00 and less than 2.50:1.00
    2.00 %   1    
Equal to or less than 1.00:1.00
    1.75 %

          The Consolidated Leverage Ratio used in a determination of the
Applicable Margin shall be determined based on the delivery of a certificate of
the Borrower (each, a “Quarterly Pricing Certificate”) by an authorized officer
of the Borrower to the Administrative Agent (with a copy to be sent by the
Administrative Agent to each Lender), within 45 days of the last day of any
fiscal quarter of the Borrower ending following the Effective Date, which
certificate shall set forth the calculation of the Consolidated Leverage Ratio
as at the last day of the Test Period ended immediately prior to the relevant
date of the delivery of such Quarterly Pricing Certificate (each date of
delivery of a Quarterly Pricing Certificate, a “Start Date”) and the Applicable
Margin which shall be thereafter applicable (until same are changed or cease to
apply in accordance with the following sentences). The Applicable Margin so
determined shall apply, except as set forth in the succeeding sentence, from the
relevant Start Date to the earliest of (x) the date on which the next Quarterly
Pricing Certificate is delivered to the Administrative Agent or (y) the date
which is 45 days following the last day of the Test Period in which the previous

-2-



--------------------------------------------------------------------------------



 



Start Date occurred, such earliest date (the “End Date”), at which time Level 3
pricing shall apply until such time, if any, as a Quarterly Pricing Certificate
has been delivered showing the pricing for the respective period is at a Level
below Level 3 (it being understood that, in the case of any Quarterly Pricing
Certificate as so required, any reduction in the Applicable Margin shall apply
only from and after the date of the delivery of the complying financial
statements and officer’s certificate); provided further, that Level 3 pricing
shall apply at all times when any Event of Default is in existence.
          “Appraisal” shall mean, with respect to a Mortgaged Vessel, an “as
built” written appraisal by an Approved Appraiser of the fair market value of
such Vessel on an individual charter free basis.
          “Appraised Value” of any Mortgaged Vessel at any time shall mean the
average of the fair market value of such Vessel on an individual charter free
basis as set forth on the Appraisals most recently delivered to, or obtained by,
the Administrative Agent prior to such time pursuant to Sections 5.08 and
8.01(i).
          “Approved Appraiser” shall mean R.S. Platou, Fearnleys A.S. and ODS
Petrodata or such other independent appraisal firm as may be reasonably
acceptable to the Administrative Agent.
          “Assignment and Assumption Agreement” shall mean the Assignment and
Assumption Agreement substantially in the form of Exhibit C (appropriately
completed).
          “Assignment of Charters” shall have the meaning provided in
Section 5.13.
          “Assignment of Earnings” shall have the meaning provided in
Section 5.13.
          “Assignment of Insurances” shall have the meaning provided in
Section 5.13.
          “Authorized Officer” shall mean, with respect to (i) the delivery of
Notices of Borrowing, the chairman of the board, managing director, director,
any president, vice president, or treasurer of the Borrower, or any other
officer of the Borrower designated in writing to the Administrative Agent by the
chief executive officer, president or treasurer of the Borrower as being
authorized to give notices under this Agreement, (ii) delivery of financial
documents and officer’s certificates pursuant to this Agreement, the chairman of
the board, managing director, director, the president, any vice president, the
treasurer, any other financial officer or an authorized manager of any Credit
Party and (iii) any other matter in connection with this Agreement or any other
Credit Document, any officer (or a Person or Persons so designated by any two
officers) of any Credit Party, in each case to the extent reasonably acceptable
to the Administrative Agent.
          “Available Currency” shall mean with respect to the Loans, Dollars and
each Alternate Currency.
          “Bankruptcy Code” shall have the meaning provided in Section 10.05.

-3-



--------------------------------------------------------------------------------



 



          “Borrower” shall have the meaning provided in the first paragraph of
this Agreement.
          “Borrowing” shall mean the borrowing of Loans from all the Lenders
(other than any Lender which has not funded its share of a Borrowing in
accordance with this Agreement) having Revolving Loan Commitments on a given
date, and which have the same Interest Period.
          “Borrowing Date” shall mean each date (including the Initial Borrowing
Date) on which Loans are incurred by the Borrower.
          “Business Day” shall mean (i) for all purposes other than as covered
by clauses (ii), (iii) or (iv) below, any day excluding Saturday, Sunday and any
day which shall be in the City of New York or London a legal holiday or a day on
which banking institutions are authorized by law or other governmental actions
to close, (ii) with respect to all notices and determinations in connection
with, and payments of principal and interest on or with respect to, Euro
Denominated Loans, any day which is a Business Day described in clause (i) and
which is also (A) a day for trading by and between banks in the London interbank
market and which shall not be a legal holiday or a day on which banking
institutions are authorized or required by law or other government action to
close in London or New York City and (B) in relation to any payment in Euros, a
day on which the Trans-European Automated Real-Time Gross Settlement Express
Transfer (TARGET) System is open, (iii) with respect to all notices and
determinations in connection with, and payments of principal and interest on or
with respect to, Sterling Denominated Loans, any day which is a Business Day
described in clause (i) and which is also a day for trading by and between banks
in the London interbank market and which shall not be a legal holiday or a day
on which banking institutions are authorized or required by law or other
government action to close in London or New York City, and (iv) with respect to
all notices and determinations in connection with, and payments of principal and
interest on or with respect to, NOK Denominated Loans, any day which is a
Business Day described in clause (i) and which is also a day for trading by and
between banks in Norway and which shall not be a legal holiday or a day on which
banking institutions are authorized or required by law or other government
action to close in Norway, New York City or London.
          “Capitalized Lease Obligations” shall mean, with respect to any
Person, the obligations of such Person to pay rent or other amounts under any
lease of (or other arrangement conveying the right to use) real or personal
property, or a combination thereof, which obligations are required to be
classified and accounted for as capital leases on a balance sheet of such person
under GAAP and, for purposes hereof, the amount of such obligations at any time
shall be the capitalized amount thereof at such time determined in accordance
with NOR-GAAP.
          “CERCLA” shall mean the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as the same may be amended from time to
time, 42 U.S.C. § 9601 et seq.
          “Change of Control” shall mean (i) any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) under the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), shall become, or obtain rights (whether
by means of warrants, options or otherwise) to become, the “beneficial owner”
(as defined in Rules 13(d)-3 and 13(d)-5 under the

-4-



--------------------------------------------------------------------------------



 



Exchange Act), directly or indirectly, of more than 35% of the outstanding
common stock of the Parent, (ii) the board of directors of the Parent shall
cease to consist of a majority of Continuing Directors, (iii) the Parent shall
cease to own, directly or indirectly, 100% of the voting and/or economic
interests in the capital stock or other Equity Interests of Holdings and the
Borrower, (iv) Holdings shall cease to own, directly or indirectly, 100% of the
voting and/or economic interests in the capital stock or other Equity Interests
of the Borrower, or (v) the Borrower shall cease to own, directly or indirectly,
100% of the voting and/or economic interests of each Person which owns a
Mortgaged Vessel.
          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
Section references to the Code are to the Code as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.
          “Collateral” shall mean all property (whether real or personal) with
respect to which any security interests have been granted (or purported to be
granted) pursuant to any Security Document, including, without limitation, all
Pledge Agreement Collateral, all Earnings and Insurance Collateral, all
Mortgaged Vessels, and all cash and cash equivalents at any time delivered as
collateral hereunder.
          “Collateral Agent” shall mean the Administrative Agent acting as
mortgagee, security trustee or collateral agent for the Secured Creditors
pursuant to the Security Documents.
          “Collateral Disposition” shall mean (i) the sale, lease, transfer or
other disposition other than pursuant to a charter by the Borrower or any of its
Subsidiaries to any Person other than the Borrower or a Subsidiaries Guarantor
of any Mortgaged Vessel or (ii) any Event of Loss of any Mortgaged Vessel.
          “Collateral Vessels” shall mean, collectively, the thirteen Vessels
listed on Schedule III, and, individually, any of such Vessels.
          “Commitment Commission” shall have the meaning provided in
Section 3.01(a).
          “Consolidated EBITDA” shall mean, for any period, Consolidated Net
Income for such period, before deducting therefrom (i) consolidated interest
expense of Holdings and its Subsidiaries for such period, (ii) provision for
taxes based on income that were included in arriving at Consolidated Net Income
for such period and (iii) the amount of all amortization of intangibles and
depreciation to the extent that same was deducted in arriving at Consolidated
Net Income for such period and without giving effect (x) to any extraordinary
gains or extraordinary non-cash losses (except to the extent that any such
extraordinary non-cash losses require a cash payment in a future period) and
(y) to any or gains or losses from sales of assets other than from sales of
inventory in the ordinary course of business; provided that, for purposes of
Section 9.06 only, pro forma adjustments satisfactory to the Administrative
Agent shall be made for any vessels acquired by or delivered to the Borrower or
any Subsidiary of the Borrower (including vessels acquired pursuant to the
DeepOcean Acquisition) prior to December 31, 2009 as if such vessels were
acquired or delivered on the first day of the relevant Test Period.

-5-



--------------------------------------------------------------------------------



 



          “Consolidated Indebtedness” shall mean, as at any date of
determination, the aggregate stated balance sheet amount of all Indebtedness
(but including, in any event, without limitation, the then outstanding principal
amount of all Loans, all Capitalized Lease Obligations but excluding
Indebtedness of a type described in clause (vi) of the definition thereof and
excluding the TMS Intercompany Indebtedness, the Trico Marine Cayman
Intercompany Loan and the Trico Supply Intercompany Loan) of Holdings and its
Subsidiaries on a consolidated basis as determined in accordance with NOR-GAAP.
          “Consolidated Leverage Ratio” shall mean, as at any date of
determination, the ratio of Consolidated Net Indebtedness as at such date to
Consolidated EBITDA for the Test Period most recently ended or prior to such
date.
          “Consolidated Net Income” shall mean, for any period, the net income
(or loss) of Holdings and its Subsidiaries for such period, determined on a
consolidated basis (after any deduction for minority interests), provided that
the net income of any Subsidiary of Holdings shall be excluded to the extent
that the declaration or payment of cash dividends or similar cash distributions
by that Subsidiary of that net income is not at the date of determination
permitted by operation of its charter or any agreement, instrument or law
applicable to such Subsidiary and (iii) the net income (or loss) of any other
Person acquired by Holdings or a Subsidiary of Holdings in a pooling of
interests transaction for any period prior to the date of such acquisition shall
be excluded.
          “Consolidated Net Indebtedness” shall mean, on any date,
(i) Consolidated Indebtedness on such date minus (ii) unrestricted cash and cash
equivalents of Holdings and its Subsidiaries on such date.
          “Consolidated Net Worth” shall mean, the Net Worth of Holdings and its
Subsidiaries determined on a consolidated basis after appropriate deduction for
any minority interests in Subsidiaries.
          “Contingent Obligation” shall mean, as to any Person, any obligation
of such Person guaranteeing or intended to guarantee any Indebtedness, leases,
dividends or other obligations (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (x) for the
purchase or payment of any such primary obligation or (y) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (iv) otherwise to assure or hold harmless the holder
of such primary obligation against loss in respect thereof; provided, however,
that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business or
customary and reasonable indemnity obligations in effect on the Effective Date
or entered into in connection with any acquisition or disposition of assets
permitted by this Agreement and any products warranties extended in the ordinary
course of business. The amount of any Contingent Obligation shall be deemed to
be an amount equal to the stated or

-6-



--------------------------------------------------------------------------------



 



determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if the less, the maximum amount of such
primary obligation for which such Person may be liable pursuant to the terms of
the instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.
          “Continuing Directors” means the directors of the Parent on the
Effective Date, and each other director, if, in each case, such other director’s
nomination for election to the board of directors of the Parent is recommended
by at least a majority of the then Continuing Directors.
          “Credit Documents” shall mean this Agreement, each Note, each Security
Document, the Subsidiaries Guaranty and each additional guaranty or additional
security document executed pursuant to Section 8.11.
          “Credit Party” shall mean Holdings, the Borrower, each Subsidiaries
Guarantor, and any other Subsidiary of the Borrower which at any time executes
and delivers any Credit Document.
          “DeepOcean” shall have the meaning provided in Section 5.16.
          “DeepOcean Acquisition” shall have the meaning provided in
Section 5.18.
          “Default” shall mean any event, act or condition which with notice or
lapse of time, or both, would constitute an Event of Default.
          “Defaulting Lender” shall mean any Lender with respect to which a
Lender Default is in effect.
          “Dividend” with respect to any Person shall mean that such Person has
declared or paid a dividend, distribution or returned any equity capital to its
stockholders, partners or members or authorized or made any other distribution,
payment or delivery of property (other than common equity of such Person) or
cash to its stockholders, partners or members as such, or redeemed, retired,
purchased or otherwise acquired, directly or indirectly, for a consideration
(other than common equity of such Person) any shares of any class of its capital
stock partnership or membership interests outstanding on or after the Effective
Date (or any options or warrants issued by such Person with respect to its
capital stock), or set aside any funds for any of the foregoing purposes, or
shall have permitted any of its Subsidiaries to purchase or otherwise acquire
for a consideration (other than common equity of such Person) any shares of any
class of the capital stock of, or equity interests in, such Person outstanding
on or after the Effective Date (or any options or warrants issued by such Person
with respect to its capital stock or other equity interests). Without limiting
the foregoing, “Dividends” with respect to any Person shall also include all
payments made or required to be made (other than common equity of such Person)
by such Person with respect to any stock appreciation rights, plans, equity
incentive or achievement plans or any similar plans or setting aside of any
funds for the foregoing purposes.

-7-



--------------------------------------------------------------------------------



 



          “Documents” shall mean the Credit Documents and the Vessel Acquisition
Agreements.
          “Dollar Denominated Loan” shall mean each Loan denominated in Dollars
at the time of the incurrence thereof.
          “Dollar Equivalent” of an amount denominated in a currency other than
Dollars shall mean, at any time for the determination thereof, the amount of
Dollars which could be purchased with the amount of such currency involved in
such computation at the spot exchange rate therefor as quoted by the
Administrative Agent as of 11:00 A.M. (New York time) on such date; provided
that (i) for purposes of (x) determining compliance with Section 2.01 and
Section 4.02 and (y) calculating Commitment Commission pursuant to
Section 3.01(a), the Dollar Equivalent of any amounts denominated in a currency
other than U.S. Dollars shall be calculated on a monthly basis on the first
Business Day of each calendar month, (ii) at any time during a calendar month,
if the Aggregate Exposure would exceed the Total Commitment at such time, then
in the sole discretion of the Administrative Agent or at the request of the
Required Lenders, the Dollar Equivalent shall be reset on such date, which rates
shall remain in effect until the last Business Day of such calendar month or
such earlier date, if any, as the rate is reset pursuant to this proviso, and
(iii) notwithstanding anything to the contrary contained in this definition, at
any time that a Default of an Event of Default then exists, the Administrative
Agent may revalue the Dollar Equivalent of any amounts outstanding under the
Credit Documents in a currency other than Dollars in its reasonable discretion.
          “Dollars” and the sign “$” shall each mean lawful money of the United
States.
          “Domestic Subsidiary” of any Person shall mean any Subsidiary of such
Person incorporated or organized in the United States or any State or territory
thereof or the District of Columbia.
          “Earnings and Insurance Collateral” shall mean all “Earnings
Collateral” and “Insurance Collateral”, as the case may be, as defined in the
respective Assignment of Earnings and the Assignment of Insurances.
          “Effective Date” shall have the meaning provided in Section 13.10.
          “Eligible Transferee” shall mean and include a commercial bank,
insurance company, financial institution, fund or other Person which regularly
purchases interests in loans or extensions of credit of the types made pursuant
to this Agreement, any other Person which would constitute a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act as
in effect on the Effective Date or other “accredited investor” (as defined in
Regulation D of the Securities Act).
          “Environmental Claim” shall mean any written claim, action, suit,
cause of action or notice by any person or entity alleging potential liability
arising out of, based on or resulting from (a) the Release into the environment,
of any Hazardous Material or (b) circumstances forming the basis of any
violation, or alleged violation, of any Environmental Law.

-8-



--------------------------------------------------------------------------------



 



          “Environmental Law” shall mean all applicable foreign, federal, state
and local laws and regulations having the force and effect of law relating to
the protection of the natural environment or imposing liability or standards of
conduct concerning the use, handling, storage, or management of any Hazardous
Material, each as in effect and as amended through the Effective Date.
          “Equity Interests” of any Person means any and all shares, interests,
rights to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time, and the regulations promulgated and rulings
issued thereunder. Section references to ERISA are to ERISA, as in effect at the
date of this Agreement and any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.
          “ERISA Affiliate” shall mean each person (as defined in Section 3(9)
of ERISA) which together with the Borrower or a Subsidiary of the Borrower would
be deemed to be a “single employer” within the meaning of Section 414(b), (c),
(m) or (o) of the Code.
          “Euro Denominated Loan” shall mean, at any time, each Loan denominated
in Euros at such time.
          “Euro LIBOR” shall mean, with respect to each Borrowing of Euro
Denominated Loans, (i) the rate per annum for deposits in Euros as determined by
the Administrative Agent for a period corresponding to the duration of the
relevant Interest Period which appears on Telerate Page 248 (or any successor
page) at approximately 11:00 A.M. (Brussels time) on the date which is two
Business Days prior to the commencement of such Interest Period or (ii) if such
rate is not shown on Telerate Page 248 (or any successor page), the average
offered quotation to prime banks in the Euro-zone interbank market by the
Administrative Agent for Euro deposits of amounts comparable to the principal
amount of the Euro Denominated Loan to be made by the Administrative Agent as
part of such Borrowing (or, if the Administrative Agent is not a Lender with
respect thereto, taking the average principal amount of the Euro Denominated
Loans then being made by the various Lenders) with maturities comparable to the
Interest Period to be applicable to such Loan (rounded upward to the next whole
multiple of 1/100 of 1%), determined as of 11:00 A.M. (Brussels time) on the
date which is two Business Days prior to the commencement of such Interest
Period; provided that in the event the Administrative Agent has made any
determination pursuant to Section 2.11(a)(i) in respect of Loans denominated in
Euros, or in the circumstances described in clause (i) to the proviso to
Section 2.11(b) in respect of Loans denominated in Euros, Euro LIBOR determined
pursuant to this definition shall instead be the rate determined by the
Administrative Agent as the all-in-cost of funds for the Administrative Agent
(or such other Lender) to fund a Borrowing of Loans denominated in Euros with
maturities comparable to the Interest Period applicable thereto.
          “Euro Rate” shall mean and include each of the Eurodollar Rate, Euro
LIBOR, NOK LIBOR and Sterling LIBOR.

-9-



--------------------------------------------------------------------------------



 



          “Eurodollar Loans” shall mean each Loan denominated in Dollars
designated as such by the Borrower at the time of the incurrence thereof or
conversion thereto.
          “Eurodollar Rate” shall mean with respect to each Interest Period for
a Loan, (a) the offered rate (rounded upward to the nearest 1/100 of one
percent) for deposits of Dollars for a period equivalent to such period at or
about 11:00 A.M. (London time) on the second Business Day before the first day
of such period as is displayed on Telerate page 3750 (British Bankers’
Association Interest Settlement Rates) (or such other page as may replace such
page 3750 on such system or on any other system of the information vendor for
the time being designated by the British Bankers’ Association to calculate the
BBA Interest Settlement Rate (as defined in the British Bankers’ Association’s
Recommended Terms and Conditions dated August 1985)), provided that if on such
date no such rate is so displayed or, in the case of the initial Interest Period
in respect of a Loan, if less than three Business Days’ prior notice of such
Loan shall have been delivered to the Administrative Agent, the Eurodollar Rate
for such period shall be the rate quoted to the Administrative Agent as the
offered rate for deposits of Dollars in an amount approximately equal to the
amount in relation to which the Eurodollar Rate is to be determined for a period
equivalent to such applicable Interest Period by prime banks in the London
interbank Eurodollar market at or about 11:00 A.M. (London time) on the second
Business Day before the first day of such period, in each case divided (and
rounded upward to the nearest 1/100 of 1%) by (b) a percentage equal to 100%
minus the then stated maximum rate of all reserve requirements (including,
without limitation, any marginal, emergency, supplemental, special or other
reserves required by applicable law) applicable to any member bank of the
Federal Reserve System in respect of Eurocurrency funding or liabilities as
defined in Regulation D (or any successor category of liabilities under
Regulation D).
          “Euros” and the designation “€” shall mean the currency introduced on
January 1, 1999 at the start of the third stage of European economic and
monetary union pursuant to the Treaty.
          “Event of Default” shall have the meaning provided in Section 10.
          “Event of Loss” shall mean any of the following events: (x) the actual
or constructive total loss of a Mortgaged Vessel or the agreed or compromised
total loss of a Mortgaged Vessel; or (y) the capture, condemnation,
confiscation, requisition, purchase, seizure or forfeiture of (in each case,
other than temporary seizure for customs lasting no more than 90 days), or any
taking of title to, a Mortgaged Vessel. An Event of Loss shall be deemed to have
occurred: (i) in the event of an actual loss of a Mortgaged Vessel, at the time
and on the date of such loss or if that is not known at noon Greenwich Mean Time
on the date which such Mortgaged Vessel was last heard from; (ii) in the event
of damage which results in a constructive or compromised or arranged total loss
of a Mortgaged Vessel, at the time and on the date of the event giving rise to
such damage; or (iii) in the case of an event referred to in clause (y) above,
at the time and on the date on which such event is expressed to take effect by
the Person making the same. Notwithstanding the foregoing, if such Mortgaged
Vessel shall have been returned to any Credit Party following any event referred
to in clause (y) above prior to the date upon which a commitment reduction is
required to be made under Section 3.03 hereof, no Event of Loss shall be deemed
to have occurred by reason of such event.

-10-



--------------------------------------------------------------------------------



 



          “Excluded Taxes” shall have the meaning provided in Section 4.04(a).
          “Existing Facility” shall have the meaning provided in
Section 7.08(a).
          “Existing Indebtedness” shall have the meaning provided in
Section 7.18.
          “Factoring Agreement” shall have the meaning provided in Section 5.29.
          “Federal Funds Rate” shall mean, for any day, an interest rate per
annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 11:00 A.M. (New
York time) on such day on such transactions received by the Administrative Agent
from three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.
          “Foreign Lender” shall mean any Lender that is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code.
          “Foreign Pension Plan” shall mean any plan, fund (including, without
limitation, any superannuation fund) or other similar program established or
maintained outside the United States of America by Holdings or any one or more
of its Subsidiaries primarily for the benefit of employees of Holdings or such
Subsidiaries residing outside the United States of America, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.
          “Free Liquidity” shall mean at any time the sum of the unrestricted
cash and cash equivalents held by the Borrower and its Subsidiaries (other than
DeepOcean and its Subsidiaries) at such time.
          “Foreign Subsidiary” of any Person shall mean any Subsidiary of such
Person that is not a Domestic Subsidiary.
          “Guaranteed Creditors” shall mean and include each of the
Administrative Agent, the Collateral Agent, the Lenders and each party (other
than any Credit Party) party to an Interest Rate Protection Agreement or an
Other Hedging Agreement to the extent such party constitutes a Secured Creditor
under the Security Documents.
          “Guaranteed Obligations” shall mean (i) the full and prompt payment
when due (whether at the stated maturity, by acceleration or otherwise) of each
Obligation of the Borrower (including Obligations which, but for the automatic
stay under Section 362(a) of the Bankruptcy Code, would become due and any
interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided for herein, whether or
not such interest is an allowed claim in any such proceeding) of the Borrower to
the Lenders and the Agents now existing or hereafter incurred under, arising out
of or in connection with this Agreement and each other Credit Document to which
the Borrower is a party and the due

-11-



--------------------------------------------------------------------------------



 



performance and compliance by the Borrower with all the terms, conditions and
agreements contained in the Credit Agreement and in each such other Credit
Document and (ii) the full and prompt payment when due (whether at the stated
maturity, by acceleration or otherwise) of all obligations (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due), liabilities and indebtedness (including any
interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided for herein, whether or
not such interest is an allowed claim in any such proceeding) of the Borrower
owing under each Interest Rate Protection Agreement and Other Hedging Agreement
entered into by the Borrower with any Lender or any affiliate thereof (even if
such Lender subsequently ceases to be a Lender under this Agreement for any
reason) so long as such Lender or affiliate participates in such Interest Rate
Protection Agreement or Other Hedging Agreement and their subsequent assigns
party to any such Interest Rate Protection Agreement or Other Hedging Agreement,
if any, whether now in existence or hereafter arising, and the due performance
and compliance with all terms, conditions and agreements contained therein.
          “Guarantors” shall mean Holdings, Trico Subsea Holding, Trico Subsea
and each Subsidiaries Guarantor.
          “Guaranty” shall mean each of the Holdings, Trico Subsea Holding and
Trico Subsea Guaranty and each Subsidiaries Guaranty.
          “Hazardous Materials” shall mean (a) any petroleum or petroleum
products, radioactive materials, asbestos in any form that is or could become
friable, urea formaldehyde foam insulation, transformers or other equipment that
contain dielectric fluid containing levels of polychlorinated biphenyls, and
radon gas; (b) any chemicals, materials or substances defined as or included in
the definition of “hazardous substances,” “hazardous waste,” “hazardous
materials,” “extremely hazardous substances,” “restricted hazardous waste,”
“toxic substances,” “toxic pollutants,” “contaminants,” or “pollutants,” or
words of similar import, under any applicable Environmental Law; and (c) any
other chemical, material or substance, exposure to which is prohibited, limited
or regulated by any governmental authority under Environmental Laws.
          “Holdings” shall have the meaning provided in the first paragraph of
this Agreement.
          “Holdings, Trico Subsea Holding and Trico Subsea Guaranty” shall mean
the guaranty of Holdings, Trico Subsea Holding and Trico Subsea pursuant to
Section 12.
          “Indebtedness” shall mean, as to any Person, without duplication,
(i) all indebtedness (including principal, interest, fees and charges) of such
Person for borrowed money or for the deferred purchase price of property or
services, (ii) all Indebtedness of the types described in clause (i), (iii),
(iv), (v) or (vi) of this definition secured by any Lien on any property owned
by such Person, whether or not such Indebtedness has been assumed by such Person
(provided that, if the Person has not assumed or otherwise become liable in
respect of such Indebtedness, such Indebtedness shall be deemed to be in an
amount equal to the fair market value of the property to which such Lien relates
as determined in good faith by such

-12-



--------------------------------------------------------------------------------



 



Person), (iii) the aggregate amount of all Capitalized Lease Obligations of such
Person, (iv) all obligations of such person to pay a specified purchase price
for goods or services, whether or not delivered or accepted, i.e., take-or-pay
and similar obligations, (v) all Contingent Obligations of such Person and
(vi) all obligations under any Interest Rate Protection Agreement or Other
Hedging Agreement or under any similar type of agreement; provided that
Indebtedness shall in any event not include (x) trade payables and expenses
accrued in the ordinary course of business or (y) milestone payments and similar
obligations incurred by any Person under any vessel purchase contract.
          “Individual Exposure” of any Lender shall mean at any time, the
aggregate principal amount of Loans of such Lender then outstanding (for this
purpose, using the Dollar Equivalent of each Alternate Currency Loan then
outstanding).
          “Initial Borrowing Date” shall mean the date occurring on or after the
Effective Date on which the initial Borrowing of Loans hereunder occurs.
          “Interest Determination Date” shall mean, (a) with respect to any
Eurodollar Loan or Euro Denominated Loan the second Business Day prior to the
commencement of any Interest Period relating to such Loan, (b) with respect to
any Sterling Denominated Loan, the Business Day prior to the commencement of any
Interest Period relating to such Loan and (c) with respect to any NOK
Denominated Loan the Business Day prior to the commencement of any Interest
Period relating to such Loan.
          “Interest Period” shall have the meaning provided in Section 2.10.
          “Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement, interest rate floor agreement or other similar agreement or
arrangement.
          “Investments” shall have the meaning provided in Section 9.10.
          “Lender” shall mean each financial institution listed on Schedule I,
as well as any Person which becomes a “Lender” hereunder pursuant to
Sections 2.13 or 13.04(b).
          “Lender Default” shall mean (i) the refusal (which has not been
retracted) or the failing of a Lender to make available its portion of any
Borrowing required to be made by it pursuant to the terms of this Agreement or
(ii) a Lender having notified the Borrower and/or the Administrative Agent that
such Lender does not intend to comply with its obligations under Sections 2.01
and 2.04.
          “Lien” shall mean any mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), preference,
priority or other security agreement of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention
agreement, any financing or similar statement or notice filed under the UCC or
any other similar recording or notice statute, and any lease having
substantially the same effect as any of the foregoing).
          “Loan” shall have the meaning provided in Section 2.01.

-13-



--------------------------------------------------------------------------------



 



          “Mandatory Cost” means the cost imputed to the Lenders of compliance
with the requirements of (1) the Bank of England or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions) or (2) European Central Bank, expressed as a rate per annum and
determined in accordance with Annex A.
          “Margin Stock” shall have the meaning provided in Regulation U.
          “Material Adverse Effect” shall mean a material adverse effect (w) on
the rights or remedies of the Lenders, (x) or the ability of Holdings and its
Subsidiaries, taken as a whole, to perform its or their obligations to the
Lenders, (y) on the Transaction or (z) on the property, assets, operations,
liabilities or financial condition of Holdings and its Subsidiaries, taken as a
whole.
          “Maturity Date” shall mean the fifth anniversary of the Effective
Date.
          “Mortgaged Vessels” shall mean, at any time, each Collateral Vessel
which is subject to a first priority perfected Vessel Mortgage at such time.
          “Net Cash Proceeds” shall mean, with respect to any Collateral
Disposition, the aggregate cash payments (including any cash received by way of
deferred payment pursuant to a note receivable issued in connection with such
Collateral Disposition, other than the portion of such deferred payment
constituting interest, but only as and when received) received by the Borrower
or another Credit Party from such Collateral Disposition or equity issuance, net
of (i) reasonable transaction costs (including, without limitation, reasonable
attorney’s fees) and sales commissions and (ii) the estimated marginal increase
in income taxes and any stamp tax payable by the Borrower or any Credit Party as
a result of such Collateral Disposition.
          “Net Worth” shall mean, as to any Person, the sum of its capital
stock, capital in excess of par or stated value of shares of its capital stock,
retained earnings and any other account which, in accordance with NOR-GAAP,
constitutes stockholders’ equity, but excluding any treasury stock and
cumulative foreign translation adjustments.
          “NOK” shall mean lawful money of the Kingdom of Norway.
          “NOK Denominated Loan” shall mean, at any time, each Loan denominated
in NOK at such time.
          “NOK LIBOR” shall mean with respect to each Borrowing of NOK
Denominated Loans, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (Oslo time) on the day that is two Business Days prior
to the commencement of such Interest Period by reference to the offered
quotation in NOK appearing on the Reuters Screen NIBP/NIBR page for deposits in
NOK (or such other comparable page as may, in the reasonable opinion of the
Administrative Agent, replace such page for the purpose of displaying such
rates) for a period equal to the Interest Period and for an amount approximately
equal to the proposed Borrowing of NOK Denominated Loans; provided that to the
extent an interest period is not ascertainable pursuant to the foregoing
provisions of this definition, “NOK LIBOR” shall be the interest rate per annum
determined by the Administrative Agent to the average of the rates per annum at
which deposits in NOK are offered for such relevant Interest Period to major
banks in

-14-



--------------------------------------------------------------------------------



 



the London Interbank Market by the Administrative Agent at approximately
11:00 a.m. (Oslo time) on the date that is the Business Day of the beginning of
such Interest Period.
          “Non-Defaulting Lender” shall mean a Lender that is not a Defaulting
Lender.
          “NOR-GAAP” shall have the meaning provided in Section 13.07(a).
          “Note” shall have the meaning provided in Section 2.05(a).
          “Notice of Borrowing” shall have the meaning provided in Section 2.03.
          “Notice Office” shall mean the office of the Administrative Agent
located at 437 Madison Avenue, 21st Floor, New York, NY 10022, or such other
office as the Administrative Agent may hereafter designate in writing as such to
the other parties hereto.
          “Obligations” shall mean all amounts owing to the Administrative
Agent, the Collateral Agent or any Lender pursuant to the terms of this
Agreement or any other Credit Document.
          “OPA” shall mean the Oil Pollution Act of 1990, as amended, 33 U.S.C.
§ 2701 et seq.
          “Other Hedging Agreement” shall mean any foreign exchange contracts,
currency swap agreements, commodity agreements or other similar agreements or
arrangements designed to protect against the fluctuations in currency or
commodity values.
          “Parent” shall mean Trico Marine Services Inc., a Delaware
corporation.
          “Parent Credit Agreement” shall mean the Credit Agreement, dated as of
January 31, 2008, among the Parent, certain subsidiaries of the Parent, the
financial institutions party thereto from time to time as lenders, and Nordea,
as administrative agent as amended, supplemented, modified, amended and restated
and/or refinanced in whole or in part from time to time.
          “PATRIOT Act” shall have the meaning provided in Section 13.21.
          “Payment Office” shall mean the office of the Administrative Agent
located at 437 Madison Avenue, 21st Floor, New York, NY 10022, or such other
office as the Administrative Agent may hereafter designate in writing as such to
the other parties hereto.
          “Permitted Liens” shall have the meaning provided in Section 9.01.
          “Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, trust or other enterprise or any government or
political subdivision or any agency, department or instrumentality thereof.
          “Plan” shall mean any pension plan as defined in Section 3(2) of
ERISA, excluding any pension plan that is not subject to Title I or Title IV of
ERISA, which is

-15-



--------------------------------------------------------------------------------



 



maintained or contributed to by (or to which there is an obligation to
contribute of) the Borrower or a Subsidiary of the Borrower or any ERISA
Affiliate, and each such plan for the five year period immediately following the
latest date on which the Borrower, or a Subsidiary of the Borrower or any ERISA
Affiliate maintained, contributed to or had an obligation to contribute to such
plan.
          “Pledge Agreement” shall have the meaning provided in Section 5.09.
          “Pledge Agreement Collateral” shall mean all “Collateral” as defined
in the Pledge Agreement.
          “Pledged Securities” shall mean “Securities” as defined in the Pledge
Agreement pledged (or required to be pledged) pursuant thereto.
          “Princess” shall mean the M/V Northern Princess.
          “Projections” shall have the meaning provided in Section 5.04.
          “Quarterly Payment Date” shall mean the last Business Day of each
March, June, September and December, occurring after the Effective Date,
commencing on September 30, 2008.
          “Queen” shall mean the M/V Northern Queen.
          “Real Property” of any Person shall mean all the right, title and
interest of such Person in and to land, improvements and fixtures, including
leaseholds or licenses of land.
          “Refinancing” shall mean the refinancing of the Existing Facility.
          “Refund Guarantee” shall mean a refund guarantee issued for the
benefit of the Borrower or any Subsidiary Guarantor pursuant to a Vessel
Acquisition Agreement as credit support for the shipbuilder’s obligations
thereunder.
          “Refund Guarantee Assignment” shall have the meaning provided in
Section 5.10.
          “Register” shall have the meaning provided in Section 13.17.
          “Regulation D” shall mean Regulation D of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof establishing reserve requirements.
          “Regulation U” shall mean Regulation U of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof.
          “Regulation X” shall mean Regulation X of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof.

-16-



--------------------------------------------------------------------------------



 



          “Release” shall mean actively or passively disposing, discharging,
injecting, spilling, pumping, leaking, leaching, dumping, emitting, escaping,
emptying, pouring, seeping, migrating or the like, into or upon any land or
water or air, or otherwise entering into the environment.
          “Replaced Lender” shall have the meaning provided in Section 2.14.
          “Replacement Lender” shall have the meaning provided in Section 2.14.
          “Required Insurance” shall have the meaning provided in
Section 5.15(iv).
          “Required Lenders” shall mean (i) if there are two Non-Defaulting
Lenders or less, each Non-Defaulting Lender or (ii) if there are more than two
Non-Defaulting Lenders, Non-Defaulting Lenders the sum of whose outstanding
Revolving Loan Commitments (or after the termination thereof, outstanding Loans)
represent an amount greater than 66-2/3% of the sum of the Total Commitment less
the Loan Commitments of all Defaulting Lenders (or after the termination
thereof, the total outstanding Loans of Non-Defaulting Lenders at such time).
          “Returns” shall have the meaning provided in Section 7.09.
          “Revolving Loan Commitment” shall mean, for each Lender, the amount
set forth opposite such Lender’s name in Schedule I hereto directly below the
column entitled “Revolving Loan Commitment,” as the same may be (x) reduced from
time to time pursuant to Sections 3.02, 3.03, and/or 10 or (y) adjusted from
time to time as a result of assignments to or from such Lender pursuant to
Section 2.14 or 13.04(b).
          “Sapphire” shall mean the M/V Northern Sapphire.
          “Sapphire Delivery Date” shall mean the date on which Sapphire (i) has
been delivered to the Borrower or a Subsidiaries Guarantor, (ii) has become a
Mortgaged Vessel and (iii) the applicable requirements set forth in Section 8.11
with respect thereto have been satisfied.
          “Scheduled Commitment Reduction” shall have the meaning provided in
Section 3.03(b).
          “Secured Creditors” shall mean the “Secured Creditors” as defined in
the Security Documents.
          “Securities Act” shall mean the Securities Act of 1933, as amended.
          “Security Documents” shall mean the Vessel Acquisition Agreements
Assignment (including each Refund Guarantee Assignment), the Pledge Agreement,
each Assignment of Earnings, each Assignment of Insurances, each Assignment of
Charters, the Factoring Agreement, each Vessel Mortgage and, after the execution
and delivery thereof, each additional security document executed pursuant to
Section 8.11.
          “Sterling” and the designation “£” shall mean the lawful currency of
the United Kingdom.

-17-



--------------------------------------------------------------------------------



 



          “Sterling Denominated Loans” shall mean, at any time, each Loan
denominated in Sterling at such time.
          “Sterling LIBOR” shall mean, with respect to each Borrowing of
Sterling Denominated Loans, the rate per annum determined by the Reference Bank
(as defined in Annex A hereto) at approximately 11:00 a.m. (London time) on the
date that is 1 Business Day prior to the commencement of such Interest Period by
reference to the British Bankers Association Interest Settlement Rate that
appears on the Reuters Screen LIBOR01 for deposits in Sterling (or such other
comparable page as may, in the reasonable opinion of the Reference Bank, replace
such page for the purpose of displaying such rates) for a period equal to such
Interest Period and for an amount approximately equal to the proposed Borrowing
of Sterling Denominated Loans; provided that to the extent that an interest rate
is not ascertainable pursuant to the foregoing provisions of this definition,
“Sterling LIBOR” shall be the interest rate per annum determined by the
Administrative Agent to be the average of the rates per annum at which deposits
in Sterling are offered for such relevant Interest Period to major banks in the
London interbank market by the Administrative Agent at approximately 11:00 a.m.
(London time) on the date that is the Business Day of the beginning of such
Interest Period.
          “Subsidiaries Guarantor” shall mean each Subsidiary that executes and
delivers any Subsidiaries Guaranty, unless and until such time as the respective
Subsidiary is released from all of its obligations under any relevant
Subsidiaries Guaranty in accordance with the terms and provisions thereof.
          “Subsidiaries Guaranty” shall have the meaning provided in
Section 5.16.
          “Subsidiary” shall mean, as to any Person, (i) any corporation more
than 50% of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person and/or one or
more Subsidiaries of such Person and (ii) any partnership, limited liability
company, association, joint venture or other entity in which such Person and/or
one or more Subsidiaries of such Person has more than a 50% equity interest at
the time, provided that DeepOcean and its Subsidiaries shall not be deemed to
constitute Subsidiaries of Holdings or the Borrower until the Borrower shall be
legally entitled to vote more than 50% of the equity interests of DeepOcean.
          “Taxes” shall have the meaning provided in Section 4.04(a).
          “Test Period” shall mean each period of four consecutive fiscal
quarters, in each case taken as one accounting period.
          “TMS Intercompany Indebtedness” shall mean the Loan Agreement in the
principal amount of $395,000,000 made between the Parent, as lender, and the
Borrower, as borrower, dated on or around May 15, 2008.
          “Total Available Commitment” shall mean on any date the lesser of
(i) the Total Commitment on such date and (ii) at any time prior to the Sapphire
Delivery Date, $190,000,000 less the amount by which the Total Commitment has
been reduced prior to such date.

-18-



--------------------------------------------------------------------------------



 



          “Total Commitment” shall mean, at any time, the sum of the Revolving
Loan Commitments of each of the Lenders.
          “Total Unutilized Loan Commitment” shall mean at any time, the Total
Commitment at such time less the Aggregate Exposure at such time.
          “Transaction” shall mean, collectively, (i) the entering into of the
Credit Documents and the incurrence of Loans hereunder, (ii) the Refinancing and
(iii) the payment of fees and expenses in connection with the foregoing.
          “Treaty” means the Treaty establishing the European Community being
the Treaty of Rome of March 25, 1957, as amended by the Single European Act
1986, the Maastricht Treaty (which was signed in Maastricht on February 7, 1992)
and the Treaty of Amsterdam (which was signed in Amsterdam on October 2, 1997).
          “Trico Marine Cayman Intercompany Loan” shall mean the loan in the
original principal amount of $33,486,076.35 made by Trico Marine Cayman, L.P.,
acting through its general partner, Trico Holdco LLC, to Holdings pursuant to
that certain Loan Agreement, dated as of November 8, 2007.
          “Trico Subsea” shall have the meaning provided in the first paragraph
of this Agreement.
          “Trico Subsea Credit Agreement” shall means the Credit Agreement,
dated as of April 24, 2008, among Holdings, Trico Subsea Holdings, Trico Subsea,
as borrower, the lenders from time to time party thereto, and Nordea, as
administrative agent as amended, supplemented, modified, amended and restated
and/or refinanced in whole or in part from time to time.
          “Trico Subsea Guarantors” shall mean Trico Subsea Holding and Trico
Subsea.
          “Trico Supply Intercompany Loan” shall mean the loan from Trico Marine
Operators, Inc. to Holdings in the initial principal amount of $194,000,000
pursuant to the Trico Supply Intercompany Loan Documentation.
          “Trico Supply Intercompany Loan Documentation” shall mean that certain
promissory note dated November 8, 2007 between Holdings and Trico Marine
Operators, Inc.
          “UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the relevant jurisdiction.
          “United States” and “U.S.” shall each mean the United States of
America.
          “Vessel” shall mean sea going vessels and tankers.
          “Vessel Acquisition” shall mean the acquisition by the Borrower of
Sapphire pursuant to the Vessel Acquisition Agreements.

-19-



--------------------------------------------------------------------------------



 



          “Vessel Acquisition Agreements” shall have the meaning provided in
Section 5.10(a).
          “Vessel Acquisition Agreements Assignment” shall have the meaning
provided in Section 5.10(b).
          “Vessel Mortgage” shall mean a first-priority preferred mortgage in
substantially the form of Exhibit D, or such other form as may be reasonably
satisfactory to the Administrative Agent, as such first preferred mortgage may
be amended, modified or supplemented from time to time in accordance with the
terms hereof and thereof.
ARTICLE II
The Credits
          Section 2. Amount and Terms of Credit Facility.
          2.01 Loan Commitments. Subject to and upon the terms and conditions
set forth herein, each Lender severally agrees to make revolving loans (each a
“Loan” and, collectively, the “Loans”) to the Borrower, which Loans (i) shall be
made and maintained in the respective Available Currency elected by the Borrower
and set forth in the applicable Notice of Borrowing; (ii) shall bear interest in
accordance with Section 2.09, (iii) may only be incurred on a date occurring on
or after the Initial Borrowing Date and prior to the Maturity Date and
(iv) shall not be required to be made by any Lender if after giving effect
thereto, the Individual Exposure of such Lender would exceed the Revolving Loan
Commitment of such Lender; provided, however, that in no event shall the
Aggregate Exposure exceed the Total Available Commitment. Within the foregoing
limits and subject to the terms and conditions hereof, the Borrower may borrow,
prepay and reborrow the Loans.
          2.02 Minimum Amount of Each Borrowing; Limitation on Number of
Borrowings. The aggregate principal amount of each Borrowing shall not be less
than $1,000,000 or the Dollar Equivalent thereof. More than one Borrowing may
occur on the same date, but at no time shall there be outstanding more than
eight Borrowings of Loans.
          2.03 Notice of Borrowing. (a) Whenever the Borrower desires to request
a Borrowing hereunder, the Borrower shall give the Administrative Agent at the
Notice Office at least three Business Days’ prior notice of each Loan to be
incurred hereunder, provided that (in each case) any such notice shall be deemed
to have been given on a certain day only if given before 11:00 A.M. (New York
City time) on such day. Each such notice (each, a “Notice of Borrowing”), except
as otherwise expressly provided in Section 2.10, shall be irrevocable and shall
be given by the Borrower substantially in the form of Exhibit A, appropriately
completed to specify: (i) the aggregate principal amount of the Loans to be made
pursuant to such Borrowing (stated in the relevant Available Currency), (ii) the
date of such Borrowing (which shall be a Business Day), (iii) whether the Loans
being incurred pursuant to such Borrowing are to be Dollar Denominated Loans,
Euro Denominated Loans, NOK Denominated Loans or Sterling Denominated Loans,
(iv) the initial Interest Period to be applicable thereto and (v) to which
account the proceeds of such Loans are to be deposited. The Administrative Agent
shall

-20-



--------------------------------------------------------------------------------



 



promptly give each Lender which is required to make Loans, notice of such
proposed Borrowing, of such Lender’s proportionate share thereof and of the
other matters required by the immediately preceding sentence to be specified in
the Notice of Borrowing.
          (b) Without in any way limiting the obligation of the Borrower to
deliver a written Notice of Borrowing in accordance with Section 2.03(a), the
Administrative Agent may act without liability upon the basis of telephonic
notice of such Borrowing, believed by the Administrative Agent in good faith to
be from an Authorized Officer of the Borrower prior to receipt of Notice of
Borrowing. In each such case, the Borrower hereby waives the right to dispute
the Administrative Agent’s record of the terms of such telephonic notice of such
Borrowing of Loans, absent manifest error.
          2.04 Disbursement of Funds. Except as otherwise specifically provided
in the immediately succeeding sentence, no later than 12:00 Noon (New York time)
on the date specified in each Notice of Borrowing, each Lender will make
available its pro rata portion of each such Borrowing requested to be made on
such date. All such amounts shall be made available in Dollars (in the case of
Dollar Denominated Loans), Euros (in the case of Euro Denominated Loans), NOK
(in the case of NOK Denominated Loans) or Sterling (in the case of Sterling
Denominated Loans), as the case may be, and in immediately available funds at
the Payment Office and the Administrative Agent will make available to the
Borrower (prior to 1:00 p.m. (New York time) on such day to the extent of funds
actually received by the Administrative Agent prior to 12:00 Noon (New York
time) on such day) at the Payment Office, in the account specified in the
applicable Notice of Borrowing, the aggregate of the amounts so made available
by the Lenders. Unless the Administrative Agent shall have been notified by any
Lender prior to the date of Borrowing that such Lender does not intend to make
available to the Administrative Agent such Lender’s portion of any Borrowing to
be made on such date, the Administrative Agent may assume that such Lender has
made such amount available to the Administrative Agent on such date of Borrowing
and the Administrative Agent may (but shall not be obligated to), in reliance
upon such assumption, make available to the Borrower a corresponding amount. If
the Administrative Agent makes such corresponding amount available to the
Borrower but such corresponding amount is not in fact made available to the
Administrative Agent by such Lender, the Administrative Agent shall be entitled
to recover such corresponding amount on demand from such Lender. If such Lender
does not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent shall promptly notify the Borrower and
the Borrower shall immediately pay such corresponding amount to the
Administrative Agent. The Administrative Agent also shall be entitled to recover
on demand from such Lender or the Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the Borrower until the
date such corresponding amount is recovered by the Administrative Agent, at a
rate per annum equal to (i) if recovered from such Lender, at the overnight
Federal Funds Rate for the first three days and at the interest rate otherwise
applicable to such Loans for each day thereafter and (ii) if recovered from the
Borrower, at the rate of interest applicable to the respective Borrowing, as
determined pursuant to Section 2.09. Nothing in this Section 2.04 shall be
deemed to relieve any Lender of its obligation to make Loans hereunder or to
prejudice any rights the Borrower may have against any Lender as a result of
such Lender’s failure to make Loans hereunder.

-21-



--------------------------------------------------------------------------------



 



          2.05 Notes. (a) The Borrower’s obligation to pay the principal of, and
interest on, the Loans made by each Lender shall be evidenced in the Register
maintained by the Administrative Agent pursuant to Section 13.17 and shall, if
requested by such Lender, be evidenced by a promissory note duly executed and
delivered by the Borrower substantially in the form of Exhibit B with blanks
appropriately completed in conformity herewith (each a “Note” and, collectively,
the “Notes”).
          (b) Each Note shall (i) be executed by the Borrower, (ii) be payable
to the such Lender and be dated the Effective Date (or, in the case of Notes
issued after the Initial Borrowing Date, be dated the date of issuance thereof),
(iii) be in a stated principal amount equal to the Revolving Loan Commitment of
such Lender on the Effective Date before giving effect to any reductions thereto
on such date (or, in the case of Notes issued after the Effective Date, be in a
stated principal amount equal to the outstanding principal amount of Loans of
such Lender on the date of the issuance thereof) and be payable in the principal
amount of the Loans evidenced thereby; provided that if, because of fluctuations
in exchange rates after the date of issuance thereof, the Note of any Lender
would not be at least as great as the outstanding principal amount (taking the
Dollar Equivalent of all Euro Dominated Loans, NOK Denominated Loans and/or
Sterling Denominated Loans evidenced thereby) of the Loans made by such Lender
at any time outstanding, the respective Lender may request (and in such case the
Borrower shall promptly execute and deliver) a new Note in the amount equal to
the aggregate principal amount (taking the Dollar Equivalent of all Euro
Denominated Loans, NOK Denominated Loans and/or Sterling Denominated Loans
evidenced thereby) of the Loans of such Lender outstanding on the date of the
issuance of such new Note, (iv) with respect to each Loan evidenced thereby, be
payable in the respective Available Currency in which such Loan was made,
(v) mature on the Maturity Date, (vi) bear interest as provided in Section 2.09,
(vii) be subject to voluntary prepayment and mandatory repayment as provided in
Sections 4.01 and 4.02 and (viii) be entitled to the benefits of this Agreement
and the other Credit Documents.
          (c) Each Lender will note on its internal records the amount of each
Loan made by it and each payment in respect thereof and will, prior to any
transfer of any of its Notes, endorse on the reverse side thereof the
outstanding principal amount of Loans evidenced thereby. Failure to make any
such notation or any error in any such notation or endorsement shall not affect
the Borrower’s obligations in respect of such Loans.
          (d) Notwithstanding anything to the contrary contained above in this
Section 2.05 or elsewhere in this Agreement, Notes shall be delivered only to
Lenders that at any time specifically request the delivery of such Notes. No
failure of any Lender to request or obtain a Note evidencing its Loans to the
Borrower shall affect or in any manner impair the obligations of the Borrower to
pay the Loans (and all related Obligations) incurred by the Borrower that would
otherwise be evidenced thereby in accordance with the requirements of this
Agreement, and shall not in any way affect the security or guaranties therefor
provided pursuant to the Credit Documents. Any Lender that does not have a Note
evidencing its outstanding Loans shall in no event be required to make the
notations otherwise described in preceding clause (c). At any time (including,
without limitation, to replace any Note that has been destroyed or lost) when
any Lender requests the delivery of a Note to evidence any of its Loans, the
Borrower shall promptly execute and deliver to such Lender the requested Note in
the appropriate amount or amounts to evidence such Loans provided that, in the
case of a substitute

-22-



--------------------------------------------------------------------------------



 



or replacement Note, the Borrower shall have received from such requesting
Lender (i) an affidavit of loss or destruction and (ii) a customary
lost/destroyed Note indemnity, in each case in form and substance reasonably
acceptable to the Borrower and such requesting Lender, and duly executed by such
requesting Lender.
          2.06 Pro Rata Borrowings. All Borrowings of Loans under this Agreement
shall be incurred from the Lenders pro rata on the basis of their Revolving Loan
Commitments. It is understood that no Lender shall be responsible for any
default by any other Lender of its obligation to make Loans hereunder and that
each Lender shall be obligated to make the Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to make its Loans
hereunder.
          2.07 Substitution of Euro for Alternate Currency. If NOK or Sterling
is replaced by the Euro, unless otherwise agreed by the Borrower, the
Administrative Agent and the Lenders, the Euro may be tendered in satisfaction
of any obligation denominated in NOK or Sterling, as applicable, at the
conversion rate specified in, or otherwise calculated in accordance with, the
regulations adopted by the Council of the European Union relating to the Euro.
No replacement of NOK or Sterling by the Euro shall discharge, excuse or
otherwise affect the performance of any obligation of the Borrower under this
Agreement.
          2.08 Pro Rata Borrowings. All Borrowings of Loans under this Agreement
shall be incurred from the Lenders pro rata on the basis of their Revolving Loan
Commitments. It is understood that no Lender shall be responsible for any
default by any other Lender of its obligation to make Loans hereunder and that
each Lender shall be obligated to make the Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to make its Loans
hereunder.
          2.09 Interest. (a) The Borrower agrees to pay interest in respect of
the unpaid principal amount of each Eurodollar Loan from the date of Borrowing
thereof until the maturity thereof (whether by acceleration, prepayment or
otherwise) at a rate per annum which shall, during each Interest Period
applicable thereto, be equal to the sum of the relevant Applicable Margin as in
effect from time to time during such Interest Period plus the Eurodollar Rate
for such Interest Period.
          (b) The Borrower hereby agrees to pay interest in respect of the
unpaid principal amount of each Euro Denominated Loan made to it from the date
the proceeds thereof are made available to it until the maturity thereof
(whether by acceleration, prepayment or otherwise) at a rate per annum which
shall, during each Interest Period applicable thereto, be equal to the sum of
the relevant Applicable Margin as in effect from time to time plus Euro LIBOR
for such Interest Period plus any Mandatory Costs.
          (c) The Borrower hereby agrees to pay interest in respect of the
unpaid principal amount of each NOK Denominated Loan made to it from the date
the proceeds thereof are made available to it until the maturity thereof
(whether by acceleration, prepayment or otherwise) at a rate per annum which
shall, during each Interest Period applicable thereto, be equal to the sum of
the relevant Applicable Margin as in effect from time to time plus NOK LIBOR for
such Interest Period.

-23-



--------------------------------------------------------------------------------



 



          (d) The Borrower hereby agrees to pay interest in respect of the
unpaid principal amount of each Sterling Denominated Loan made to it from the
date the proceeds thereof are made available to it until the maturity thereof
(whether by acceleration, prepayment or otherwise) at a rate per annum which
shall, during each Interest Period applicable thereto, be equal to the sum of
the relevant Applicable Margin as in effect from time to time plus Sterling
LIBOR for such Interest Period plus any Mandatory Costs.
          (e) Overdue principal and, to the extent permitted by law, overdue
interest in respect of each Loan and any other overdue amount payable hereunder
shall, in each case, bear interest at a rate per annum equal to 2% per annum in
excess of the rate then borne by such Loans (or, if such overdue amount is not
interest or principal in respect of the Loan, 2% per annum in excess of the
rates then applicable to Eurodollar Loans at such time). Interest that accrues
under this Section 2.09(e) shall be payable on demand.
          (f) Accrued (and theretofore unpaid) interest in respect of Loans
shall be payable on the last day of each Interest Period applicable thereto and,
in the case of an Interest Period in excess of three months, on each date
occurring at three month intervals after the first day of such Interest Period,
on any repayment or prepayment (on the amount repaid or prepaid), at maturity
(whether by acceleration or otherwise) and, after such maturity, on demand.
          (g) Upon each Interest Determination Date, the Administrative Agent
shall determine the Euro Rate for each Interest Period applicable to the Loans
to be made pursuant to the applicable Borrowing and shall promptly notify the
Borrower and the Lenders thereof. Each such determination shall, absent manifest
error, be final and conclusive and binding on all parties hereto.
          (h) All calculations of interest shall be based on a 360-day year and
actual days elapsed; provided that calculations of interest in respect of
Sterling Denominated Loans shall be based on a 365/6-day year and actual days
elapsed.
          2.10 Interest Periods. (a) At the time the Borrower gives any Notice
of Borrowing in respect of the making of any Loan (in the case of the initial
Interest Period applicable thereto) or prior to 11:00 a.m. (New York time) on
the third Business Day prior to the expiration of an Interest Period applicable
to such Loan (in the case of any subsequent Interest Period), the Borrower shall
have the right to elect, by giving the Administrative Agent notice thereof, the
interest period (each an “Interest Period”) applicable to such Loan, which
Interest Period shall, at the option of the Borrower, be a one, three or
six-month period (it being understood, however, that during the one month period
preceding the Maturity Date, the Borrower, with the consent of the
Administrative Agent, may select an Interest Period of less than one month so
long as such Interest Period ends no later than the Maturity Date); provided
that:
     (i) all Loans comprising a Borrowing shall at all times have the same
Interest Period;
     (ii) the initial Interest Period for any Loan shall commence on the date of
Borrowing of such Loan (if initially borrowed as a Loan), and each Interest
Period

-24-



--------------------------------------------------------------------------------



 



occurring thereafter in respect of such Loan shall commence on the day
immediately following the day on which the immediately preceding Interest Period
applicable thereto expires;
     (iii) if any Interest Period relating to a Loan begins on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period, such Interest Period shall end on the last Business Day of
such calendar month;
     (iv) if any Interest Period would otherwise expire on a day which is not a
Business Day, such Interest Period shall expire on the first succeeding Business
Day; provided, however, that if any Interest Period for a Loan would otherwise
expire on a day which is not a Business Day but is a day of the month after
which no further Business Day occurs in such month, such Interest Period shall
expire on the immediately preceding Business Day;
     (v) no Interest Period longer than one month may be selected at any time
when an Event of Default is then in existence;
     (vi) no Interest Period in respect of any Borrowing shall be selected which
extends beyond the Maturity Date; and
     (vii) the selection of Interest Periods shall be subject to the provisions
of Section 2.10;
          If by 11:00 a.m. (New York time) on the third Business Day preceding
the expiration of any Interest Period applicable to a Borrowing of Loans, the
Borrower has failed to elect a new Interest Period to be applicable to such
Loans as provided above, the Borrower shall be deemed to have elected a one
month Interest Period to be applicable to such Loans effective as of the
expiration date of such current Interest Period.
          2.11 Increased Costs, Illegality, etc. (a) In the event that any
Lender shall have determined which determination shall, absent manifest error,
be final and conclusive and binding upon all parties hereto but, with respect to
clause (i) below, may be made only by the Administrative Agent:
     (i) on any Interest Determination Date that, by reason of any changes
arising after the date of this Agreement affecting the applicable market,
adequate and fair means do not exist for ascertaining the applicable interest
rate on the basis provided for in the definition of the respective Euro Rate; or
     (ii) at any time, that such Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to any
Loan because of (x) any change since the Effective Date in any applicable law or
governmental rule, regulation, order, guideline or request (whether or not
having the force of law) or in the interpretation or administration thereof and
including the introduction of any new law or governmental rule, regulation,
order, guideline or request, such as but not limited to: (A) a change in the
basis of taxation of payment to any Lender of the principal of or interest on
such Loan or any other amounts payable hereunder (except for the imposition of,
or

-25-



--------------------------------------------------------------------------------



 



any change in, the rate of any Excluded Tax), but without duplication of any
increased costs with respect to Taxes which are addressed in Section 4.04, or
(B) a change in official reserve requirements but, in all events, excluding
reserves required under Regulation D to the extent included in the computation
of the Euro Rate, and/or (y) other circumstances arising since the Effective
Date affecting such Lender or the interbank market or the position of such
Lender in such market; or
     (iii) at any time, that the making or continuance of any Loan has been made
(x) unlawful by any law or governmental rule, regulation or order,
(y) impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) and/or (z) impracticable as a
result of a contingency occurring after the Effective Date which materially and
adversely affects the applicable interbank market;
then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone confirmed in
writing) to the Borrower, and, except in the case of clause (i) above, to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (w) in
the case of clause (i) above, (A) in the event Loans in an Alternate Currency
are so affected, Loans denominated in such Alternate Currency shall no longer be
available until such time as the Administrative Agent notifies the Borrower and
the Lenders that the circumstances giving rise to such notice by the
Administrative Agent no longer exist, and any Notice of Borrowing or Notice of
Conversion/Continuation given by the Borrower with respect to Loans denominated
in such Alternate Currency which have not yet been incurred (including by way of
conversion) shall be deemed rescinded by the Borrower, (B) in the event that any
Euro Denominated Loan is so affected, the relevant Euro Rate shall be determined
on the basis provided in the proviso to the definition of Euro LIBOR, as the
case may be, (C) in the event that any NOK Denominated Loan is so affected, the
relevant Euro Rate shall be determined on the basis provided in the proviso to
the definition of NOK LIBOR, and (D) in the event that any Sterling Denominated
Loan is so affected, the relevant Euro Rate shall be determined on the basis
provided in the proviso to the definition of Sterling LIBOR, (x) in the case of
clause (ii) above, the Borrower agrees to pay to such Lender, upon written
demand therefor, such additional amounts (in the form of an increased rate of,
or a different method of calculating, interest or otherwise as such Lender in
its sole discretion shall determine) as shall be required to compensate such
Lender for such increased costs or reductions in amounts received or receivable
hereunder (with the written notice as to the additional amounts owed to such
Lender, showing in reasonable detail the basis for the calculation thereof,
submitted to the Borrower by such Lender in accordance with the foregoing to be,
absent manifest error, final and conclusive and binding on all the parties
hereto, although the failure to give any such notice shall not release or
diminish any of the Borrower’s obligations to pay additional amounts pursuant to
this Section 2.11(a) upon the subsequent receipt of such notice) and (y) in the
case of clause (iii) above, the Borrower shall take one of the actions specified
in Section 2.11(b) as promptly as possible and, in any event, within the time
period required by law.
          (b) At any time that any Loan is affected by the circumstances
described in Section 2.11(a)(ii) or (iii), the Borrower may (and in the case of
a Loan affected by the circumstances described in Section 2.11(a)(iii) shall)
either (x) if the affected Loan is then being

-26-



--------------------------------------------------------------------------------



 



made initially or pursuant to a conversion, cancel the respective Borrowing by
giving the Administrative Agent telephonic notice (confirmed in writing) on the
same date that such Borrower was notified by the affected Lender or the
Administrative Agent pursuant to Section 2.11(a)(ii) or (iii) or (y) if the
affected Loan is then outstanding, upon at least three Business Days’ written
notice to the Administrative Agent, in the case of any Loan, repay all
outstanding Borrowings which include such affected Loans in full in accordance
with the applicable requirements of Section 4.01; provided that (i) if the
circumstances described in Section 2.11(a)(iii) apply to any Alternate Currency
Loan, the Borrower may, in lieu of taking the actions described above, maintain
such Alternate Currency Loan outstanding, in which case, the applicable Euro
Rate shall be determined on the basis provided in the proviso to the definition
of Euro LIBOR, NOK LIBOR or Sterling LIBOR, as the case may be, unless the
maintenance of such Alternate Currency Loan outstanding on such basis would not
stop the conditions described in Section 2.11(a)(iii) from existing (in which
case the actions described above, without giving effect to the proviso, shall be
required to be taken) and (ii) if more than one Lender is affected at any time,
then all affected Lenders must be treated the same pursuant to this
Section 2.11(b).
          (c) If any Lender determines that after the Effective Date the
introduction or effectiveness of or any change in any applicable law or
governmental rule, regulation, order, guideline, directive or request (whether
or not having the force of law) concerning capital adequacy, or any change in
interpretation or administration thereof by any governmental authority, central
bank or comparable agency will have the effect of increasing the amount of
capital required or expected to be maintained by such Lender or any corporation
controlling such Lender based on the existence of such Lender’s Revolving Loan
Commitments hereunder or its obligations hereunder, then the Borrower agrees (to
the extent applicable) to pay to such Lender, upon its written demand therefor,
such additional amounts as shall be required to compensate such Lender or such
other corporation for the increased cost to such Lender or such other
corporation or the reduction in the rate of return to such Lender or such other
corporation as a result of such increase of capital. In determining such
additional amounts, each Lender will act reasonably and in good faith and will
use averaging and attribution methods which are reasonable, provided that such
Lender’s determination of compensation owing under this Section 2.11(b) shall,
absent manifest error, be final and conclusive and binding on all the parties
hereto. Each Lender, upon determining that any additional amounts will be
payable pursuant to this Section 2.11(b), will give prompt written notice
thereof to the Borrower, which notice shall show in reasonable detail the basis
for calculation of such additional amounts.
          2.12 Compensation. The Borrower agrees to compensate each Lender, upon
its written request (which request shall set forth in reasonable detail the
basis for requesting such compensation), for all reasonable losses, expenses and
liabilities (including, without limitation, any such loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its Loans but excluding loss of anticipated
profits) which such Lender may sustain in respect of Loans made to the Borrower:
(i) if for any reason (other than a default by such Lender or the Administrative
Agent) a Borrowing does not occur on a date specified therefor in a Notice of
Borrowing (whether or not withdrawn by the Borrower or deemed withdrawn pursuant
to Section 2.11(a)); (ii) if any prepayment or repayment (including any
prepayment or repayment made pursuant to Section 2.11(a), Section 4.01,
Section 4.02 or as a result of an acceleration of the Loans pursuant to
Section 10) of any of its Loans, or assignment of any of its Loans pursuant to
Section 2.14,

-27-



--------------------------------------------------------------------------------



 



occurs on a date which is not the last day of an Interest Period with respect
thereto; (iii) if any prepayment of any of its Loans is not made on any date
specified in a notice of prepayment given by the Borrower; or (iv) as a
consequence of any other default by the Borrower to repay Loans or make payment
on any Note held by such Lender when required by the terms of this Agreement.
          2.13 Change of Lending Office. Each Lender agrees that on the
occurrence of any event giving rise to the operation of Section 2.11(a)(ii) or
(iii), Section 2.11(b) or Section 4.04 with respect to such Lender, it will, if
requested by the Borrower, use reasonable good faith efforts (subject to overall
policy considerations of such Lender) to designate another lending office for
any Loans affected by such event, provided that such designation is made on such
terms that such Lender and its lending office suffer no economic, legal or
regulatory disadvantage, with the object of avoiding the consequence of the
event giving rise to the operation of such Section. Nothing in this Section 2.13
shall affect or postpone any of the obligations of the Borrower or the rights of
any Lender provided in Section 2.11 and Section 4.04.
          2.14 Replacement of Lenders. (x) If any Lender becomes a Defaulting
Lender or otherwise defaults in its obligations to make Loans, (y) upon the
occurrence of any event giving rise to the operation of Section 2.11(a)(ii) or
(iii), Section 2.11(b) or Section 4.04 with respect to any Lender which results
in such Lender charging to the Borrower increased costs in excess of those being
generally charged by the other Lenders, or (z) as provided in Section 13.12(b)
in the case of certain refusals by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders, the Borrower shall have the
right to either replace such Lender (the “Replaced Lender”) with one or more
other Eligible Transferee or Eligible Transferees, none of whom shall constitute
a Defaulting Lender at the time of such replacement (collectively, the
“Replacement Lender”) and each of whom shall be required to be reasonably
acceptable to the Administrative Agent, provided that:
     (i) at the time of any replacement pursuant to this Section 2.14, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 13.04(b) (and with all fees payable pursuant to
said Section 13.04(b) to be paid by the Replacement Lender) pursuant to which
the Replacement Lender shall acquire all of the Revolving Loan Commitments and
outstanding Loans, and, in connection therewith, shall pay to the Replaced
Lender in respect thereof an amount equal to the sum (without duplication) of
(I) an amount equal to the principal of, and all accrued interest on, all
outstanding Loans of the Replaced Lender and (II) an amount equal to all
accrued, but theretofore unpaid, fees owing to the Replaced Lender pursuant to
Section 3.01; and
     (ii) all obligations of the Borrower due and owing to the Replaced Lender
at such time (other than those specifically described in clause (i) above in
respect of which the assignment purchase price has been, or is concurrently
being, paid) shall be paid in full to such Replaced Lender concurrently with
such replacement.
          Upon the execution of the respective Assignment and Assumption
Agreement, the payment of amounts referred to in clauses (i) and (ii) above and,
if so requested by the

-28-



--------------------------------------------------------------------------------



 



Replacement Lender, delivery to the Replacement Lender of the appropriate Notes
executed by the Borrower, the Replacement Lender shall become a Lender hereunder
and the Replaced Lender shall cease to constitute a Lender hereunder, except
with respect to indemnification provisions under this Agreement (including,
without limitation, Sections 2.11, 2.12, 4.04, 11.06 and 13.01), which shall
survive as to such Replaced Lender.
          Section 3. Commitment Commission; Reductions of Commitment.
          3.01 Commitment Commission. (a) The Borrower agrees to pay to the
Administrative Agent for distribution to each Lender which is a Non-Defaulting
Lender a commitment commission (the “Commitment Commission”), in Dollars, for
the period from and including the Effective Date to and including the Maturity
Date (or such earlier date on which the Total Commitment has been terminated)
computed at a rate per annum equal 40% of the Applicable Margin then in effect
on the daily undrawn portion of the Total Commitment. accrued Commitment
Commission shall be due and payable quarterly in arrears on each Quarterly
Payment Date and on the date upon which the Total Commitment is terminated.
          (b) The Borrower shall pay to the Administrative Agent, for the
Administrative Agent’s own account, such other fees as have been agreed to in
writing by the Borrower and the Administrative Agent.
          3.02 Voluntary Termination of Unutilized Commitments. (a) Upon at
least three Business Days’ prior notice to the Administrative Agent at its
Notice Office (which notice the Administrative Agent shall promptly transmit to
each of the Lenders), the Borrower shall have the right, at any time or from
time to time, without premium or penalty, to terminate or reduce the Total
Unutilized Loan Commitment, in whole or in part, in integral multiples of
$1,000,000 in the case of partial reductions thereto, provided that each such
reduction shall apply proportionately to permanently reduce the Revolving Loan
Commitment of each Lender.
          (b) In the event of certain refusals by a Lender as provided in
Section 13.12(b) to consent to certain proposed changes, waivers, discharges or
terminations with respect to this Agreement which have been approved by the
Required Lenders, the Borrower may, subject to the requirements of
Section 13.12(b) and upon five Business Days’ written notice to the
Administrative Agent at its Notice Office (which notice the Administrative Agent
shall promptly transmit to each of the Lenders), terminate all of the Revolving
Loan Commitment (if any) of such Lender so long as all Loans, together with
accrued and unpaid interest, Commitment Commission and all other amounts, owing
to such Lender are repaid concurrently with the effectiveness of such
termination (at which time Schedule I shall be deemed modified to reflect such
changed amounts), and at such time such Lender shall no longer constitute a
“Lender” for purposes of this Agreement, except with respect to indemnification
provisions under this Agreement (including, without limitation, Sections 2.11,
2.12, 4.04, 11.06 and 13.01), which shall survive as to such repaid Lender.
          3.03 Mandatory Reduction of Commitments. (a) The Total Commitment (and
the Revolving Loan Commitment of each Lender) shall terminate in its entirety on
the Maturity Date, after giving effect to all Borrowings of Loans on such date.

-29-



--------------------------------------------------------------------------------



 



          (b) On each Quarterly Payment Date commencing on September 30, 2008
that falls on or prior to the Maturity Date, the Total Commitment shall be
reduced in the aggregate principal amount (each such reduction, a “Scheduled
Commitment Reduction”) set forth below opposite the relevant Quarterly Payment
Date.

              Amount of Total Commitment     to be reduced on the relevant
Quarterly Payment Date   Quarterly Payment Date
1 September 30, 2008
  $ 10,000,000.00  
2 December 31, 2008
  $ 10,000,000.00  
3 March 31, 2009
  $ 10,000,000.00  
4 June 30, 2009
  $ 10,000,000.00  
5 September 30, 2009
  $ 10,000,000.00  
6 December 31, 2009
  $ 10,000,000.00  
7 March 31, 2010
  $ 10,000,000.00  
8 June 30, 2010
  $ 10,000,000.00  
9 September 30, 2010
  $ 6,000,000.00  
10 December 31, 2010
  $ 6,000,000.00  
11 March 31, 2011
  $ 6,000,000.00  
12 June 30, 2011
  $ 6,000,000.00  
13 September 30, 2011
  $ 6,000,000.00  
14 December 31, 2011
  $ 6,000,000.00  
15 March 31, 2012
  $ 6,000,000.00  
16 June 30, 2012
  $ 6,000,000.00  
17 September 30, 2012
  $ 6,000,000.00  
18 December 31, 2012
  $ 6,000,000.00  
19 March 31, 2013
  $ 6,000,000.00  
20 The Maturity Date
  $ 54,000,000.00  

          (c) In addition to, but without duplication of, any other mandatory
repayments or commitment reductions required pursuant to this Section 3.03, on
(i) the Business Day of any Collateral Disposition involving a Mortgaged Vessel
(other than a Collateral Disposition constituting an Event of Loss) and (ii) the
earlier of (A) the date which is 180 days following any Collateral Disposition
constituting an Event of Loss involving a Mortgaged Vessel and (B) the date of
receipt by the Borrower, any of its Subsidiaries or the Administrative Agent of
the insurance proceeds relating to such Event of Loss, the Total Commitment
shall be reduced in an amount equal to the then outstanding principal amount of
the Total Commitment multiplied by a fraction, the numerator of which is the
Appraised Value (determined on the basis of the most recently obtained
Appraisals) of such Mortgaged Vessel subject to such Collateral Disposition and
the denominator of which is the Aggregate Appraised Value (determined on the
basis of the most recently obtained Appraisals) of all Mortgaged Vessels owned
by the Borrower and the Subsidiaries Guarantors at such time or, if greater,
(x) in the case of Princess or Queen, thirty percent (30%) of the Net Cash
Proceeds of such Collateral Disposition or (y) in the case of Sapphire, M/V
Northern Wave and M/V Northern Canyon, seventy-five percent (75%) of the Net
Cash Proceeds of such Collateral Disposition or, if less, in the case of the
Collateral Disposition of Princess or Queen which occurs after the Sapphire
Delivery Date, the amount required to reduce the Total Commitment such that
after giving effect thereto the Aggregate

-30-



--------------------------------------------------------------------------------



 



Appraised Value (determined on the basis of the most recently obtained
Appraisals) of the remaining Mortgaged Vessels (other than Princess and Queen)
shall equal two hundred and twenty-seven percent (227%) of the Total Commitment.
          (d) Each reduction to, or termination of, the Total Commitment
pursuant to Sections 3.03(c) and 4.02 shall be applied to reduce future
Scheduled Commitment Reductions on a pro rata basis (based upon the then
applicable amounts of such Scheduled Commitment Reductions).
          (e) Each reduction to, or termination of, the Total Commitment
pursuant to this Section 3.03 shall be applied to proportionately reduce or
terminate, as the case may be, the Revolving Loan Commitment of each Lender.
          Section 4. Prepayments; Payments; Taxes; Voluntary Prepayments.
          4.01 Voluntary Prepayments. (a) The Borrower shall have the right to
prepay the Loans, without premium or penalty, in whole or in part at any time
and from time to time on the following terms and conditions:
     (i) the Borrower shall give the Administrative Agent prior to 12:00 Noon
(New York time) at the Notice Office at least three Business Days’ prior written
notice (or telephonic notice promptly confirmed in writing) of its intent to
prepay such Loans, the amount of such prepayment and the specific Borrowing or
Borrowings pursuant to which such Loans were made, and which notice the
Administrative Agent shall promptly transmit to each of the Lenders;
     (ii) each prepayment shall be in an aggregate principal amount of at least
$1,000,000 (or the Dollar Equivalent thereof) or such lesser amount as is
reasonably acceptable to the Administrative Agent;
     (iii) at the time of any prepayment of Loans pursuant to this Section 4.01
on any date other than the last day of the Interest Period applicable thereto,
the Borrower shall pay the amounts, if any, required to be paid pursuant to
Section 2.12; and
     (iv) each prepayment pursuant to this Section 4.01(a) in respect of any
Loans shall be applied pro rata among such Loans, provided that at the
Borrower’s election in connection with any prepayment of Loans pursuant to this
Section 4.01(a), such prepayment shall not, so long as no Default or Event of
Default then exists, be applied to any Loan of a Defaulting Lender.
          (b) In the event of a refusal by a Lender to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 13.12(b), the Borrower may, upon five Business Days’
prior written notice to the Administrative Agent at the Notice Office (which
notice the Administrative Agent shall promptly transmit to each of the Lenders),
repay all Loans of such Lender (including all amounts, if any, owing pursuant to
Section 2.11), together with accrued and unpaid interest, fees and all other
amounts then owing to such Lender in accordance with, and subject to the
requirements of, said Section 13.12(b), so

-31-



--------------------------------------------------------------------------------



 



long as (A) the Revolving Loan Commitment of such Lender is terminated
concurrently with such prepayment (at which time Schedule I shall be deemed
modified to reflect the changed Revolving Loan Commitments) and (B) the
consents, if any, required under Section 13.12(b) in connection with the
prepayment pursuant to this clause (b) have been obtained.
          4.02 Mandatory Repayments. (a) On any day on which the Aggregate
Exposure (after giving effect to all other repayments thereof on such date)
exceeds the Total Available Commitment at such time due to any mandatory
reductions of Commitments made pursuant to Section 3.03, and within two
(2) Business Days for any other event causing the Aggregate Exposure (after
giving effect to all other repayment thereof as such date) to exceed the Total
Available Commitment at such time (including as a consequence of currency
exchange rate fluctuations), the Borrower shall repay on such date the principal
of Loans in an amount equal to such excess.
          (b) With respect to each repayment of Loans required by this
Section 4.02, the Borrower may designate the specific Borrowing or Borrowings
pursuant to which such Loans were made, provided that (i) repayments of Loans
pursuant to this Section 4.02 may only be made on the last day of an Interest
Period applicable thereto unless all Loans with Interest Periods ending on such
date of required repayment have been paid in full and (ii) each repayment of any
Loans comprising a Borrowing shall be applied pro rata among such Loans. In the
absence of a designation by the Borrower as described in the preceding sentence,
the Administrative Agent shall, subject to the above, make such designation in
its sole discretion.
          (c) Notwithstanding anything to the contrary contained elsewhere in
this Agreement, all then outstanding Loans shall be repaid in full on the
Maturity Date.
          4.03 Method and Place of Payment. Except as otherwise specifically
provided herein, (a) all Obligations under this Agreement and under any Note
shall be the obligation of the Borrower and (b) all payments under this
Agreement and under any Note shall be made to the Administrative Agent for the
account of the Lender or Lenders entitled thereto not later than 10:00 A.M. (New
York time) on the date when due and shall be made in Dollars in immediately
available funds at the Payment Office. Any payments under this Agreement or
under any Note which are made later than 10:00 A.M. (New York time) on any day
shall be deemed to have been made on the next succeeding Business Day. Whenever
any payment to be made hereunder or under any Note shall be stated to be due on
a day which is not a Business Day, the due date thereof shall be extended to the
next succeeding Business Day and, with respect to payments of principal,
interest shall be payable at the applicable rate during such extension.
          4.04 Net Payments; Taxes. (a) All payments made by any Credit Party
hereunder or under any other Credit Document will be made without setoff,
counterclaim or other defense. Except as provided in Section 4.04(b), all such
payments will be made free and clear of, and without deduction or withholding
for, any present or future taxes, levies, imposts, duties, fees, assessments or
other charges of whatever nature now or hereafter imposed by any jurisdiction or
by any political subdivision or taxing authority thereof or therein with respect
to such payments (but excluding, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (i) taxes imposed on or measured by its
overall net income (however denominated),

-32-



--------------------------------------------------------------------------------



 



and franchise taxes imposed (in lieu of net income taxes), by the jurisdiction
(or any political subdivision or taxing authority thereof) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (ii) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the principle
office or applicable lending office of the Administrative Agent or the Lender,
as the case may be, is located, and (iii) in the case of a Foreign Lender, any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender designates a new lending office or is attributable to
such Foreign Lender’s failure to comply with Section 4.04(b), except to the
extent that such Foreign Lender was entitled at the time of the designation of
the new lending office to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 4.04(a) (collectively, the
“Excluded Taxes”), and all interest, penalties or similar liabilities with
respect to such non-excluded taxes, levies, imposts, duties, fees, assessments
or other charges (all such non-excluded taxes, levies, imposts, duties, fees,
assessments or other charges being referred to collectively as “Taxes”). If any
Taxes are required to be deducted or withheld, the Borrower agrees to pay the
full amount of such Taxes, and such additional amounts as may be necessary so
that every payment under this Agreement or under any Note, after withholding or
deduction for or on account of any Taxes, will not be less than the amount
provided for herein or in such Note. The Borrower will furnish to the
Administrative Agent as soon as practicable after the date the payment of any
Taxes is due pursuant to applicable law certified copies of tax receipts or
other evidence of such payment reasonably acceptable to the Administrative
Agent. The Borrower agrees to indemnify and hold harmless each Lender, and
reimburse such Lender upon its written request, for the amount of any Taxes so
levied or imposed and paid by such Lender; provided that, no Lender shall be
indemnified for any Taxes hereunder unless such Lender shall make written demand
on the Borrower for reimbursement hereunder no later than 180 days after the
earlier of (i) the date on which such Lender makes payment of such Taxes and
(ii) the date on which the relevant jurisdiction or any political subdivision or
taxing authority thereof makes initial written demand upon such Lender for
payment of such Taxes.
          (b) Each Lender agrees to use reasonable efforts (consistent with the
legal and regulatory restrictions and subject to overall policy considerations
of such Lender) to file any certificate or document or to furnish to the
Borrower any information, in each case, as reasonably requested by the Borrower
that may be necessary to establish any available exemption from, or reduction in
the amount of, any Taxes; provided, however, that nothing in this Section
4.04(b) shall require a Lender to disclose any confidential information
(including, without limitation, its tax returns or its calculations).
          (c) If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 4.04, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant jurisdiction or
any political subdivision or taxing authority thereof with respect to such
refund), provided, however, that (i) the Administrative Agent or Lender, as the
case may be, may determine, in its sole discretion consistent with the policies
of the Administrative Agent or

-33-



--------------------------------------------------------------------------------



 



Lender, as the case may be, whether to seek a refund; and (ii) the Borrower,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant jurisdiction or any political subdivision or taxing
authority thereof) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
jurisdiction or any political subdivision or taxing authority thereof. This
paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information that it deems
confidential) to the Borrower or any other Person.
          Section 5. Conditions Precedent to the Initial Borrowing Date. The
obligation of each Lender to make Loans on the Initial Borrowing Date is subject
at the time of the making of such Loans to the satisfaction of the following
conditions:
          5.01 Execution of Agreement; Notes. On or prior to the Initial
Borrowing Date (i) this Agreement shall have been executed and delivered as
provided in Section 13.10 and (ii) there shall have been delivered to the
Administrative Agent, for the account of each of the Lenders that has requested
same, the appropriate Notes executed by the Borrower, in each case in the
amount, maturity and as otherwise provided herein.
          5.02 Officer’s Certificate. On the Initial Borrowing Date, the
Administrative Agent shall have received a certificate from an Authorized
Officer of the Borrower certifying that the conditions set forth in
Sections 5.12, 5.19, 5.20, 5.21, 5.22, 5.23 and 6.01 are satisfied on the
Initial Borrowing Date (to the extent that, in each case, such conditions are
not required to be acceptable (reasonably or otherwise) to the Administrative
Agent).
          5.03 Fees, etc. On or prior to the Initial Borrowing Date, the
Borrower shall have paid to the Administrative Agent and the Lenders all costs,
fees and expenses (including, without limitation, reasonable legal fees and
expenses of outside counsel to the Administrative Agent) payable to the
Administrative Agent and the Lenders to the extent then due.
          5.04 Pro Forma Balance Sheets; Projections. On or prior to the Initial
Borrowing Date, the Administrative Agent shall have received and the
Administrative Agent shall be reasonably satisfied with (i) pro forma balance
sheet of the Borrower prepared assuming that the Transaction has been
consummated and (ii) detailed projected consolidated financial statements of the
Borrower for the five fiscal years ended after the Initial Borrowing Date (the
“Projections”).
          5.05 Opinions of Counsel. On the Initial Borrowing Date, the
Administrative Agent shall have received from (i) Vinson & Elkins LLP, New York
counsel to each Credit Party, a favorable opinion reasonably satisfactory in
form and substance to the Administrative Agent and addressed to the
Administrative Agent and each of the Lenders and dated the Initial Borrowing
Date covering the matters set forth in Exhibit F-1 and such other matters
incident to the transactions contemplated herein as the Administrative Agent may
reasonably request, (ii) from Thommessen Krefting Greve Lund AS, Norwegian
counsel to each Credit Party, a favorable opinion reasonably satisfactory in
form and substance to the Administrative Agent and addressed to the
Administrative Agent and each of the Lenders and dated the Initial Borrowing
Date covering the matters set forth in Exhibit F-2 and such other matters
incident to the

-34-



--------------------------------------------------------------------------------



 



transactions contemplated herein as the Administrative Agent may reasonably
request, (iii) from Patton, Moreno & Asvat, Bahamian counsel to each Credit
Party, a favorable opinion reasonably satisfactory in form and substance to the
Administrative Agent and addressed to the Administrative Agent and each of the
Lenders and dated the Initial Borrowing Date covering the matters set forth in
Exhibit F-3 and such other matters incident to the transactions contemplated
herein as the Administrative Agent may reasonably request, (iv) local counsel
appointed in the Republic of Vanuatu, a favorable opinion reasonably
satisfactory in form and substance to the Administrative Agent and addressed to
the Administrative Agent and each of the Lenders and dated the Initial Borrowing
Date covering the matters set forth in Exhibit F-4 and such other matters
incident to the transactions contemplated herein as the Administrative Agent may
reasonably request and (v) White & Case LLP, London Office, English counsel to
the Administrative Agent a favorable opinion reasonably satisfactory in form and
substance to the Administrative Agent and addressed to the Administrative Agent
and each of the Lenders and dated the Initial Borrowing Date covering the
matters set forth in Exhibit F-5 and such other matters incident to the
transactions contemplated herein as the Administrative Agent may reasonably
request.
          5.06 Corporate Documents; Proceedings; etc. (a) On the Initial
Borrowing Date, the Administrative Agent shall have received a certificate from
each Credit Party, dated the Initial Borrowing Date, signed by an Authorized
Officer of each Credit Party, and attested to by the secretary or any assistant
secretary of such Credit Party, substantially in the form of Exhibit G, with
appropriate insertions, together with copies of the Certificate of Incorporation
and By-Laws (or equivalent organizational documents) of such Credit Party and
the resolutions of such Credit Party referred to in such certificate, and each
of the foregoing shall be reasonably acceptable to the Administrative Agent.
          (b) On the Initial Borrowing Date, all corporate, limited liability
company, partnership and legal proceedings, and all instruments and agreements
in connection with the transactions contemplated by this Agreement and the other
Credit Documents, shall be reasonably satisfactory in form and substance to the
Administrative Agent, and the Administrative Agent shall have received all
information and copies of all documents and papers, including records of
corporate, limited liability company and partnership proceedings, governmental
approvals, good standing certificates and bring-down telegrams or facsimiles, if
any, which the Administrative Agent reasonably may have requested in connection
therewith, such documents and papers, where appropriate, to be certified by
proper corporate or governmental authorities.
          5.07 Indebtedness. Except as set forth on Schedule VIII, on the
Initial Borrowing Date, the Credit Parties shall have no outstanding preferred
equity, Indebtedness or contingent liabilities, except for Indebtedness incurred
pursuant to this Agreement, and all equity interests of each Subsidiaries
Guarantor shall be owned directly or indirectly by the Borrower, in each case
free and clear of Liens (other than Permitted Liens) and all equity interests of
the Borrower shall be owned directly or indirectly by Holdings free and clear of
Liens (other than Permitted Liens).
          5.08 Appraisals. On or prior to the Initial Borrowing Date, the
Administrative Agent shall have received Appraisals from two Approved Appraisers
of each Mortgaged Vessel

-35-



--------------------------------------------------------------------------------



 



of a recent date (and in no event dated earlier than 90 days prior to the
Initial Borrowing Date) in scope, form and substance, the results of which shall
be reasonably satisfactory to the Administrative Agent.
          5.09 Pledge and Security Agreement. On the Initial Borrowing Date, the
Borrower and each of the Guarantors (other than the Trico Subsea Guarantors)
shall have (x) duly authorized, executed and delivered the Pledge and Security
Agreement substantially in the form of Exhibit I (as modified, supplemented or
amended from time to time, the “Pledge Agreement”) and shall have (A) delivered
to the Collateral Agent, as pledgee, all certificated Pledged Securities
referred to therein, together with executed and undated stock powers in the case
of capital stock constituting Pledged Securities, and (B) otherwise complied
with all of the requirements set forth in the Pledge Agreement and (y) duly
authorized, executed and delivered any other related documentation necessary or
advisable to perfect the Lien on the Pledge Agreement Collateral referred to
therein in the respective jurisdictions of formation of the respective Guarantor
or the Borrower, as the case may be; provided, however, that notwithstanding the
foregoing, Holdings shall not be required to pledge any equity interests of
DeepOcean or any Trico Subsea Guarantor held by it.
          5.10 Vessel Acquisition Agreements. (a) On or prior to the Initial
Borrowing Date, the Administrative Agent shall have received copies of the
material documentation in existence on the date of this Agreement for the
acquisition of Sapphire (such contracts and agreements listed on Schedule IV
hereto, the “Vessel Acquisition Agreements”), and all shall be in full force and
effect.
          (b) On or prior to the Initial Borrowing Date, the Borrower shall have
(x) duly authorized, executed and delivered the Vessel Acquisition Agreements
Assignment substantially in the form of Exhibit J hereto (as modified,
supplemented or amended from time to time, the “Vessel Acquisition Agreements
Assignment”) (it being understood that such assignments shall become effective
only when the requisite consents thereto shall have become effective), (y) taken
all actions necessary or advisable to perfect the Lien on the collateral
described therein and (z) used its commercially reasonable efforts to obtain and
deliver the consents substantially in the form of Exhibit A to Exhibit J (as
modified, supplemented or amended from time to time, each a “Consent to
Assignment of Vessel Acquisition Agreements”) required for the assignment of
each of the Vessel Acquisition Agreements to the Collateral Agent pursuant to an
Assignment of the Vessel Acquisition Agreements.
          (c) On the Initial Borrowing Date, the Borrower shall have (x) duly
authorized, executed and delivered the Refund Guarantee Assignment substantially
in the form of Exhibit F hereto (as modified, supplemented or amended from time
to time, the “Refund Guarantee Assignments”) (it being understood that such
assignments shall becomes effective only when the requisite consents thereto
shall have become effective), (y) take all actions necessary or advisable to
perfect the Lien on the collateral described therein and (z) used its
commercially reasonable efforts to obtain and deliver all necessary consents
required for the assignment of each Refund Guarantee to the Collateral Agent.
5.11 Solvency Certificate. On the Initial Borrowing Date, Holdings shall cause
to be delivered to the Administrative Agent a solvency certificate from the
senior financial

-36-



--------------------------------------------------------------------------------



 



officer of Holdings, substantially in the form of Exhibit K, which shall be
addressed to the Administrative Agent and each of the Lenders and dated the
Initial Borrowing Date, setting forth the conclusion that, after giving effect
to the incurrence of all the financings contemplated hereby, Holdings
individually, and Holdings and its Subsidiaries taken as a whole, are not
insolvent and will not be rendered insolvent by the incurrence of such
indebtedness, and will not be left with unreasonably small capital with which to
engage in their respective businesses and will not have incurred debts beyond
their ability to pay such debts as they mature.
          5.12 Approvals. On or prior to the Initial Borrowing Date, all
necessary governmental (domestic and foreign) and third party approvals and/or
consents in connection with the Loans, and the granting of Liens under the
Credit Documents (other than the registration of the Vessel Mortgages in respect
of Sapphire) shall have been obtained and remain in effect, and all applicable
waiting periods with respect thereto shall have expired without any action being
taken by any competent authority which restrains, prevents or imposes materially
adverse conditions upon the making of the Loans and the performance by the
Credit Parties of the Credit Documents. On the Initial Borrowing Date, there
shall not exist any judgment, order, injunction or other restraint issued or
filed or a hearing seeking injunctive relief or other restraint pending or
notified, prohibiting or imposing materially adverse conditions upon the making
of the Loans or the performance by the Credit Parties of their obligations under
the Credit Documents.
          5.13 Assignments of Earnings, Insurances and Charter. On the Initial
Borrowing Date, each Credit Party that owns a Mortgaged Vessel on such date
shall have duly authorized, executed and delivered an Assignment of Earnings
substantially in the form of Exhibit L-1 (as modified, supplemented or amended
from time to time, the “Assignment of Earnings”), an Assignment of Insurances
substantially in the form of Exhibit L-2 (as modified, supplemented or amended
from time to time, the “Assignment of Insurances”) and an Assignment of Charters
(existing or future) substantially in the form of Exhibit B to the Assignment of
Earnings for any charter or other similar contract that has as of the Execution
Date a remaining term of twelve (12) months or greater, including any extension
option, granted by the relevant Credit Party, and shall use commercially
reasonable efforts to provide appropriate notices and consents relating thereto
(as modified, supplemented or amended from time to time, the “Assignment of
Charters”), together covering all of such Credit Party’s present and future
Earnings and Insurance Collateral, in each case together with:
     (i) proper Financing Statements (Form UCC-1) fully executed for filing
under the UCC or in other appropriate filing offices of each jurisdiction as may
be necessary to perfect the security interests purported to be created by the
Assignment of Earnings, Assignment of Charters and the Assignment of Insurances;
     (ii) certified copies of Requests for Information or Copies (Form UCC-11),
or equivalent reports, listing all effective financing statements that name any
Credit Party as debtor and that are filed in the jurisdictions referred to in
Section 5.05(i) above, together with copies of such other financing statements
(none of which shall cover the Collateral, except to the extent evidencing
Permitted Liens, unless the Collateral Agent shall have received Form UCC-3
Termination Statements (or such other termination statements as shall be
required by local law) fully executed for filing if required by applicable laws
in respect thereof); and

-37-



--------------------------------------------------------------------------------



 



     (iii) evidence that all other actions necessary to perfect and protect the
security interests purported to be created by the Assignment of Earnings, the
Assignment of Insurances and the Assignment of Charters have been taken.
          5.14 Mortgages. On the Initial Borrowing Date, each Credit Party that
owns a Collateral Vessel on such date shall have duly authorized, executed and
delivered, and caused to be recorded in the appropriate vessel registry a Vessel
Mortgage with respect to each such Collateral Vessel and the Vessel Mortgages
shall be effective to create in favor of the Collateral Agent and/or the Lenders
a legal, valid and enforceable first priority security interest, in and lien
upon such Collateral Vessels, subject only to Permitted Liens. Except as
specifically provided above, all filings, deliveries of instruments and other
actions necessary or desirable in the reasonable opinion of the Collateral Agent
to perfect and preserve such security interests shall have been duly effected
and the Collateral Agent shall have received evidence thereof in form and
substance reasonably satisfactory to the Collateral Agent.
          5.15 Certificates of Ownership; Searches; Class Certificates;
Appraisal Reports; Mortgages. On the Initial Borrowing Date, the Administrative
Agent shall have received each of the following with respect to each Mortgaged
Vessel:
     (i) certificates of ownership from appropriate authorities showing (or
confirmation updating previously reviewed certificates and indicating) the
registered ownership of each Mortgaged Vessel by the Borrower or the relevant
Subsidiaries Guarantor;
     (ii) the results of maritime registry searches with respect to each
Mortgaged Vessel, indicating no record liens other than Liens in favor of the
Collateral Agent and/or the Lenders and Permitted Liens; and
     (iii) class certificates from a classification society listed on Schedule V
hereto or another classification society reasonably acceptable to the Collateral
Agent, indicating that each Mortgaged Vessel meets the criteria specified in
Section 7.24; and
     (iv) a report, in form and scope reasonably satisfactory to the
Administrative Agent, from a firm of independent marine insurance brokers
reasonably acceptable to the Administrative Agent with respect to the insurance
maintained by the Credit Parties in respect of each Mortgaged Vessel, together
with a certificate from such broker certifying that such insurances, (i) are
placed with such insurance companies and/or underwriters and/or clubs, in such
amounts, against such risks, and in such form, as are customarily insured
against by similarly situated insureds by similarly situated insurers for the
protection of the Administrative Agent and/or the Lenders as mortgagee,
(ii) conform with the insurance requirements of each respective Vessel Mortgage
and (iii) include, without limitation, hull and machinery, war risks, mortgagee
additional peril, protection and indemnity and reimbursement of costs of
mortgagee interest insurance (the “Required Insurance”).
          5.16 Subsidiaries Guaranty. On the Initial Borrowing Date, each
Subsidiary of the Borrower (other than DeepOcean ASA (“DeepOcean”) and its
Subsidiaries, should it be

-38-



--------------------------------------------------------------------------------



 



acquired by the Borrower or a Subsidiary of the Borrower , and its Subsidiaries)
shall have duly authorized, executed and delivered to the Administrative Agent
the Subsidiaries Guaranty, substantially in the form of Exhibit H (as modified,
supplemented or amended from time to time, the “Subsidiaries Guaranty”), and the
Subsidiaries Guaranty shall be in full force and effect.
          5.17 Refinancing of Existing Indebtedness. On or prior to the Initial
Borrowing Date, the Refinancing shall have been consummated and all obligations
of the Credit Parties with respect to the indebtedness being refinanced pursuant
to the Refinancing (except for indemnity provisions that by their terms survive)
shall have been paid in full and terminated, and all commitments, security
interests and guaranties in connection therewith shall have been terminated and
released, all to the reasonable satisfaction of the Administrative Agent.
          5.18 DeepOcean Acquisition. (a) On the Initial Borrowing Date, the
terms and structure of the proposed acquisition of DeepOcean and its
Subsidiaries (the “DeepOcean Acquisition”), including the financing thereof,
shall be satisfactory to the Administrative Agent.
          (b) On the Initial Borrowing Date, the Administrative Agent shall be
satisfied that after giving effect to the DeepOcean Acquisition, including the
financing thereof, no default or event of default would arise or would be
expected to arise under any material agreement to which the Parent or any of its
Subsidiaries is a party as a result thereof (including, without limitation, the
Parent Credit Agreement and the Trico Subsea Credit Agreement).
          5.19 Litigation. On the Initial Borrowing Date, no actions, suits,
investigations or proceedings of any Credit Party by any entity (private or
governmental) shall be pending or, to the knowledge of any Credit Party,
(x) threatened with respect to (i) any Collateral Vessel or (ii) any Document,
or (y) which could be reasonably to have a Material Adverse Effect.
          5.20 Environmental Laws. On the Initial Borrowing Date, there shall
not exist any condition or occurrence on or arising from any Collateral Vessel
or property owned or operated or occupied by the Borrower or any of its
Subsidiaries that (a) results in noncompliance by the Borrower or such
Subsidiary with any applicable Environmental Law or (b) could reasonably be
expected to form the basis of an Environmental Claim against the Borrower or any
of its Subsidiaries or any such Collateral Vessel or property, which in any such
case individually or in the aggregate could reasonably be expected to have a
Material Adverse Effect.
          5.21 Material Adverse Effect. On the Initial Borrowing Date and after
giving effect to the related Borrowing, nothing shall have occurred that has
had, or could reasonably be expected to have, a Material Adverse Effect.
          5.22 Fees, etc. On the Initial Borrowing Date, the Borrower shall have
paid to the Administrative Agent and the Lenders all costs, fees and expenses
(including, without limitation, reasonable legal fees and expenses of outside
counsel to the Administrative Agent) payable to the Administrative Agent and the
Lenders to the extent then due.
          5.23 No Conflicts. (a) On the Initial Borrowing Date and after giving
effect to the Vessel Acquisition, there shall be no material conflict with, or
material default under, any

-39-



--------------------------------------------------------------------------------



 



material agreement of Holdings or any Credit Party (including, without
limitation, the Vessel Acquisition Agreements).
          (b) On the Initial Borrowing Date, all Loans shall be in full
compliance with all applicable requirements of law, including, without
limitation, Regulations U and X.
          5.24 Factoring Agreement. On the Initial Borrowing Date, the Borrower
shall have duly authorized, executed and delivered a Factoring Agreement
substantially in the form of Exhibit M (as modified, supplemented or amended
from time to time, the “Factoring Agreement”).
          Section 6. Conditions Precedent to each Borrowing Date. The obligation
of each Lender to make Loans on each Borrowing Date (including the Initial
Borrowing Date) is subject at the time of the making of such Loans to the
satisfaction or waiver of the following conditions:
          6.01 No Default; Representations and Warranties. At the time of each
such Loan and also after giving effect thereto (i) there shall exist no Default
or Event of Default and (ii) all representations and warranties contained herein
or in any other Credit Document shall be true and correct in all material
respects both before and after giving effect to such Loan with the same effect
as though such representations and warranties had been made on the date of such
Loan (it being understood and agreed that any representation or warranty which
by its terms is made as of a specified date shall be required to be true and
correct in all material respects only as of such specified date).
          6.02 Notice of Borrowing. Prior to the making of each Loan, the
Administrative Agent shall have received the Notice of Borrowing required by
Section 2.03(a).
          The acceptance of the proceeds of each Loan shall constitute a
representation and warranty by the Borrower to the Administrative Agent and each
of the Lenders that all of the applicable conditions specified in Sections 5 and
6 applicable to such Borrowing have been satisfied as of that time. All of the
applicable Notes, certificates, legal opinions and other documents and papers
referred to in Sections 5 and 6 unless otherwise specified, shall be delivered
to the Administrative Agent at the Notice Office for the account of each of the
Lenders and shall be in form and substance reasonably satisfactory to the
Administrative Agent.
          Section 7. Representations, Warranties and Agreements. In order to
induce the Lenders to enter into this Agreement and to make the Loans, each of
Holdings and the Borrower makes the following representations, warranties and
agreements on the Effective Date, all of which shall survive the execution and
delivery of this Agreement and the Notes and the making of the Loans, with each
Borrowing on or after the Effective Date being deemed to constitute a
representation and warranty that the matters specified in this Section 7 are
true and correct in all material respects on and as of the Effective Date and on
the date of such Borrower (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date):

-40-



--------------------------------------------------------------------------------



 



          7.01 Corporate/Limited Liability Company/Limited Partnership Status.
Each Credit Party (i) is a duly organized and validly existing limited company,
as the case may be, in good standing under the laws of the jurisdiction of its
incorporation or formation, (ii) has the corporate or other applicable power and
authority to own its property and assets and to transact the business in which
it is currently engaged and presently proposes to engage and (iii) is duly
qualified and is authorized to do business and is in good standing in each
jurisdiction where the conduct of its business as currently conducted requires
such qualifications, except for failures to be so qualified which, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
          7.02 Corporate Power and Authority. Each of Holdings and its
Subsidiaries has the corporate or other applicable power and authority to
execute, deliver and perform the terms and provisions of each of the Credit
Documents to which it is party and has taken all necessary corporate or other
applicable action to authorize the execution, delivery and performance by it of
each of such Credit Documents. Each of Holdings and its Subsidiaries has duly
executed and delivered each of the Credit Documents to which it is party, and
each of such Credit Documents constitutes its legal, valid and binding
obligation enforceable in accordance with its terms, except to the extent that
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law).
          7.03 No Violation. Neither the execution, delivery or performance by
Holdings or any of its Subsidiaries of the Credit Documents to which it is a
party, nor compliance by it with the terms and provisions thereof, (i) will
contravene any provision of any law, statute, rule or regulation or any order,
writ, injunction or decree of any court or governmental instrumentality,
(ii) will conflict with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(except pursuant to the Security Documents) upon any of the properties or assets
of Holdings or its Subsidiaries pursuant to the terms of any indenture,
mortgage, deed of trust, credit agreement or loan agreement, or any other
material agreement, contract or instrument, in each case to which Holdings or
its Subsidiaries is a party or by which it or any material portion of its
property or assets is bound or to which it may be subject or (iii) will violate
any provision of the certificate or articles of incorporation or by-laws (or
equivalent organizational documents) of Holdings or its Subsidiaries.
          7.04 Governmental Approvals. No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with
(except for those that have otherwise been obtained or made on or prior to the
Effective Date), or exemption by, any governmental or public body or authority,
or any subdivision thereof, is required to be obtained or made by, or on behalf
of, Holdings or its Subsidiaries to authorize, or is required to be obtained or
made by, or on behalf of, Holdings or its Subsidiaries in connection with,
(i) the execution, delivery and performance of any Credit Document (other than
such filings, recordations or registrations as may be required to perfect a Lien
in the Collateral granted pursuant to the Credit Documents) or (ii) the
legality, validity, binding effect or enforceability of any Credit Document.

-41-



--------------------------------------------------------------------------------



 



          7.05 Financial Statements; Financial Condition; Undisclosed
Liabilities; Projections; etc. (a) The consolidated balance sheet of Holdings
and its Subsidiaries for the fiscal year ended on December 31, 2007, and the
related consolidated statements of income, cash flows and shareholders’ equity
of Holdings and its Subsidiaries for such fiscal year or fiscal quarter ended on
such dates, as the case may be, copies of which have been furnished to the
Administrative Agent and the Lenders prior to the Effective Date, present fairly
in all material respects the consolidated financial position of Holdings and its
Subsidiaries at the dates of such balance sheets and the consolidated results of
the operations of Holdings and its Subsidiaries for the periods covered thereby.
All of the foregoing historical financial statements have been prepared in
accordance with NOR-GAAP consistently applied (except, in the case of the
aforementioned quarterly financial statements, for normal year-end audit
adjustments and the absence of footnotes).
          (b) On and as of the Effective Date, and after giving effect to the
Transaction and to all Indebtedness (including the Loans) being incurred or
assumed and Liens to be created by the Credit Parties in connection therewith
pursuant to the Security Documents, Holdings and its Subsidiaries, taken as a
whole, are not insolvent and will not be rendered insolvent by the incurrence of
such indebtedness, and will not be left with unreasonably small capital with
which to engage in their respective businesses and will not have incurred debts
beyond their ability to pay such debts as they mature.
          (c) Except as fully disclosed in the balance sheets delivered pursuant
to Section 7.05(a), there were as of the Effective Date no liabilities or
obligations with respect to Holdings or any of its Subsidiaries of any nature
whatsoever (whether absolute, accrued, contingent or otherwise and whether or
not due) which, either individually or in the aggregate, would be materially
adverse to the Credit Parties taken as a whole. As of the Effective Date,
neither Holdings nor the Borrower knows of any reasonable basis for the
assertion against any Credit Part of any liability or obligation of any nature
that is not fully disclosed (including, without limitation, as to the amount
thereof) in the balance sheets delivered pursuant to Section 7.05(a) which,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
          (d) On and as of the Effective Date, the Projections which have been
delivered to the Administrative Agent and the Lenders prior to the Effective
Date have been prepared in good faith and are based on reasonable assumptions,
and there are no statements or conclusions in any of the Projections which are
based upon or include information known to Holdings to be misleading in any
material respect or which fail to take into account material information known
to Holdings regarding the matters reported therein; it being recognized by the
Lenders, however, that projections as to future events are not be viewed as
facts and that actual results during the period or periods covered by the
Projections may differ from the projections results.
          (e) Since December 31, 2007, no event has occurred or other
circumstances arisen that has had, or could reasonably be expected to have, a
Material Adverse Effect.
          7.06 Litigation. There are no actions, suits or proceedings pending
or, to the knowledge of Holdings or the Borrower, threatened (A) with respect to
the (i) Vessel Acquisition

-42-



--------------------------------------------------------------------------------



 



or the successful registration of 20,000,000 shares issued by DeepOcean to the
Borrower, (ii) any Mortgaged Vessel or (iii) any Document, or (B) that could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
          7.07 True and Complete Disclosure. All factual information (taken as a
whole) furnished by or on behalf of Holdings and its Subsidiaries in writing to
the Administrative Agent or any Lender (including, without limitation, all
information contained in the Credit Documents but excluding all Projections) for
purposes of or in connection with this Agreement, the other Credit Documents or
any transaction contemplated herein or therein is, and all other such factual
information (taken as a whole) hereafter furnished by or on behalf of Holdings
and its Subsidiaries in writing to the Administrative Agent or any Lender will
be, true and accurate in all material respects on the date as of which such
information is dated or certified and not incomplete by omitting to state any
fact necessary to make such information (taken as a whole) not misleading in any
material respect at such time in light of the circumstances under which such
information was provided.
          7.08 Use of Proceeds; Margin Regulations. (a) All proceeds of the
Loans shall be used (i) to refinance the NOK 800,000,000 Reducing Revolving
Credit Facility, dated April 24, 2002, among Trico Shipping AS, as borrower, Den
Norske Bank ASA, as Agent, and the institutions party thereto as banks (the
“Existing Facility”), (ii) to fund a portion of the DeepOcean Acquisition and
(iii) for the general corporate and working capital purposes of the Borrower and
its subsidiaries.
          (b) No proceeds of any Borrowing will be used to purchase or carry any
Margin Stock or to extend credit for the purpose of purchasing or carrying any
Margin Stock. Neither the making of any Loan nor the use of the proceeds thereof
will violate or be inconsistent with the provisions of Regulation U or X of the
Board of Governors of the Federal Reserve System.
          7.09 Tax Returns and Payments. Holdings and each of its Subsidiaries
have timely filed or caused to be timely filed with the appropriate taxing
authority all returns, statements, forms and reports for taxes (the “Returns”)
required to be filed by, or with respect to the income, properties or operations
of, Holdings and/or any of its Subsidiaries. The Returns accurately reflect in
all material respects all liability for taxes of Holdings and its Subsidiaries
as a whole for the periods covered thereby. Holdings and each of its
Subsidiaries have paid all taxes and assessments payable by them, other than
those that are being contested in good faith and adequately disclosed and fully
provided for on the financial statements of Holdings and its Subsidiaries in
accordance with NOR-GAAP. There is no action, suit, proceeding, investigation,
audit or claim now pending or, to the best knowledge of Holdings and its
Subsidiaries, threatened by any authority regarding any taxes relating to
Holdings or any of its Subsidiaries that, either individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
Except as set forth on Schedule VI, neither Holdings nor any of its Subsidiaries
has entered into an agreement or waiver or been requested to enter into an
agreement or waiver extending any statute of limitations relating to the payment
or collection of taxes of Holdings or any of its Subsidiaries, or is aware of
any circumstances that would cause the taxable years or other taxable periods of
Holdings or any of its Subsidiaries not to be subject to the normally applicable
statute of limitations. Neither Holdings nor any of its Subsidiaries has
incurred, or

-43-



--------------------------------------------------------------------------------



 



will incur, any material tax liability in connection with the Transaction or any
other transactions contemplated hereby (it being understood that the
representation contained in this sentence does not cover any future tax
liabilities of Holdings or any of its Subsidiaries arising as a result of the
operation of their businesses in the ordinary course of business).
          7.10 Compliance with ERISA. (a) Schedule VI sets forth, as of the
Effective Date, the name of each Plan and Foreign Pension Plan. Neither Holdings
nor any of its Subsidiaries nor any ERISA Affiliate has ever sponsored,
maintained, made any contributions to or has any liability in respect of any
Plan which is subject to Title IV of ERISA or Section 302 of ERISA or
Section 412 of the Code; each Plan has been maintained and operated in
compliance with the provisions of ERISA and, to the extent applicable, the Code,
except as would not reasonably be expected to result in a Material Adverse
Effect, including but not limited to the provisions thereunder respecting
prohibited transactions. Each Plan (and each related trust, if any) which is
intended to be qualified under Section 401(a) of the Code has received a
favorable determination letter from the IRS to the effect that it meets the
requirements of Sections 401(a) and 501(a) of the Code covering all tax law
changes prior to the Economic Growth and Tax Relief Reconciliation Act of 2001
or is comprised of a master or prototype plan that has received a favorable
opinion letter from the IRS. All material contributions required to be made with
respect to a Plan have been timely made or have been reflected on the most
recent consolidated balance sheet filed prior to the date hereof or accrued in
the accounting records of the Borrower and its Subsidiaries. Neither the
Borrower nor any Subsidiary of the Borrower nor any ERISA Affiliate has pending,
or is considering filing, an application under the IRS Employee Plans Compliance
Resolution System or the Department of Labor’s Voluntary Fiduciary Correction
Program with respect to any Plan. No action, suit, proceeding, hearing, audit or
investigation with respect to the administration, operation or the investment of
assets of any Plan (other than routine claims for benefits) is pending, expected
or threatened. Except as would not result in a Material Adverse Effect, each
group health plan (as defined in Section 607(1) of ERISA or Section 4980B(g)(2)
of the Code) which covers or has covered employees or former employees of the
Borrower, any Subsidiary of the Borrower, or any ERISA Affiliate has at all
times been operated in compliance with the provisions of Part 6 of subtitle B of
Title I of ERISA and Section 4980B of the Code. Each group health plan (as
defined in 45 Code of Federal Regulations Section 160.103) which covers or has
covered employees or former employees of the Holdings, any of its Subsidiaries,
or any ERISA Affiliate has at all times been operated in compliance with the
provisions of the Health Insurance Portability and Accountability Act of 1996
and the regulations promulgated thereunder, except as would not reasonably be
expected to result in a Material Adverse Effect. Holdings, any Subsidiary of the
Borrower or any ERISA Affiliate, as appropriate, may terminate each such Plan at
any time (or at any time subsequent to the expiration of any applicable
bargaining agreement) in the discretion of such Person without liability to any
Person other than for benefits accrued prior to the date of such termination.
The Borrower and each of its Subsidiaries may cease contributions to or
terminate any employee benefit plan maintained by any of them without incurring
any liability that would result in a Material Adverse Effect.
          (b) Each Foreign Pension Plan has been maintained in compliance with
its terms and with the requirements of any and all applicable laws, statutes,
rules, regulations and orders, except as would not result in a Material Adverse
Effect, and has been maintained, where required, in good standing with
applicable regulatory authorities. All material contributions

-44-



--------------------------------------------------------------------------------



 



required to be made with respect to a Foreign Pension Plan have been timely
made. Neither Holdings nor any of its Subsidiaries has incurred any obligation
in connection with the termination of, or withdrawal from, any Foreign Pension
Plan that would reasonably be expected to result in a Material Adverse Effect.
The present value of the accrued benefit liabilities (whether or not vested)
under each Foreign Pension Plan, determined as of the end of Holdings’ most
recently ended fiscal year on the basis of then current actuarial assumptions,
each of which is reasonable, did not exceed the current value of the assets of
such Foreign Pension Plan allocable to such benefit liabilities by an amount
that could reasonably be expected to have a Material Adverse Effect.
          7.11 The Security Documents. Each Security Document shall, upon the
execution and delivery of such Security Document to the Administrative Agent,
create in favor of the Collateral Agent for the benefit of the Secured Creditors
a legal, valid and enforceable fully perfected first priority security interest
in and Lien on all right, title and interest of Holdings and the Subsidiaries
Guarantors in the Collateral described therein, subject to no other Liens other
than Permitted Liens. No filings or recordings are required in order to perfect
the security interests created under any Security Document except for UCC
financing statements, certain filings and recordings required to be made
pursuant to Norwegian law and certain filings and recordings of mortgages and
related documents required to be made in the relevant mortgage registries.
          7.12 Subsidiaries. On the Effective Date, Holdings will have no
Subsidiaries other than those Subsidiaries listed on Schedule VII (which
Schedule identifies the correct legal name, direct owner, percentage ownership
and jurisdiction of organization of each such Subsidiary on the Effective Date).
          7.13 Compliance with Statutes, etc. Holdings and each of its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property (including, without limitation, Environmental Laws), except such
noncompliances as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
          7.14 Investment Company Act. Neither Holdings nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.
          7.15 Environmental Matters. (a) Holdings and each of its Subsidiaries
is in compliance with all applicable Environmental Laws and the requirements of
any permits issued under such Environmental Laws. There are no pending or, to
the knowledge of Holdings and its Subsidiaries, threatened Environmental Claims
against Holdings or any of its Subsidiaries or any Mortgaged Vessel, Real
Property or other facility owned, leased or operated by Holdings or any of its
Subsidiaries (including any such claim arising out of the ownership, lease or
operation by Holdings or any of its Subsidiaries of any Mortgaged Vessel
formerly owned, leased or operated by Holdings or any of its Subsidiaries but no
longer owned, leased or operated by Holdings or any of its Subsidiaries). All
licenses, permits, registrations or approvals required for the business of
Holdings and each of its Subsidiaries under any Environmental Law have been
secured and

-45-



--------------------------------------------------------------------------------



 



each Credit Party is in compliance therewith. To the knowledge of the Borrower,
there are no facts, circumstances, conditions or occurrences in respect of any
Mortgaged Vessel, Real Property or other facility owned or operated by Holdings
or any of its Subsidiaries that is reasonably likely (i) to form the basis of an
Environmental Claim against Holdings, any of its Subsidiaries or any Mortgaged
Vessel, Real Property or other facility owned by Holdings or any of its
Subsidiaries, or (ii) to cause such Mortgaged Vessel, Real Property or other
facility to be subject to any restrictions on its ownership, occupancy, use or
transferability under any Environmental Law.
          (b) Hazardous Materials have not at any time been generated, used,
treated or stored on, or transported to or from, or Released on or from, any
Mortgaged Vessel, Real Property or other facility owned, leased or operated by
Holdings or any of its Subsidiaries or, to the knowledge of Holdings, any
property adjoining or adjacent to any Real Property or other facility, where
such generation, use, treatment, storage, transportation or Release has violated
or could be reasonably expected to violate any applicable Environmental Law or
give rise to an Environmental Claim.
          (c) Notwithstanding anything to the contrary in this Section 7.15, the
representations and warranties made in this Section 7.15 shall be untrue only if
the effect of any or all conditions, violations, claims, restrictions, failures
and noncompliances of the types described above could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
          7.16 Labor Relations. Neither Holdings nor any of its Subsidiaries is
engaged in any unfair labor practice that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. There
is (i) no unfair labor practice complaint pending against Holdings or any of its
Subsidiaries or, to Holdings’ knowledge, threatened against any of them before
the National Labor Relations Board, and no grievance or arbitration proceeding
arising out of or under any collective bargaining agreement is so pending
against Holdings or any of its Subsidiaries or, to Holdings’ knowledge,
threatened against any of them, (ii) no strike, labor dispute, slowdown or
stoppage pending against Holdings or any of its Subsidiaries or, to Holdings’
knowledge, threatened against Holdings or any of its Subsidiaries and (iii) no
union representation proceeding pending with respect to the employees of
Holdings or any of its Subsidiaries, except (with respect to the matters
specified in clauses (i), (ii) and (iii) above) as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
          7.17 Patents, Licenses, Franchises and Formulas. Holdings and each of
its Subsidiaries owns, or has the right to use, all material patents,
trademarks, permits, service marks, trade names, copyrights, licenses,
franchises and formulas, and has obtained assignments of all leases and other
rights of whatever nature, necessary for the present conduct of its business,
without any known conflict with the rights of others, except for such failures
and conflicts which could not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
          7.18 Indebtedness. Schedule VIII sets forth a list of all Indebtedness
(excluding the Obligations and other items of Indebtedness that are
independently justified under

-46-



--------------------------------------------------------------------------------



 



Section 9.04 (other than under clause (iv) thereof)) of the Credit Parties as of
the Effective Date and which is to remain outstanding after giving effect to the
Transaction (the “Existing Indebtedness”), in each case (other than in the case
of loans made by intercompany Loans among Holdings and its Subsidiaries) showing
the approximate aggregate principal amount thereof and the name of the borrower
and any other entity which directly or indirectly guarantees such debt.
          7.19 Insurance. Schedule IX sets forth a list of all insurance
maintained by each Credit Party as of the Effective Date, with the amounts
insured (and any deductibles) set forth therein.
          7.20 Properties. Holdings and each of its Subsidiaries have good and
marketable title to all Collateral owned by them, including all property
reflected in the balance sheets referred to in Section 7.05(a) (except as sold
or otherwise disposed of since the date of such balance sheet in the ordinary
course of business or as permitted by the terms of this Agreement), free and
clear of all Liens, other than Permitted Liens.
          7.21 Legal Names; Type of Organization (and Whether a Registered
Organization); Jurisdiction of Organization; etc. Schedule X sets forth, as of
the Effective Date, the legal name of Holdings and each Subsidiaries Guarantor,
the type of organization of Holdings and each Subsidiaries Guarantor, whether or
not Holdings and each Subsidiaries Guarantor is a registered organization, the
jurisdiction of organization of Holdings and each Subsidiaries Guarantor and the
organizational identification number (if any) of Holdings and each Subsidiaries
Guarantor.
          7.22 Concerning the Mortgaged Vessels. The name (after giving effect
to the Vessel Acquisition in the case of Sapphire), registered owner, official
number, and jurisdiction of registration and flag of each Mortgaged Vessel
(after giving effect to such Vessel Acquisition) are set forth on Schedule III.
Each Mortgaged Vessel (other than those in lay-up) is operated in compliance
with all applicable law, rules and regulations (except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect). Each
Mortgage Vessel is owned by the Borrower or a Subsidiaries Guarantor.
          7.23 Citizenship. Holdings and each other Credit Party which owns or
operates one or more Mortgaged Vessels is qualified to own and operate such
Mortgaged Vessels under the laws of Norway, England, Bahamas or the Republic of
Vanuatu, as may be applicable, or such other jurisdiction in which any such
Mortgaged Vessels are permitted, or will be permitted, to be flagged in
accordance with the terms of the respective Vessel Mortgages.
          7.24 Vessel Classification. Each Mortgaged Vessel is classified with a
classification society listed on Schedule V hereto or another internationally
recognized classification society reasonably acceptable to the Administrative
Agent, free of any conditions or recommendations, other than as permitted, or
will be permitted, under the Vessel Mortgages.
          7.25 No Immunity. Holdings does not, nor does any other Credit Party
or any of their respective properties, have any right of immunity on the grounds
of sovereignty or otherwise from the jurisdiction of any court or from setoff or
any legal process (whether through service or notice, attachment prior to
judgment, attachment in aid of execution, execution or

-47-



--------------------------------------------------------------------------------



 



otherwise) under the laws of any jurisdiction. The execution and delivery of the
Credit Documents by the Credit Parties and the performance by them of their
respective obligations thereunder constitute commercial transactions.
          7.26 Fees and Enforcement. No fees or taxes, including, without
limitation, stamp, transaction, registration or similar taxes, are required to
be paid to ensure the legality, validity, or enforceability of this Agreement or
any of the other Credit Documents other than recording taxes which have been, or
will be, paid as and to the extent due. The choice of the laws of the State of
New York as set forth in the Credit Documents which are stated to be governed by
the laws of the State of New York is a valid choice of law, and the irrevocable
submission by each Credit Party to jurisdiction and consent to service of
process and, where necessary, appointment by such Credit Party of an agent for
service of process, in each case as set forth in such Credit Documents, is
legal, valid, binding and effective.
          7.27 Form of Documentation. Each of the Credit Documents is in proper
legal form under the laws of the applicable flag jurisdiction for the
enforcement thereof under such laws, subject only to such matters which may
affect enforceability arising under the law of the State of New York. To ensure
the legality, validity, enforceability or admissibility in evidence of each such
Credit Document in the applicable flag jurisdiction, it is not necessary that
any Credit Document or any other document be filed or recorded with any court or
other authority in the applicable flag jurisdiction, except as have been made,
or will be made, in accordance with Sections 5.14, 8.11(c) or (d).
          7.28 Vessel Acquisition. At the time of the consummation thereof, the
Vessel Acquisition will have been consummated in all material respects in
accordance with the terms of the Vessel Acquisition Agreements and all
applicable laws. At the time of consummation of the Vessel Acquisition, all
necessary material consents and approvals of, and filings and registrations
with, and all other actions in respect of, all governmental agencies,
authorities or instrumentalities required in order to make or consummate such
Vessel Acquisition will have been obtained, given, filed or taken and are or
will be in full force and effect (or effective judicial relief with respect
thereto has been obtained). All applicable waiting periods with respect thereto
have or, prior to the time when required, will have, expired without, in all
such cases, any action being taken by any competent authority which restrains,
prevents, or imposes material adverse conditions upon the Vessel Acquisition.
Additionally, there does not exist any judgment, order or injunction prohibiting
or imposing material adverse conditions upon the Vessel Acquisition, or the
incurrence of any Loan or the performance by Holdings or any other Credit Party
of their respective obligations under the respective Credit Documents. At the
time of the consummation thereof, all actions taken by Holdings pursuant to or
in furtherance of the Vessel Acquisition have been taken in all material
respects in compliance with the Vessel Acquisition Agreements and all applicable
laws.
          Section 8. Affirmative Covenants. Holdings and the Borrower hereby
covenant and agree that on and after the Effective Date and until the Total
Commitment has been terminated and no Notes are outstanding and all Loans,
together with interest, fees and all other Obligations (other than indemnities
described in Section 13.13 which are not then due and payable) incurred
hereunder and thereunder, are paid in full:

-48-



--------------------------------------------------------------------------------



 



          8.01 Information Covenants. Holdings will furnish to the
Administrative Agent:
          (a) Quarterly Financial Statements. Within 45 days after the close of
the first three quarterly accounting periods in each fiscal year of Holdings and
the Borrower, (i) the consolidated and consolidating balance sheet of Holdings
and its Subsidiaries and the Borrower and its Subsidiaries as at the end of such
quarterly accounting period and the related consolidated and consolidating
statements of income and retained earnings and statement of cash flows for such
quarterly accounting period and for the elapsed portion of the fiscal year ended
with the last day of such quarterly accounting period, in each case setting
forth comparative figures for the corresponding quarterly accounting period in
the prior fiscal year and comparable budgeted figures for such quarterly
accounting period as set forth in the respective budget delivered pursuant to
Section 8.01(d), all of which shall be certified by the chief financial officer
of Holdings or the Borrower, as the case may be, that they fairly present in all
material respects in accordance with NOR-GAAP the financial condition of
Holdings and its Subsidiaries and the Borrower and its Subsidiaries, as the case
may be, as of the dates indicated and the results of their operations for the
periods indicated, subject to normal year-end audit adjustments and the absence
of footnotes, and (ii) management’s discussion and analysis of the important
operational and financial developments during such quarterly accounting period.
          (b) Annual Financial Statements. Within 90 days after the close of
each fiscal year of Holdings and the Borrower, (i) the consolidated balance
sheets of Holdings and its Subsidiaries and the Borrower and its Subsidiaries as
at the end of such fiscal year and the related consolidated statements of income
and retained earnings and cash flows for such fiscal year setting forth
comparative figures for the preceding fiscal year and, in the case of the
balance sheets of Holdings and related statements of income and refund earnings
and cash flows, certified on unqualified basis (whether as to scope of audit,
going concern or otherwise) by PricewaterhouseCoopers or other independent
certified public accountants of recognized national standing reasonably
acceptable to the Administrative Agent, and, so long as not contrary to the then
current recommendations of the American Institute of Certified Public
Accountants, accompanied by a report of such accounting firm stating that in
connection with its regular audit of the financial statements of Holdings and
its Subsidiaries and the Borrower and its Subsidiaries, as the case may be,
which audit was conducted in accordance with generally accepted auditing
standards, no Default or Event of Default relating to financial or accounting
matters which has occurred and is continuing has come to the attention of such
accounting firm or, if in the opinion of such accounting firm such a Default or
Event of Default has occurred and is continuing, a statement as to the nature
thereof (it being understood that such accounting firm shall not be liable
directly or indirectly to any Person for any failure to obtain knowledge of any
such violations), and (ii) management’s discussion and analysis of the important
operational and financial developments during such fiscal year.
          (c) Management Letters. Promptly after Holdings or any of its
Subsidiaries’ receipt thereof, a copy of any “management letter” received from
its certified public accountants and management’s response thereto.
          (d) Budgets. No later than 30 days following the first day of each
fiscal year of Holdings (beginning with Holdings’ fiscal year commencing on
January 1, 2009), a budget in

-49-



--------------------------------------------------------------------------------



 



form reasonably satisfactory to the Administrative Agent (including budgeted
statements of income for Holdings and its Subsidiaries on a consolidated basis)
(i) for each of the four quarters of such fiscal year prepared in detail and
(ii) for the three immediately succeeding fiscal years prepared in summary form,
in each case setting forth, with appropriate discussion, the principal
assumptions upon which such budget is based.
          (e) Officer’s Certificates. At the time of the delivery of the
financial statements provided for in Sections 8.01(a) and (b), a compliance
certificate from the chief financial officer of Holdings substantially in the
form of Exhibit G certifying on behalf of Holdings that, to such officer’s
knowledge, no Default or Event of Default has occurred and is continuing or, if
any Default or Event of Default has occurred and is continuing, specifying the
nature and extent thereof, which certificate shall (x) set forth in reasonable
detail the calculations required to establish whether Holdings was in compliance
with the provisions of Sections 9.06 through 9.09, inclusive, at the end of such
fiscal quarter or year, as the case may be and (y) certify that there have been
no changes to any of Schedule X and Annexes A through F of the Pledge Agreement
since the Initial Borrowing Date or, if later, since the date of the most recent
certificate delivered pursuant to this Section 8.01(e), or if there have been
any such changes, a list in reasonable detail of such changes (but, in each case
with respect to this clause (y), only to the extent that such changes are
required to be reported to the Collateral Agent pursuant to the terms of such
Security Documents) and whether the Borrower and the other Credit Parties have
otherwise taken all actions required to be taken by them pursuant to such
Security Documents in connection with any such changes.
          (f) Notice of Default, Litigation or Event of Loss. Promptly, and in
any event within three Business Days after Holdings or any of its Subsidiaries
obtains knowledge thereof, notice of (i) the occurrence of any event which
constitutes a Default or Event of Default, which notice shall specify the nature
thereof, the period of existence thereof and what action the Borrower proposes
to take with respect thereto, (ii) any litigation or governmental investigation
or proceeding pending or threatened (x) against Holdings or any of its
Subsidiaries which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or (y) with respect to the Vessel
Acquisition, the DeepOcean Acquisition or any Document, (iii) any Event of Loss
in respect of any Mortgaged Vessel and (iv) any other event, change or
circumstance that has had, or could reasonably be expected to have, a Material
Adverse Effect.
          (g) Environmental Matters. As soon as possible, and in any event
within ten Business Days after, Holdings obtains knowledge thereof, written
notice of any of the following environmental matters occurring after the
Effective Date, except to the extent that such environmental matters could not,
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect:
     (i) any Environmental Claim pending or threatened in writing against
Holdings or any of its Subsidiaries or any Mortgaged Vessel owned, operated or
occupied by the Borrower or any of its Subsidiaries;
     (ii) any condition or occurrence on or arising from any Vessel owned,
operated or occupied by Holdings or any of its Subsidiaries that (a) results in
noncompliance by Holdings or such Subsidiary with any applicable Environmental
Law

-50-



--------------------------------------------------------------------------------



 



or (b) could reasonably be expected to form the basis of an Environmental Claim
in excess of $5,000,000 against Holdings or any of its Subsidiaries or any such
Mortgaged Vessel;
     (iii) any condition or occurrence on any Mortgaged Vessel owned, operated
or occupied by Holdings or any of its Subsidiaries that could reasonably be
expected to cause such Mortgaged Vessel to be subject to any restrictions on the
ownership, occupancy, use or transferability by Holdings or such Subsidiary of
such Mortgaged Vessel under any Environmental Law; and
     (iv) the taking of any removal or remedial action in response to the
Release of any Hazardous Material on any Mortgaged Vessel owned, operated or
occupied by the Borrower or any of its Subsidiaries as required by any
Environmental Law or any governmental or other administrative agency; provided
that in any event the Borrower shall deliver to the Administrative Agent all
notices received by Holdings or any of its Subsidiaries from any government or
governmental agency under, or pursuant to, CERCLA or OPA which identify Holdings
or any of its Subsidiaries as potentially responsible parties for remediation
costs or otherwise notify Holdings or any of its Subsidiaries of potential
liability under CERCLA or OPA, as the case may be.
All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and Holdings’
or such Subsidiary’s response thereto. In addition, the Borrower will provide
the Administrative Agent such reasonable additional information as may be
requested by the Administrative Agent or the Required Lenders.
          (h) DeepOcean Pro Formas. Prior to the consummation of the mandatory
general offering portion of the DeepOcean Acquisition, the consolidated balance
sheet of Holdings and its Subsidiaries (including DeepOcean and its
Subsidiaries) and the related consolidated statements of income setting forth
the pro forma financial condition and results of operations of Holdings and its
Subsidiaries after giving effect to the DeepOcean Acquisition.
          (i) Appraisal Reports. Together with the balance sheets delivered
pursuant to Section 8.01(b), and at any other time within 30 days of the written
request of the Administrative Agent, Appraisals for each Mortgaged Vessel of
recent date in form and substance and from two Approved Appraisers. All such
Appraisals shall be conducted by, and made at the expense of, the Borrower (it
being understood that the Administrative Agent may and, at the request of the
Required Lenders, shall, upon notice to the Borrower, obtain such Appraisals and
that the cost of all such Appraisals will be for the account of the Borrower);
provided that unless an Event of Default has occurred and is continuing, in no
event shall the Borrower be required to pay for Appraisals obtained pursuant to
this Section 8.01(i) on more than two occasions in any single fiscal year of the
Borrower, with the cost of any such reports in excess thereof to be paid by the
Lenders on a pro rata basis.
          (j) Other Information. Promptly after the filing or delivery thereof,
copies of any filings and registrations with, and reports to, the SEC by the
Borrower or any of its Subsidiaries and copies of all financial statements,
proxy statements, notices and reports as the

-51-



--------------------------------------------------------------------------------



 



Borrower or any of its Subsidiaries shall send generally to holders of their
capital stock or of any of its Indebtedness, in their capacity as such holders
(to the extent not theretofore delivered to the Lenders pursuant to this
Agreement) and, with reasonable promptness, such other information or documents
(financial or otherwise) as the Administrative Agent on its own behalf or on
behalf of the Required Lenders may reasonably request from time to time.
          8.02 Books, Records and Inspections. Holdings will, and will cause
each of its Subsidiaries to, keep proper books of record and account in which
full, true and correct entries, in conformity in all material respects with
NOR-GAAP and all requirements of law, shall be made of all dealings and
transactions in relation to its business. Holdings will, and will cause each of
its Subsidiaries to, permit officers and designated representatives of the
Administrative Agent and the Lenders as a group to visit and inspect, under
guidance of officers of Holdings or any of its Subsidiaries, any of the
properties of Holdings or its Subsidiaries, and to examine the books of account
of Holdings or such Subsidiaries and discuss the affairs, finances and accounts
of Holdings or such Subsidiaries with, and be advised as to the same by, its and
their officers and independent accountants, all upon reasonable advance notice
and at such reasonable times and intervals and to such reasonable extent as the
Administrative Agent or such Lender may request; provided that, so long as no
Event of Default has occurred and is continuing, such visits, inspections and
examination shall occur no more frequently that once per calendar year.
          8.03 Maintenance of Property; Insurance. Holdings will, and will cause
each of its Subsidiaries to, (i) keep all material property necessary in its
business in good working order and condition (ordinary wear and tear and loss or
damage by casualty or condemnation excepted), (ii) maintain insurance on the
Mortgaged Vessels in at least such amounts and against at least such risks as
are in accordance with normal industry practice for similarly situated insureds
and (iii) furnish to the Administrative Agent, at the written request of the
Administrative Agent or any Lender, a complete description of the material terms
of insurance carried. In addition to the requirements of the immediately
preceding sentence, the Borrower will at all times cause insurance of the types
described in Schedule XII (capitalized terms used therein shall be used as
defined in the Vessel Mortgages) to (x) be maintained (with the same scope of
coverage as that described in Schedule XII) at levels which are at least as
great as the respective amount described on Schedule XII and (y) comply with the
insurance requirements of the Vessel Mortgages.
          8.04 Existence; Franchises. Holdings will, and will cause each of its
Subsidiaries, to do or cause to be done, all things necessary to preserve and
keep in full force and effect its existence and its material rights, franchises,
licenses and patents (if any) used in its business; provided, however, that
nothing in this Section 8.04 shall prevent (i) sales or other dispositions of
assets, consolidations, mergers, dissolutions or liquidations by or involving
Holdings or any of its Subsidiaries which are permitted in accordance with
Section 9.02 or (ii) the withdrawal by Holdings or any of its Subsidiaries of
its qualification as a foreign corporation, partnership, or limited liability
company, as the case may be, in any jurisdiction if such withdrawal could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
          8.05 Compliance with Statutes, etc. Holdings will, and will cause each
of its Subsidiaries to, comply with all applicable statutes, regulations and
orders of, and all applicable

-52-



--------------------------------------------------------------------------------



 



restrictions imposed by, all governmental bodies, domestic or foreign, in
respect of the conduct of its business and the ownership of its property
(including applicable statutes, regulations, orders and restrictions relating to
environmental standards and controls), except such non-compliances as could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
          8.06 Compliance with Environmental Laws. Holdings will, and will cause
each of its Subsidiaries to, comply with all applicable Environmental Laws,
except such non-compliances as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, comply in
all material respects with all Mortgaged permits issued pursuant to
Environmental Laws applicable to, or required by, the ownership or use of any
Mortgaged Vessel now or hereafter owned, operated or occupied by the Borrower or
any of its Subsidiaries (except such non-compliances as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect), and will pay or cause to be paid all costs and expenses
incurred in connection with maintaining such compliance (except to the extent
being contested in good faith), and will keep or cause to be kept each such
Mortgaged Vessel free and clear of any Liens imposed pursuant to such
Environmental Laws (other than Liens arising from any cost or other obligation
arising under Environmental Law that Holdings or such Subsidiary is contesting
in good faith). Neither Holdings nor any of its Subsidiaries will generate, use,
treat, store, release or dispose of, or permit the generation, use, treatment,
storage, release or disposal of, Hazardous Materials on any Mortgaged Vessel now
or hereafter owned or operated or occupied by Holdings or any of its
Subsidiaries, or transport or permit the transportation of Hazardous Materials
to or from any ports or Mortgaged Vessels except in compliance in all material
respects with all applicable Environmental Laws. The Borrower will, and will
cause each of its Subsidiaries to, maintain insurance on the Mortgaged Vessels
in at least such amounts as are in accordance with normal industry practice for
similarly situated insureds, against losses from oil spills and other
environmental pollution.
          8.07 ERISA. As soon as possible and, in any event, within ten
(10) days after the Borrower, any Subsidiary of the Borrower or any ERISA
Affiliate knows or has reason to know of the occurrence of any of the following,
the Borrower will deliver to each of the Lenders a certificate of the chief
financial officer of the Borrower setting forth the full details as to such
occurrence and the action, if any, that the Borrower, such Subsidiary or such
ERISA Affiliate is required or proposes to take, together with any notices
required or proposed to be given or filed by the Borrower, such Subsidiary or
ERISA Affiliate to or with any government agency, or a Plan participant and any
notices received by such Credit Party or ERISA Affiliate from any government
agency, or a Plan participant with respect thereto: that any contribution
required to be made with respect to a Plan or Foreign Pension Plan has not been
timely made; or that the Borrower or any Subsidiary of the Borrower may incur
any material liability pursuant to any employee welfare benefit plan (as defined
in Section 3(1) of ERISA) that provides benefits to retired employees or other
former employees (other than as required by Section 601 of ERISA) or any Plan or
any Foreign Pension Plan, or with respect to a group health plan (as defined in
Section 607(1) of ERISA, Section 4980B(g)(2) of the Code or 45 Code of Federal
Regulations Section 160.103) under Section 4980B of the Code and/or the Health
Insurance Portability and Accountability Act of 1996. Upon request by the
Administrative Agent or any Lender, the Borrower will deliver to the
Administrative Agent or each such Lender, as the case may be, a complete copy of
the annual report (on Internal Revenue Service Form 5500-series) of each Plan

-53-



--------------------------------------------------------------------------------



 



(including, to the extent required, the related financial and actuarial
statements and opinions and other supporting statements, certifications,
schedules and information) required to be filed with the Internal Revenue
Service and all communications received by the Borrower, any Subsidiary of the
Borrower or any ERISA Affiliate from the IRS or any other government agency with
respect to each Plan of the Borrower, any Subsidiary of the Borrower or any
ERISA Affiliate. In addition to any certificates or notices delivered to the
Lenders pursuant to the first sentence hereof, copies of any records, documents
or other information required to be furnished to any government agency, and any
notices received by the Borrower, any Subsidiary of the Borrower or any ERISA
Affiliate with respect to any Plan or Foreign Pension Plan from any government
or governmental agency shall be delivered to the Lenders no later than ten
(10) days after the date such records, documents and/or information has been
furnished to any government agency or such notice has been received by the
Borrower, the Subsidiary or the ERISA Affiliate, as applicable. The Borrower and
each of its applicable Subsidiaries shall ensure that all Foreign Pension Plans
administered by it obtain or retain (as applicable) registered status under and
as required by applicable law and are administered in a timely manner in all
respects in compliance with all applicable laws except where the failure to do
any of the foregoing would not be reasonably likely to result in a Material
Adverse Effect.
          8.08 End of Fiscal Years. Holdings will cause each of its, and each of
its Subsidiaries’ (x) fiscal years to end on December 31st of each year and
(y) fiscal quarters to end on March 31, June 30, September 30, and December 31.
          8.09 Performance of Obligations. Holdings will, and will cause each of
its Subsidiaries to, perform all of its obligations under the terms of each
mortgage, indenture, security agreement, loan agreement or credit agreement and
each other agreement, contract or instrument by which it is bound, except such
non-performances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
          8.10 Payment of Taxes. Holdings will, and will cause each of its
Subsidiaries to pay and discharge, all taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits, or upon any
properties belonging to it, in each case on a timely basis, and all lawful
claims which, if unpaid, might become a Lien or charge upon any properties of
Holdings or any of its Subsidiaries not otherwise permitted under
Section 9.01(i); provided that neither Holdings nor any of its Subsidiaries
shall be required to pay any such tax, assessment, charge, levy or claim which
is being contested in good faith and by proper proceedings if it has maintained
adequate reserves with respect thereto in accordance with NOR-GAAP.
          8.11 Additional Security; Additional Guarantors; Further Assurances.
(a) Holdings will, and will cause each other Credit Party to, at any time and
from time to time, at the expense of the Borrower or such other Credit Party,
promptly execute and deliver all further instruments and documents, and take all
further action, that may be reasonably necessary, or that the Administrative
Agent may reasonably require, to perfect and protect any Lien granted or
purported to be granted under the Security Documents, or to enable the
Collateral Agent to exercise and enforce its rights and remedies with respect to
any Collateral. Without limiting the generality of the foregoing, each Credit
Party will execute and file, or cause to be filed, such financing or
continuation statements under the UCC (or any non-U.S. equivalent thereto), or

-54-



--------------------------------------------------------------------------------



 



amendments thereto, such amendments or supplements to the Vessel Mortgages
(including any amendments required to maintain Liens granted by such Vessel
Mortgages), and such other instruments or notices, as may be reasonably
necessary, or that the Administrative Agent may reasonably require, to protect
and preserve the Liens granted or purported to be granted hereby and by the
other Credit Documents.
          (b) Each Credit Party hereby authorizes the Collateral Agent to file
one or more financing or continuation statements under the UCC (or any non-U.S.
equivalent thereto), and amendments thereto, relative to all or any part of the
Collateral without the signature of such Credit Party, where permitted by law.
The Collateral Agent will promptly send such Credit Party a copy of any
financing or continuation statements which it may file without the signature of
such Credit Party and the filing or recordation information with respect
thereto.
          (c) The Borrower will cause each Subsidiary of the Borrower that is
created or acquired after the Initial Borrowing Date (other than DeepOcean and
its Subsidiaries) to promptly execute and deliver a counterpart to the
Subsidiaries Guaranty and the Pledge and Security Agreement and, in connection
therewith, promptly execute and deliver all further instruments, and take all
further action, that the Administrative Agent may reasonably require (including,
without limitation, the provision of officers’ certificates, resolutions, good
standing certificates and opinions of counsel), in each case to the reasonable
satisfaction of the Administrative Agent.
          (d) To the extent that a Collateral Vessel is acquired by the Borrower
or any Subsidiary of the Borrower which is not a Credit Party at the time of
such acquisition (and which has not otherwise executed and delivered the
documents described below in this Section 8.11(c)), the Borrower will cause such
Subsidiary (and any Subsidiary which directly owns the stock of such Subsidiary
to the extent not a Credit Party) to execute and deliver to the Administrative
Agent a counterpart of the Pledge Agreement (including any supplemental
agreement required to give effect to such security interests purported to be
created by the Pledge Agreement under applicable local law), the Subsidiaries
Guaranty, Assignment of Earnings, Assignment of Insurances, Assignment of
Charters (if applicable) and the appropriate Vessel Mortgage, together with all
related documentation (including, without limitation, opinions of counsel,
corporate documents and proceedings and officer’s certificates) as such
Subsidiary would have been required to deliver pursuant to Sections 5 and 6 of
this Agreement had such Subsidiary been a Credit Party on the Initial Borrowing
Date.
          (e) At such time as the Vessel Acquisition is made by the Borrower or
a Subsidiary of the Borrower, the Borrower will execute and deliver or will
cause such Subsidiary to execute and deliver to the Administrative Agent an
Assignment of Earnings, Assignment of Insurances, Assignment of Charters (if
applicable) and the appropriate Vessel Mortgage, together with all related
documentation (including, without limitation, opinions of counsel, corporate
documents and proceedings, Appraisals, officer’s certificates and all necessary
governmental and third party approvals and/or consents) as such Subsidiary would
have been required to deliver pursuant to Sections 5 and 6 of this Agreement had
such Subsidiary owned Sapphire on the Initial Borrowing Date.

-55-



--------------------------------------------------------------------------------



 



          (f) In the event that a Mortgaged Vessel is subject to a charter or
other similar contract or enters into a charter or other similar contract with a
term of twelve (12) months or greater, including any extension option, the
relevant Credit Party will execute and deliver an Assignment of Charters and, to
the extent required, the Borrower will use its commercially reasonable efforts
to cause the relevant counterparty to the charter or other similar contract to
execute and deliver a consent thereto.
          (g) In the event that the consents to the assignments described in
clauses (b)(z) or (c)(z) of Section 5.10 are not obtained and delivered on or
prior to the Initial Borrowing Date, the Borrower shall use its commercially
reasonable efforts to obtain such consents as promptly as practicable following
the Initial Borrowing Date.
          (h) If requested by the Administrative Agent, the Borrower shall cause
any manager of a Mortgaged Vessel to deliver a subordination agreement
reasonably satisfactory in form and substance to the Administrative Agent.
          8.12 Deposit of Earnings. Each Credit Party will cause the earnings
derived from each of the respective Mortgaged Vessels, to the extent
constituting Earnings and Insurance Collateral, to be deposited by the
respective account debtor into one or more of the accounts maintained for such
Credit Party or the Borrower from time to time by or on behalf of the
Administrative Agent and over which the Administrative Agent shall have a first
priority security interest. Without limiting any Credit Party’s obligations in
respect of this Section 8.12, each Credit Party agrees that, in the event it
receives any earnings constituting Earnings and Insurance Collateral, or any
such earnings are deposited other than in one of the accounts, it shall promptly
deposit all such proceeds into one of the accounts maintained for such Credit
Party or the Borrower from time to time by or on behalf of the Administrative
Agent and over which the Administrative Agent shall have a first priority
security interest.
          8.13 Ownership of Credit Parties. (a) Holdings shall own 100% of the
capital stock or other equity interests of the Borrower and shall directly or
indirectly own 100% of the capital stock or other equity interests of each other
Credit Party.
          (b) The Borrower shall directly or indirectly own 100% of the capital
stock or other equity interests of each Subsidiary of the Borrower which owns a
Mortgaged Vessel.
          8.14 Use of Proceeds. The Borrower will use the proceeds of the Loans
only as provided in Section 7.08.
          8.15 Flag of Mortgaged Vessels; Vessel Classifications. (a) The
Borrower will, and will cause each of its Subsidiaries to, cause each Mortgaged
Vessel to be registered under the laws and flag of (v) Norway, (w) England,
(x) Bahamas, (y) the Republic of Vanuatu or (z) any other jurisdiction
acceptable to the Required Lenders.
          (b) The Borrower will, and will cause each of its Subsidiaries to,
insure that the representation set forth in Section 7.24 is true and correct in
all respects.
          Section 9. Negative Covenants. Holdings hereby covenants and agrees
that on and after the Effective Date and thereafter for so long as this
Agreement is in effect and until

-56-



--------------------------------------------------------------------------------



 



all the Total Commitment has been terminated, no Notes are outstanding and all
Loans, together with interest, fees and all other Obligations (other than any
indemnities described in Section 13.13 which are not then due and payable)
incurred hereunder and thereunder, are paid in full:
          9.01 Liens. Holdings will not, and will not permit any Credit Party
to, create, incur, assume or suffer to exist any Lien upon or with respect to
any Collateral or the equity interests in DeepOcean or sell any Collateral or
the equity interests in DeepOcean subject to an understanding or agreement,
contingent or otherwise, to repurchase any Collateral; provided that the
provisions of this Section 9.01 shall not prevent the creation, incurrence,
assumption or existence of the following (Liens described below are herein
referred to as “Permitted Liens”):
     (i) inchoate Liens for taxes, assessments or governmental charges or levies
not yet due or Liens for taxes, assessments or governmental charges or levies
being contested in good faith and by appropriate proceedings for which adequate
reserves have been established in accordance with NOR-GAAP;
     (ii) Liens in respect of the Collateral imposed by law, which were incurred
in the ordinary course of business and do not secure Indebtedness for borrowed
money, such as maritime privileges, carriers’, warehousemen’s, materialmen’s and
mechanics’ liens and other similar Liens which are in existence less than
120 days from the date of creation thereof, and (x) which do not in the
aggregate materially detract from the value of the Collateral or materially
impair the use thereof in the operation of the business of Holdings or such
Credit Party or (y) which are being contested in good faith by appropriate
proceedings, which proceedings have the effect of preventing the forfeiture or
sale of the property or assets subject to any such Lien;
     (iii) Liens created pursuant to the Security Documents;
     (iv) Liens arising out of the existence of judgments or awards in respect
of which Holdings or any Credit Party shall in good faith be prosecuting an
appeal or proceedings for review and in respect of which there shall have been
secured a subsisting stay of execution pending such appeal or proceedings,
provided that the aggregate amount of all cash (including the stated amount of
all letters of credit) and the fair market value of all other property subject
to such Liens does not exceed $5,000,000 at any time outstanding;
     (v) except in the case of the equity interests of DeepOcean, Liens for
crew’s wages, for wages of stevedores or for general average, salvage (including
contract salvage) or collision;
     (vi) except in the case of the equity interests of DeepOcean, Liens in
favor of customs and revenue authorities arising as a matter of law to secure
payment of customs duties in connection with the importation of goods;
     (vii) in the case of the equity interests in DeepOcean prior to the later
of the completion of the mandatory general offering portion of the DeepOcean
Acquisition and August 1, 2008, Liens securing Indebtedness in a principal
amount not to exceed $50,000,000; and

-57-



--------------------------------------------------------------------------------



 



     (viii) any time prior to the Initial Borrowing Date, Liens securing the
Existing Facility.
          9.02 Sale of Collateral, etc. Holdings will not, and will not permit
any Credit Party to, wind up, liquidate or dissolve its affairs or enter into
any transaction of merger or consolidation, or convey, sell, lease, charter or
otherwise dispose of all or any part of the Collateral, except that:
     (i) Holdings and each of its Subsidiaries may sell, lease or otherwise
dispose of any Mortgaged Vessel, provided that (A) such sale is made at fair
market value (as determined in accordance with the Appraisals most recently
delivered to the Administrative Agent (or obtained by the Administrative Agent)
pursuant to Sections 5.08 or 8.01(i) or delivered at the time of such sale to
the Administrative Agent by the Borrower), (B) 100% of the consideration in
respect of such sale shall consist of cash or cash equivalents received by
Holdings, the Borrower or the respective Subsidiaries Guarantor which owned such
Mortgaged Vessel, on the date of consummation of such sale, (C) the Total
Commitment shall be reduced at the time of such sale to the extent required
pursuant to Section 3.03, and any prepayments of the Loans required pursuant to
Section 4.02(a) as a consequence of such reduction shall have been made, and
(D) the Borrower shall have delivered to the Administrative Agent an officer’s
certificate, certified by the senior financial officer of the Borrower,
demonstrating pro forma compliance (giving effect to such Collateral Disposition
and, in the case of calculations involving the Appraised Value of Mortgaged
Vessels, using valuations consistent with the Appraisals most recently delivered
to the Administrative Agent (or obtained by the Administrative Agent) pursuant
to Sections 5.08 or 8.01(i) with each of the covenants set forth in
Sections 9.06 through 9.09, inclusive, for the most recently ended Test Period
(or at the time of such sale, as applicable) and projected compliance with such
covenants for the one year period following such Collateral Disposition, in each
case setting forth the calculations required to make such determination in
reasonable detail;
     (ii) the Borrower or any Subsidiary of the Borrower may sell or discount,
in each without recourse and in the ordinary course of business, overdue
accounts receivable arising in the ordinary course of business, but only in
connection with the compromise or collection thereof consistent with customary
industry practice (and not as part of any bulk sale of financing transaction);
     (iii) any Subsidiaries Guarantor may transfer Collateral or lease to or
acquire or lease Collateral to or from the Borrower or any other Subsidiaries
Guarantor, in each case so long as all actions necessary or desirable to
preserve, protect and maintain the security interest and Lien of the Collateral
Agent in any Collateral involved in any such transaction are taken to the
reasonable satisfaction of the Collateral Agent;
     (iv) any Subsidiaries Guarantor may merge with and into, or be dissolved or
liquidated into, the Borrower or any other Subsidiaries Guarantor, so long as
(x) in the case of any such merger, dissolution or liquidation involving the
Borrower, the Borrower is the surviving corporation of any such merger,
dissolution or liquidation, and (y) in all

-58-



--------------------------------------------------------------------------------



 



cases, the security interests granted to the Collateral Agent for the benefit of
the Secured Creditors pursuant to the Security Documents shall remain in full
force and effect and perfected (to at least the same extent as in effect
immediately prior to such merger, dissolution or liquidation);
     (v) the Borrower or any Subsidiaries Guarantor may enter into demise,
bareboat, time, voyage and other charter or lease arrangements pursuant to which
the Borrower or any Subsidiaries Guarantor charters or leases out a Mortgaged
Vessel to the Borrower or any Subsidiaries Guarantor or to a third Person, in
each case so long as (w) such arrangements are entered into in the ordinary
course of business, (x) such arrangements do not materially impair the value of
the Mortgaged Vessel (or Mortgaged Vessels) subject to such arrangements,
(y) the tenor of any bareboat charter arrangement is less than three years
unless otherwise consented to by the Administrative Agent (such consent not to
be unreasonably withheld) and (z) for any charter arrangement with a term of
twelve (12) months or greater, including any extension option, the Borrower or
Subsidiary Guarantor execute and deliver an Assignment of Charters and, to the
extent required, the Borrower shall use its commercially reasonable efforts to
cause the relevant counterparty to the charter or other similar contract to
execute and deliver a consent thereto;
     (vi) the Borrower or any Subsidiary of the Borrower may sell obsolete or
worn-out equipment or materials (other than Mortgaged Vessels) constituting
Collateral in the ordinary course of business; and
     (vii) following a Collateral Disposition permitted by this Agreement or an
Event of Loss with respect to a Mortgaged Vessel, the Guarantor which owned the
Mortgaged Vessel that is the subject of such Collateral Disposition or Event of
Loss, as the case may be, may dissolve.
          To the extent the Required Lenders waive the provisions of this
Section 9.02 with respect to the sale of any Collateral, or any Collateral is
sold as permitted by this Section 9.02, such Collateral (unless sold to the
Borrower or a Subsidiary of the Borrower) shall be sold free and clear of the
Liens created by the Security Documents, and the Administrative Agent and
Collateral Agent shall be authorized to take any actions deemed appropriate in
order to effect the foregoing.
          9.03 Dividends. Holdings shall not, and shall not permit any Credit
Party to, authorize, declare or pay any Dividends with respect to the Borrower
or any of its Subsidiaries, except that:
     (i) any Subsidiary of the Borrower may pay Dividends to its parent company
and any Subsidiary of Holdings; and
     (ii) the Borrower may pay Dividends to Holdings and Holdings may pay
Dividends to its parent company provided that in each case (x) no Default or
Event of Default exists at the time of such payment or after giving effect
thereto and (y) Holdings and its Subsidiaries shall be in pro forma compliance
with the covenants set forth in

-59-



--------------------------------------------------------------------------------



 



Sections 9.06 through 9.09 at the time of the payment of such Dividend and after
giving effect thereto.
          9.04 Indebtedness. Holdings shall not, and shall not permit any of its
Subsidiaries to, incur, assume or suffer to exist any Indebtedness, except:
     (i) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;
     (ii) Indebtedness pursuant to the TMS Intercompany Indebtedness, the Trico
Marine Cayman Intercompany Loan and the Trico Supply Intercompany Loan
Documentation, provided that the obligations of Holdings thereunder are
subordinated to the Obligations of Holdings under this Agreement substantially
on the terms set forth in Exhibit N;
     (iii) Indebtedness and obligations of Holdings, Trico Subsea, Trico Subsea
Holdings, the Subsidiaries of Trico Subsea and the Borrower under the Trico
Subsea Credit Agreement in an aggregate principal amount not to exceed
$100,000,000 at any time outstanding, provided that the obligations of the
Borrower under the Trico Subsea Credit Agreement are subordinated to the
Borrower’s Obligations under this Agreement substantially on the terms set forth
in Exhibit N;
     (iv) intercompany loans or advances from Holdings or any Subsidiary of
Holdings to Holdings or any Subsidiary of Holdings so long as such intercompany
loans or advances owed by a Credit Party are subordinated to the Obligations
substantially on the terms set forth in Exhibit N;
     (v) Indebtedness of Holdings or any Subsidiary of Holdings (other than a
Subsidiary (including the Borrower) which owns a Mortgaged Vessel) if after
giving effect to the incurrence thereof, Holdings would be in pro forma
compliance with the covenants set forth in Sections 9.06 through 9.09; provided
that (x) neither the Parent nor any Subsidiary of the Parent (other than
DeepOcean and any Subsidiary of DeepOcean) shall guarantee or otherwise become
obligated in respect of any Indebtedness of DeepOcean or any Subsidiary of
DeepOcean, (y) neither Holdings nor any Subsidiary of Holdings shall guarantee
or otherwise become obligated in respect of any Indebtedness of the Parent or
any Subsidiary of the Parent (other than Holdings or any Subsidiary of Holdings)
and (z) neither DeepOcean nor any Subsidiary of DeepOcean shall guarantee or
otherwise become obligated in respect of any Indebtedness of the Parent or any
Subsidiary of the Parent (other than DeepOcean or any Subsidiary of DeepOcean);
and
     (vi) any time prior to the Initial Borrowing Date, Indebtedness under the
Existing Facility.
          9.05 Transactions with Affiliates. Holdings will not, and will not
permit any of its Subsidiaries to, enter into any transaction or series of
related transactions with any Affiliate of the Borrower or any of its
Subsidiaries, other than in the ordinary course of business and on terms and
conditions substantially as favorable to Holdings or such Subsidiary as would
reasonably be obtained by the Borrower or such Subsidiary at that time in a
comparable arm’s-

-60-



--------------------------------------------------------------------------------



 



length transaction with a Person other than an Affiliate, except that the
following in any event shall be permitted:
     (i) Dividends may be paid to the extent provided in Section 9.03;
     (ii) loans, including intercompany loans, may be made and other
transactions (including the incurrence of Contingent Obligations) may be entered
into by Holdings and its Subsidiaries to the extent permitted by Sections 9.02,
9.04 and Section 9.12;
     (iii) customary fees may be paid to non-officer directors of Holdings and
its Subsidiaries;
     (iv) Holdings and its Subsidiaries may enter into, and may make payments
under, employment agreements, employee benefits plans, stock option plans,
indemnification provisions and other similar compensatory arrangements
(including arrangements made with respect to bonuses) with officers, employees
and directors of Holdings and its Subsidiaries in the ordinary course of
business;
     (v) Holdings and its Subsidiaries may enter into employment agreements or
arrangements with their respective officers and employees in the ordinary course
of business; and
     (vi) other transaction existing on the Effective Date and set forth on
Schedule XI.
          9.06 Consolidated Leverage Ratio. Holdings will not permit the
Consolidated Leverage Ratio on the last day of any fiscal quarter of Holdings to
be greater than 3.50:1:00.
          9.07 Consolidated Net Worth. Holdings will not permit its Consolidated
Net Worth on the last day of any fiscal quarter of Holdings to be less than
(i) 80% of Consolidated Net Worth on the Effective Date plus (ii) 50% of
cumulative Consolidated Net Income (if positive) for the period, commencing on
April 1, 2008 and ending on the last day of such fiscal quarter plus (iii) 100%
of the face amount of any equity interests issued by Holdings after the
Effective Date.
          9.08 Free Liquidity. The Borrower and its Subsidiaries (other than
DeepOcean and its Subsidiaries) shall maintain at all times Free Liquidity of
not less than $10,000,000.
          9.09 Collateral Coverage. The Aggregate Appraised Value of the
Mortgaged Vessels shall at all times be at least 150% of the then aggregate
Total Commitment.
          9.10 Limitations on Investments. (a) Holdings will not, and will not
permit any of its Subsidiaries to, directly or indirectly, lend money or credit
or make advances to or purchase or acquire any stock, obligations or securities
of, or any other Equity Interest in, or make any capital contribution to (each
of the foregoing an “Investment” and, collectively, “Investments”) DeepOcean or
any Subsidiary of DeepOcean except (i) Investments made for the initial
acquisition of shares and any additional acquisition of shares related to the
mandatory general offering portion of the DeepOcean Acquisition and (ii) after
the date on which

-61-



--------------------------------------------------------------------------------



 



DeepOcean becomes a wholly-owned Subsidiary of the Borrower, additional
Investments not to exceed $5,000,000 in the aggregate.
          (b) Holdings will not and will not permit any of its Subsidiaries to,
make any Investments in the Parent or any Subsidiary of the Parent (other than
Subsidiaries of Holdings) if at the time such Investment is made the Borrower
would not be permitted to pay a Dividend to Holdings pursuant to
Section 9.03(ii).
          9.11 Limitation on Modifications of Certificate of Incorporation and
By-Laws; etc. (a) The Borrower will not, and will not permit any Subsidiaries
Guarantor to amend, modify or change its certificate of incorporation,
certificate of formation (including, without limitation, by the filing or
modification of any certificate of designation), by-laws, limited liability
company agreement, partnership agreement (or equivalent organizational
documents) or any agreement entered into by it with respect to its capital stock
or membership interests (or equivalent equity interests), or enter into any new
agreement with respect to its capital stock or membership interests (or
equivalent interests), other than any amendments, modifications or changes or
any such new agreements which are not materially adverse to the interests of the
Lenders.
          (b) The Borrower will not, and will not permit any Subsidiary to,
amend, modify, or waive any provision of, the Vessel Acquisition Agreements
unless such waiver or modification is not materially adverse to the interests of
the Lenders.
          9.12 Limitation on Certain Restrictions on Subsidiaries. Holdings will
not, and will not permit any of its Subsidiaries to, directly or indirectly,
create or otherwise cause or suffer to exist or become effective any encumbrance
or restriction on the ability of any such Subsidiary to (a) pay dividends or
make any other distributions on its capital stock or any other interest or
participation in its profits owned by Holdings or any of its Subsidiaries, or
pay any Indebtedness owed to Holdings or any of its Subsidiaries, (b) make loans
or advances to Holdings or any of its Subsidiaries or (c) transfer any of its
properties or assets to Holdings or any of its Subsidiaries, except for such
encumbrances or restrictions existing under or by reason of (i) applicable law,
(ii) this Agreement and the other Credit Documents, the Parent Credit Agreement,
the Trico Subsea Credit Agreement, the TMS Intercompany Indebtedness, the Trico
Marine Cayman Intercompany Loan and the Trico Supply Intercompany Loan
Documentation, (iii) customary provisions restricting subletting or assignment
of any lease governing any leasehold interest of Holdings or any of its
Subsidiaries, (iv) customary provisions restricting assignment of any agreement
entered into by Holdings or any of its Subsidiaries in the ordinary course of
business, (v) any holder of a Lien may restrict the transfer of the asset or
assets subject thereto and (vi) Indebtedness of DeepOcean and its Subsidiaries
assumed in connection with the DeepOcean Acquisition and any refinancings
thereof, provided that such restrictions are no more burdensome than those set
forth in the Indebtedness being refinanced.
          9.13 Business. Holdings will not, and will not permit any of its
Subsidiaries to, engage in any business other than any business conducted by the
Borrower and its Subsidiaries on the Effective Date and any other business or
activities as may be substantially similar, incidental or related thereto.

-62-



--------------------------------------------------------------------------------



 



          9.14 ERISA. Holdings will not and will not, permit any of its
Subsidiaries, nor any ERISA Affiliate, to (i) engage in any “prohibited
transaction” within the meaning of Section 406 of ERISA or Section 4975 of the
Code which could result in a material liability for the Borrower or any of its
Subsidiaries; or (ii) sponsor, maintain, make contributions to or incur
liabilities in respect of any Plan which is subject to Title IV of ERISA or
Section 302 of ERISA or Section 412 of the Code.
          Section 10. Events of Default. Upon the occurrence of any of the
following specified events (each an “Event of Default”):
          10.01 Payments. Either the Borrower shall (i) default in the payment
when due of any principal of any Loan or any Note or (ii) default, and such
default shall continue unremedied for three or more Business Days, in the
payment when due of any interest on any Loan or Note, or any fees or any other
amounts owing hereunder or thereunder; or
          10.02 Representations, etc. Any representation, warranty or statement
made or deemed made by any Credit Party herein or in any other Credit Document
or in any certificate delivered pursuant hereto or thereto shall prove to be
untrue in any material respect on the date as of which made or deemed made; or
          10.03 Covenants. Holdings or any of its Subsidiaries shall (i) default
in the due performance or observance by it of any term, covenant or agreement
contained in Sections 8.01(a), 8.01(b), 8.01(e), 8.03 (other than clause (i) and
(ii) thereof), 8.13 and 8.14, inclusive, or Section 9 or (ii) default in the due
performance or observance by it of any other term, covenant or agreement (other
than those referred to in Section 10.01, 10.02 or clause (i) of this
Section 10.03) contained in this Agreement and, in the case of this clause (ii),
such default shall continue unremedied for a period of 30 days after written
notice to the defaulting party by the Administrative Agent or the Required
Lenders; or
          10.04 Default Under Other Agreements. (i) Holdings or any of its
Subsidiaries shall default in any payment of any Indebtedness (other than the
Obligations) beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created or (ii) Holdings or any of
its Subsidiaries shall default in the observance or performance of any agreement
or condition relating to any Indebtedness (other than the Obligations) or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause (determined without regard to whether any notice is required),
any such Indebtedness to become due prior to its stated maturity, provided that
it shall not be a Default or Event of Default under this Section 10.04 unless
the aggregate principal amount of all Indebtedness as described in preceding
clauses (i) through (ii), inclusive, is at least $10,000,000; or
          10.05 Bankruptcy, etc. Holdings or any of its Subsidiaries shall
commence a voluntary case concerning itself under Title 11 of the United States
Code entitled “Bankruptcy,” as now or hereafter in effect, or any successor
thereto (the “Bankruptcy Code”); or an involuntary case is commenced against
Holdings or any of its Subsidiaries and the petition is not

-63-



--------------------------------------------------------------------------------



 



controverted within 10 days after service of summons, or is not dismissed within
60 days, after commencement of the case; or a custodian (as defined in the
Bankruptcy Code) is appointed for, or takes charge of, all or substantially all
of the property of the Borrower or any of its Subsidiaries or Holdings or any of
its Subsidiaries commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to Holdings or any of its Subsidiaries or there is commenced
against Holdings or any of its Subsidiaries any such proceeding which remains
undismissed for a period of 60 days, or the Borrower or any of its Subsidiaries
is adjudicated insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding is entered; or Holdings or any of its
Subsidiaries suffers any appointment of any custodian or the like for it or any
substantial part of its property to continue undischarged or unstayed for a
period of 60 days; or Holdings or any of its Subsidiaries makes a general
assignment for the benefit of creditors; or any corporate action is taken by the
Borrower or any of its Subsidiaries for the purpose of effecting any of the
foregoing; or
          10.06 ERISA. (a) A contribution required to be made with respect to a
Plan or a Foreign Pension Plan is not timely made, or Holdings or any of its
Subsidiaries has incurred or is reasonably likely to incur liabilities pursuant
to one or more employee welfare benefit plans (as defined in Section 3(1) of
ERISA) that provide benefits to retired employees or other former employees
(other than as required by Section 601 of ERISA) or Plans or Foreign Pension
Plans, or the Borrower or any of its Subsidiaries has incurred or is reasonably
likely to incur any liability on account of a group health plan (as defined in
Section 607(1) of ERISA, Section 4980 B(g)(2) of the Code or 45 Code of Federal
Regulations Sections 160.103) under Section 4980B of the Code and/or the Health
Insurance Portability and Accountability Act of 1996; (b) there shall result
from any such event or events the imposition of a lien, the granting of a
security interest, or a liability or a material risk of incurring a liability;
and (c) such lien, security interest or liability, individually and/or in the
aggregate, in the opinion of the Required Lenders, has had, or could reasonably
be expected to have, a Material Adverse Effect; or
          10.07 Security Documents. At any time after the execution and delivery
thereof, any of the Security Documents shall cease to be in full force and
effect, or shall cease in to give the Collateral Agent for the benefit of the
Secured Creditors the Liens, rights, powers and privileges purported to be
created thereby (including, without limitation, a perfected security interest
in, and Lien on, all of the Collateral), in favor of the Collateral Agent,
superior to and prior to the rights of all third Persons (except in connection
with Permitted Liens), and subject to no other Liens (except Permitted Liens);
or
          10.08 Guaranties. Any Guaranty or any provision thereof shall cease to
be in full force and effect, or any Guarantor or any Person acting by or on
behalf of such Guarantor shall deny or disaffirm such Guarantor’s obligations
under the relevant Guaranty or any Guarantor shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to any Guaranty; or
          10.09 Judgments. One or more judgments or decrees shall be entered
against Holdings or any Credit Party involving in the aggregate for Holdings and
its Subsidiaries a liability (not paid or fully covered by a reputable and
solvent insurance company) and such

-64-



--------------------------------------------------------------------------------



 



judgments and decrees either shall be final and non-appealable or shall not be
vacated, discharged or stayed or bonded pending appeal for any period of 60
consecutive days, and the aggregate amount of all such judgments, to the extent
not covered by insurance, equals or exceeds $5,000,000; or
          10.10 Change of Control. A Change of Control shall occur; or
          10.11 Parent Credit Agreement. An event of default under and as
defined in the Parent Credit Agreement shall have occurred;
then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Borrower, take any or all
of the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of any Note to enforce its claims against any
Credit Party (provided that, if an Event of Default specified in Section 10.05
shall occur, the result which would occur upon the giving of written notice by
the Administrative Agent to the Borrower as specified in clauses (i) and
(ii) below shall occur automatically without the giving of any such notice):
(i) declare the Revolving Loan Commitments terminated, whereupon all Revolving
Loan Commitments of each Lender shall forthwith terminate immediately and any
Commitment Commission shall forthwith become due and payable without any other
notice of any kind; (ii) declare the principal of and any accrued interest in
respect of all Loans and the Notes and all Obligations owing hereunder and
thereunder to be, whereupon the same shall become, forthwith due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Credit Party; and (iii) enforce, as Collateral Agent,
all of the Liens and security interests created pursuant to the Security
Documents.
          Section 11. Administrative Agent.
          11.01 Appointment. (a) The Lenders hereby irrevocably designate and
appoint Nordea Bank Finland Plc, New York Branch, as Administrative Agent (for
purposes of this Section 11 and Section 12.01, the term “Administrative Agent”
also shall include Nordea Bank Finland Plc, New York Branch (and/or any of its
affiliates) in its capacity as Collateral Agent pursuant to the Security
Documents and in its capacity as Joint Lead Arranger and Book Runner in
connection with this Agreement and the financings contemplated hereby) to act as
specified herein and in the other Credit Documents. Each Lender hereby
irrevocably authorizes, and each holder of any Note by the acceptance of such
Note shall be deemed irrevocably to authorize, the Administrative Agent to take
such action on its behalf under the provisions of this Agreement, the other
Credit Documents and any other instruments and agreements referred to herein or
therein and to exercise such powers and to perform such duties hereunder and
thereunder as are specifically delegated to or required of the Administrative
Agent by the terms hereof and thereof and such other powers as are reasonably
incidental thereto. The Administrative Agent may perform any of its respective
duties hereunder by or through its officers, directors, agents, employees or
affiliates.
          11.02 Nature of Duties. The Administrative Agent shall not have any
duties or responsibilities except those expressly set forth in this Agreement
and in the other Credit

-65-



--------------------------------------------------------------------------------



 



Documents. Neither the Administrative Agent nor any of its officers, directors,
agents, employees or affiliates shall be liable for any action taken or omitted
by it or them hereunder or under any other Credit Document or in connection
herewith or therewith, unless caused by its or their gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in final and
non-appealable decision). The duties of the Administrative Agent shall be
mechanical and administrative in nature; the Administrative Agent shall not have
by reason of this Agreement or any other Credit Document a fiduciary
relationship in respect of any Lender or the holder of any Note; and nothing in
this Agreement or any other Credit Document, expressed or implied, is intended
to or shall be so construed as to impose upon the Administrative Agent any
obligations in respect of this Agreement or any other Credit Document except as
expressly set forth herein or therein.
          11.03 Lack of Reliance on the Administrative Agent. Independently and
without reliance upon the Administrative Agent, each Lender and the holder of
each Note, to the extent it deems appropriate, has made and shall continue to
make (i) its own independent investigation of the financial condition and
affairs of the Borrower and its Subsidiaries in connection with the making and
the continuance of the Loans and the taking or not taking of any action in
connection herewith and (ii) its own appraisal of the creditworthiness of the
Borrower and its Subsidiaries and, except as expressly provided in this
Agreement, the Administrative Agent shall not have any duty or responsibility,
either initially or on a continuing basis, to provide any Lender or the holder
of any Note with any credit or other information with respect thereto, whether
coming into its possession before the making of the Loans or at any time or
times thereafter. The Administrative Agent shall not be responsible to any
Lender or the holder of any Note for any recitals, statements, information,
representations or warranties herein or in any document, certificate or other
writing delivered in connection herewith or for the execution, effectiveness,
genuineness, validity, enforceability, perfection, collectibility, priority or
sufficiency of this Agreement or any other Credit Document or the financial
condition of the Borrower and its Subsidiaries or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement or any other Credit Document, or the
financial condition of the Borrower and its Subsidiaries or the existence or
possible existence of any Default or Event of Default.
          11.04 Certain Rights of the Administrative Agent. If the
Administrative Agent requests instructions from the Required Lenders with
respect to any act or action (including failure to act) in connection with this
Agreement or any other Credit Document, the Administrative Agent shall be
entitled to refrain from such act or taking such action unless and until the
Administrative Agent shall have received instructions from the Required Lenders;
and the Administrative Agent shall not incur liability to any Lender by reason
of so refraining. Without limiting the foregoing, neither any Lender nor the
holder of any Note shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder or under any other Credit Document in
accordance with the instructions of the Required Lenders.
          11.05 Reliance. The Administrative Agent shall be entitled to
reasonably rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, statement, certificate, telex, teletype or
telecopier message, cablegram, radiogram, order or other document or telephone
message signed, sent or made by any Person that the Administrative Agent

-66-



--------------------------------------------------------------------------------



 



reasonably believed to be the proper Person, and, with respect to all legal
matters pertaining to this Agreement and any other Credit Document and its
duties hereunder and thereunder, upon advice of counsel selected by the
Administrative Agent.
          11.06 Indemnification. To the extent the Administrative Agent (or any
affiliate thereof) is not reimbursed and indemnified by the Borrower, the
Lenders will reimburse and indemnify the Administrative Agent (and any affiliate
thereof), in proportion to their respective “percentage” as used in determining
the Required Lenders determined as if there were no Defaulting Lenders), for and
against any and all liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements of whatsoever kind
or nature which may be imposed on, asserted against or incurred by the
Administrative Agent (or any affiliate thereof) in performing its duties
hereunder or under any other Credit Document, or in any way relating to or
arising out of this Agreement or any other Credit Document; provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, claims, actions, judgments, suits, costs, expenses or
disbursements resulting from the Administrative Agent’s (or such affiliate’s)
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).
          11.07 The Administrative Agent in its Individual Capacity. With
respect to its obligation to make Loans, under this Agreement, the
Administrative Agent shall have the rights and powers specified herein for a
“Lender” and may exercise the same rights and powers as though it were not
performing the duties specified herein; and the term “Lender,” “Required
Lenders,” “holders of Notes” or any similar terms shall, unless the context
clearly indicates otherwise, include the Administrative Agent in its respective
individual capacities. The Administrative Agent and its affiliates may accept
deposits from, lend money to, and generally engage in any kind of banking,
investment banking, trust or other business with, or provide debt financing,
equity capital or other services (including financial advisory services) to any
Credit Party or any Affiliate of any Credit Party (or any Person engaged in a
similar business with any Credit Party or any Affiliate thereof) as if they were
not performing the duties specified herein, and may accept fees and other
consideration from any Credit Party or any Affiliate of any Credit Party for
services in connection with this Agreement and otherwise without having to
account for the same to the Lenders.
          11.08 Holders. The Administrative Agent may deem and treat the payee
of any Note as the owner thereof for all purposes hereof unless and until a
written notice of the assignment, transfer or endorsement thereof, as the case
may be, shall have been filed with the Administrative Agent. Any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is the holder of any Note shall be conclusive
and binding on any subsequent holder, transferee, assignee or endorsee, as the
case may be, of such Note or of any Note or Notes issued in exchange therefor.
          11.09 Resignation by the Administrative Agent. (a) The Administrative
Agent may resign from the performance of all its respective functions and duties
hereunder and/or under the other Credit Documents at any time by giving 15
Business Days’ prior written notice to the Lenders and, unless a Default or an
Event of Default under Section 10.04 then exists, the Borrower.

-67-



--------------------------------------------------------------------------------



 



          (b) Upon any such notice of resignation by the Administrative Agent,
the Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Borrower, which acceptance shall not be unreasonably withheld or delayed
(provided that Borrower’s approval shall not be required if an Event of Default
then exists).
          (c) If a successor Administrative Agent shall not have been so
appointed within such 15 Business Day period, the Administrative Agent, with the
consent of the Borrower (which consent shall not be unreasonably withheld or
delayed, provided that the Borrower’s consent shall not be required if an Event
of Default then exists), shall then appoint a successor Administrative Agent who
shall serve as Administrative Agent hereunder or thereunder until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided above.
          (d) If no successor Administrative Agent has been appointed pursuant
to clause (b) or (c) above by the 30th Business Day after the date such notice
of resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.
          11.10 No Other Duties, etc. Anything herein to the contrary
notwithstanding, the Joint Lead Arrangers for the agents listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Credit Documents, except in their capacity, as
applicable, as Administrative Agent or Lender hereunder.
          Section 12. Guaranty.
          12.01 Guaranty. In order to induce the Administrative Agent and the
Lenders to enter into this Agreement and to extend credit hereunder, and in
recognition of the direct benefits to be received by the Borrower from the
proceeds of the Loans, each of Holdings, Trico Subsea Holding and Trico Subsea
hereby agrees with the Guaranteed Creditors as follows: Each of Holdings, Trico
Subsea Holding and Trico Subsea hereby and unconditionally and irrevocably
guarantees to the Guaranteed Creditors, as primary obligor and not merely as
surety, the full and prompt payment when due, whether upon maturity,
acceleration or otherwise, of any and all of the Guaranteed Obligations to the
Guaranteed Creditors. If any or all of the Guaranteed Obligations becomes due
and payable hereunder, each of Holdings, Trico Subsea Holding and Trico Subsea,
unconditionally and irrevocably, promises to pay such indebtedness to the
Administrative Agent and/or the other Guaranteed Creditors, or order, on demand,
together with any and all reasonable documented out-of-pocket expenses which may
be incurred by the Administrative Agent and the other Guaranteed Creditors in
collecting any of the Guaranteed Obligations. If a claim is ever made upon any
Guaranteed Creditor for repayment or recovery of any amount or amounts received
in payment or on account of any of the Guaranteed Obligations and any of the
aforesaid payees repays all or part of said amount by reason of (i) any
judgment, decree or order of any court or administrative body having
jurisdiction over such payee or any of its property or (ii) any settlement or
compromise of any such claim effected by such payee with any such claimant
(including the Borrower), then and in such event, each of Holdings, Trico

-68-



--------------------------------------------------------------------------------



 



Subsea Holding and Trico Subsea agrees that any such judgment, decree, order,
settlement or compromise shall be binding upon Holdings, Trico Subsea Holding or
Trico Subsea, as the case may be, notwithstanding any revocation of this
Guaranty or other instrument evidencing any liability of the Borrower, and
Holdings, Trico Subsea Holding or Trico Subsea, as the case may be, shall be and
remain liable to the aforesaid payees hereunder for the amount so repaid or
recovered to the same extent as if such amount had never originally been
received by any such payee.
          12.02 Bankruptcy. Additionally, each of Holdings, Trico Subsea Holding
and Trico Subsea unconditionally and irrevocably guarantees to the Guaranteed
Creditors the payment of any and all of the Guaranteed Obligations whether or
not due or payable by the Borrower upon the occurrence of any of the events
specified in Section 10.04, and unconditionally, irrevocably, jointly and
severally promises to pay such indebtedness to the Guaranteed Creditors, or
order, on demand.
          12.03 Nature of Liability. The liability of each of Holdings, Trico
Subsea Holding and Trico Subsea hereunder is exclusive and independent of any
security for or other guaranty of the Guaranteed Obligations, whether executed
by Holdings, Trico Subsea Holding, Trico Subsea, any other guarantor or by any
other party, and the liability of each of Holdings, Trico Subsea Holding and
Trico Subsea hereunder shall not be affected or impaired by (a) any direction as
to application of payment by the Borrower or by any other party, or (b) any
other continuing or other guaranty, undertaking or maximum liability of a
guarantor or of any other party as to the Guaranteed Obligations, or (c) any
payment on or in reduction of any such other guaranty or undertaking, or (d) any
dissolution, termination or increase, decrease or change in personnel by the
Borrower, or (e) any payment made to any Guaranteed Creditor on the Guaranteed
Obligations which any such Guaranteed Creditor repays to the Borrower or any
other Credit Party pursuant to court order in any bankruptcy, reorganization,
arrangement, moratorium or other debtor relief proceeding, and the Borrower
waives any right to the deferral or modification of its obligations hereunder by
reason of any such proceeding, or (f) any action or inaction of the type
described in Section 13.05.
          12.04 Independent Obligation. The obligations of each of Holdings,
Trico Subsea Holding and Trico Subsea hereunder are several and are independent
of the obligations of any other guarantor, any other party or the Borrower, and
a separate action or actions may be brought and prosecuted against Holdings,
Trico Subsea Holding or Trico Subsea whether or not action is brought against
any other guarantor, any other party or the Borrower and whether or not any
other guarantor, any other party or the Borrower be joined in any such action or
actions. Each of Holdings, Trico Subsea Holding and Trico Subsea waives, to the
fullest extent permitted by law, the benefit of any statute of limitations
affecting its liability hereunder or the enforcement thereof. Any payment by the
Borrower or other circumstance which operates to toll any statute of limitations
as to the Borrower shall operate to toll the statute of limitations as to
Holdings, Trico Subsea Holding and Trico Subsea.
          12.05 Authorization. Each of Holdings, Trico Subsea Holding and Trico
Subsea authorizes the Guaranteed Creditors without notice or demand (except as
shall be required by applicable statute or this Agreement and cannot be waived),
and without affecting or impairing its liability hereunder, from time to time
to:

-69-



--------------------------------------------------------------------------------



 



     (a) in accordance with the terms and provisions of this Agreement and the
other Credit Documents, change the manner, place or terms of payment of, and/or
change or extend the time of payment of, renew, increase, accelerate or alter,
any of the Guaranteed Obligations (including any increase or decrease in the
principal amount thereof or the rate of interest or fees thereon), any security
therefor, or any liability incurred directly or indirectly in respect thereof,
and this Guaranty made shall apply to such Guaranteed Obligations as so changed,
extended, renewed or altered;
     (b) take and hold security for the payment of the Guaranteed Obligations
and sell, exchange, release, impair, surrender, realize upon or otherwise deal
with in any manner and in any order any property by whomsoever at any time
pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset
thereagainst;
     (c) exercise or refrain from exercising any rights against the Borrower,
any other Credit Party or others or otherwise act or refrain from acting;
     (d) release or substitute any one or more endorsers, guarantors, the
Borrower, other Credit Parties or other obligors;
     (e) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
the Borrower to its creditors other than the Guaranteed Creditors;
     (f) apply any sums by whomsoever paid or howsoever realized to any
liability or liabilities of the Borrower to the Guaranteed Creditors regardless
of what liability or liabilities of the Borrower remain unpaid;
     (g) consent to or waive any breach of, or any act, omission or default
under, this Agreement or any other Credit Document or any of the instruments or
agreements referred to herein or therein, or, pursuant to the terms of the
Credit Documents, otherwise amend, modify or supplement this Agreement or any
other Credit Document or any of such other instruments or agreements; and/or
     (h) take any other action which would, under otherwise applicable
principles of common law, give rise to a legal or equitable discharge of
Holdings, Trico Subsea Holding or Trico Subsea from its liabilities under this
Guaranty.
          12.06 Reliance. It is not necessary for any Guaranteed Creditor to
inquire into the capacity or powers of each of Holdings, Trico Subsea Holding
and Trico Subsea or any of their Subsidiaries or the officers, directors,
partners or agents acting or purporting to act on their behalf, and any
Guaranteed Obligations made or created in reliance upon the professed exercise
of such powers shall be guaranteed hereunder.

-70-



--------------------------------------------------------------------------------



 



          12.07 Subordination. Any indebtedness of the Borrower now or hereafter
owing to each of Holdings, Trico Subsea Holding and Trico Subsea is hereby
subordinated to the Guaranteed Obligations of the Borrower owing to the
Guaranteed Creditors; and if the Administrative Agent so requests at a time when
an Event of Default exists, all such indebtedness of the Borrower to each of
Holdings, Trico Subsea Holding and Trico Subsea shall be collected, enforced and
received by Holdings, Trico Subsea Holding or Trico Subsea, as the case may be,
for the benefit of the Guaranteed Creditors and be paid over to the
Administrative Agent on behalf of the Guaranteed Creditors on account of the
Guaranteed Obligations, but without affecting or impairing in any manner the
liability of Holdings, Trico Subsea Holding or Trico Subsea under the other
provisions of this Guaranty. Prior to the transfer by Holdings, Trico Subsea
Holding or Trico Subsea of any note or negotiable instrument evidencing any such
indebtedness of the Borrower to Holdings, Trico Subsea Holding or Trico Subsea,
as the case may be, shall mark such note or negotiable instrument with a legend
that the same is subject to this subordination. Without limiting the generality
of the foregoing, each of Holdings, Trico Subsea Holding and Trico Subsea hereby
agrees with the Guaranteed Creditors that they will not exercise any right of
subrogation which they may at any time otherwise have as a result of this
Guaranty (whether contractual, under Section 509 of the Bankruptcy Code or
otherwise) until all Guaranteed Obligations have been paid in full in cash. If
and to the extent required in order for the Guaranteed Obligations of each of
Holdings, Trico Subsea Holding and Trico Subsea to be enforceable under
applicable federal, state and other laws relating to the insolvency of debtors,
the maximum liability of Holdings, Trico Subsea Holding or Trico Subsea, as the
case may be, hereunder shall be limited to the greatest amount which can
lawfully be guaranteed by Holdings, Trico Subsea Holding or Trico Subsea, as the
case may be, under such laws, after giving effect to any rights of contribution,
reimbursement and subrogation arising under this Section 12.07.
          12.08 Waiver. (a) Each of Holdings, Trico Subsea Holding and Trico
Subsea waives any right (except as shall be required by applicable statute and
cannot be waived) to require any Guaranteed Creditor to (i) proceed against the
Borrower, any other guarantor or any other party, (ii) proceed against or
exhaust any security held from the Borrower, any other guarantor or any other
party or (iii) pursue any other remedy in any Guaranteed Creditor’s power
whatsoever. Each of Holdings, Trico Subsea Holding and Trico Subsea waives any
defense based on or arising out of any defense of the Borrower, any other
guarantor or any other party, other than payment in full in cash of the
Guaranteed Obligations, based on or arising out of the disability of the
Borrower, any other guarantor or any other party, or the validity, legality or
unenforceability of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrower other
than payment in full in cash of the Guaranteed Obligations. The Guaranteed
Creditors may, at their election, foreclose on any security held by the
Administrative Agent or any other Guaranteed Creditor by one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is commercially
reasonable (to the extent such sale is permitted by applicable law), or exercise
any other right or remedy the Guaranteed Creditors may have against the
Borrower, or any other party, or any security, without affecting or impairing in
any way the liability of either Holdings, Trico Subsea Holding or Trico Subsea
hereunder except to the extent the Guaranteed Obligations have been paid in
cash. Each of Holdings, Trico Subsea Holding and Trico Subsea waives any defense
arising out of any such election by the Guaranteed Creditors, even though such
election operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of

-71-



--------------------------------------------------------------------------------



 



Holdings, Trico Subsea Holding or Trico Subsea against the Borrower, or any
other party or any security.
          (b) Each of Holdings, Trico Subsea Holding and Trico Subsea waives all
presentments, demands for performance, protests and notices, including, without
limitation, notices of nonperformance, notices of protest, notices of dishonor,
notices of acceptance of this Guaranty, and notices of the existence, creation
or incurring of new or additional Guaranteed Obligations. Each of Holdings,
Trico Subsea Holding and Trico Subsea assumes all responsibility for being and
keeping itself informed of the Borrower’s financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks which each of
Holdings, Trico Subsea Holding and Trico Subsea assumes and incurs hereunder,
and agrees that neither the Administrative Agent nor any of the other Guaranteed
Creditors shall have any duty to advise either Holdings, Trico Subsea Holding or
Trico Subsea of information known to them regarding such circumstances or risks.
          12.09 Subordination of Guaranteed Obligations of the Trico Subsea
Guarantors. The Guaranteed Obligations of Trico Subsea Holdings and Trico Subsea
are subordinated to the Senior Indebtedness (as defined in Annex B) on the terms
and conditions set forth in said Annex, which terms and conditions are hereby
incorporated herein by reference.
          Section 13. Miscellaneous.
          13.01 Payment of Expenses. The Borrower agrees to: (i) whether or not
the transactions herein contemplated are consummated, pay all reasonable
out-of-pocket costs and expenses of the Administrative Agent (including, without
limitation, the reasonable fees and disbursements of White & Case LLP and the
Administrative Agent’s local maritime counsel and the Administrative Agent’s
consultants) in connection with the preparation, execution and delivery of this
Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein and any amendment, waiver or consent relating
hereto or thereto, of the Administrative Agent in connection with its
syndication efforts with respect to this Agreement and of the Administrative
Agent and, after the occurrence of an Event of Default, each of the Lenders in
connection with the enforcement of this Agreement and the other Credit Documents
and the documents and instruments referred to herein and therein or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or pursuant to any
insolvency or bankruptcy proceedings (including, in each case without
limitation, the reasonable fees and disbursements of counsel and consultants for
the Administrative Agent and, after the occurrence of an Event of Default,
counsel for each of the Lenders); (ii) pay and hold the Administrative Agent,
each of the Lenders harmless from and against any and all present and future
stamp, documentary, transfer, sales and use, value added, excise and other
similar taxes with respect to the foregoing matters, the performance of any
obligation under this Agreement or any other Credit Document or any payment
thereunder, and save the Administrative Agent, each of the Lenders harmless from
and against any and all liabilities with respect to or resulting from any delay
or omission (other than to the extent attributable to the Administrative Agent,
such Lender) to pay such taxes; and (iii) indemnify the Administrative Agent,
the Collateral Agent, each Lender, and each of their respective officers,
directors, employees, representatives, agents, affiliates, trustees and

-72-



--------------------------------------------------------------------------------



 



investment advisors from and hold each of them harmless against any and all
liabilities, obligations (including removal or remedial actions), losses,
damages, penalties, claims, actions, judgments, suits, costs, expenses and
disbursements (including reasonable attorneys’ and consultants’ fees and
disbursements) incurred by, imposed on or assessed against any of them as a
result of, or arising out of, or in any way related to, or by reason of, (a) any
investigation, litigation or other proceeding (whether or not the Administrative
Agent, any Lender is a party thereto and whether or not such investigation,
litigation or other proceeding is brought by or on behalf of any Credit Party)
related to the entering into and/or performance of this Agreement or any other
Credit Document or the proceeds of any Loans hereunder or the consummation of
the Transaction or any other transactions contemplated herein or in any other
Credit Document or the exercise of any of their rights or remedies provided
herein or in the other Credit Documents, or (b) the Release of Hazardous
Materials by Borrower or its Subsidiaries in the air, surface water or
groundwater or on the surface or subsurface of any Mortgaged Vessel at any time
owned, operated or occupied by the Borrower, or any of the Borrower’s
Subsidiaries, the generation, storage, transportation, handling, disposal or
Release of Hazardous Materials by the Borrower or any of the Borrower’s
Subsidiaries at any location, whether or not owned, leased or operated by the
Borrower or any of the Borrower’s Subsidiaries, the non-compliance of any
Mortgaged Vessel and Environmental Law (including applicable permits thereunder)
applicable to any Mortgaged Vessel, or any Environmental Claim asserted against
the Borrower or any of the Borrower’s Subsidiaries, or any Mortgaged Vessel at
any time owned, operated or occupied by the Borrower or any of the Borrower’s
Subsidiaries, including, in each case, without limitation, the reasonable fees
and disbursements of counsel and other consultants incurred in connection with
any such investigation, litigation or other proceeding (but excluding any
losses, liabilities, claims, damages or expenses to the extent incurred by
reason of the gross negligence or willful misconduct of the Person to be
indemnified (as determined by a court of competent jurisdiction in a final and
non-appealable decision) or caused by the actions or inactions of the Person to
be indemnified). To the extent that the undertaking to indemnify, pay or hold
harmless the Administrative Agent, any Lender set forth in the preceding
sentence may be unenforceable because it is violative of any law or public
policy, the Borrower shall make the maximum contribution to the payment and
satisfaction of each of the indemnified liabilities which is permissible under
applicable law.
          13.02 Right of Setoff. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, each Lender is hereby authorized at any time or from time to time,
without presentment, demand, protest or other notice of any kind to any
Subsidiary or the Borrower or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and apply any and all deposits
(general or special) and any other Indebtedness at any time held or owing by
such Lender (including, without limitation, by branches and agencies of such
Lender wherever located) to or for the credit or the account of the Borrower or
any Subsidiary but in any event excluding assets held in trust for any such
Person against and on account of the Obligations and liabilities of the Borrower
or such Subsidiary, as applicable, to such Lender under this Agreement or under
any of the other Credit Documents, including, without limitation, all interests
in Obligations purchased by such Lender pursuant to Section 13.06(b), and all
other claims of any nature or description arising out of or connected with this
Agreement or any other Credit Document, irrespective of whether or not such
Lender

-73-



--------------------------------------------------------------------------------



 



shall have made any demand hereunder and although said Obligations, liabilities
or claims, or any of them, shall be contingent or unmatured.
          13.03 Notices. Except as otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing
(including telexed, telegraphic or telecopier communication) and mailed,
telexed, telecopied or delivered: if to the Borrower, at the Borrower’s address
specified under its signature below; if to any Lender, at its address specified
opposite its name on Schedule II below; and if to the Administrative Agent, at
its Notice Office; or, as to any other Credit Party, at such other address as
shall be designated by such party in a written notice to the other parties
hereto and, as to each Lender, at such other address as shall be designated by
such Lender in a written notice to the Borrower and the Administrative Agent.
All such notices and communications shall when mailed, telegraphed, telexed,
telecopied, or cabled or sent by overnight courier, be effective when deposited
in the mails, delivered to the telegraph company, cable company or overnight
courier as the case may be, or sent by telex or telecopier, except that notices
and communications to the Administrative Agent shall not be effective until
received by the Administrative Agent. All notices and other communications given
to any party hereto in accordance with the provisions of this Agreement shall be
deemed to have been given on the date of receipt if delivered by hand or
overnight courier service, sent by telecopier or on the date five Business Days
after dispatch by certified or registered mail if mailed, in each case
delivered, sent or mailed (properly addressed) to such party as provided in this
Section 13.03 or in accordance with the latest unrevoked direction from such
party given in accordance with this Section 13.03.
          13.04 Benefit of Agreement. (a) This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the respective successors and
assigns of the parties hereto; provided, however, that (i) no Credit Party may
assign or transfer any of its rights, obligations or interest hereunder or under
any other Credit Document without the prior written consent of the Lenders,
(ii) although any Lender may transfer, assign or grant participations in its
rights hereunder, such Lender shall remain a “Lender” for all purposes hereunder
(and may not transfer or assign all or any portion of its Revolving Loan
Commitments hereunder except as provided in Sections 2.13 and 13.04(b)) and the
transferee, assignee or participant, as the case may be, shall not constitute a
“Lender” hereunder and (iii) no Lender shall transfer or grant any participation
under which the participant shall have rights to approve any amendment to or
waiver of this Agreement or any other Credit Document except to the extent such
amendment or waiver would (x) extend the final scheduled maturity of any Loan or
Note in which such participant is participating, or reduce the rate or extend
the time of payment of interest or Commitment Commission thereon (except (m) in
connection with a waiver of applicability of any post-default increase in
interest rates and (n) that any amendment or modification to the financial
definitions in this Agreement shall not constitute a reduction in the rate of
interest for purposes of this clause (x)) or reduce the principal amount
thereof, or increase the amount of the participant’s participation over the
amount thereof then in effect (it being understood that a waiver of any Default
or Event of Default or of a mandatory reduction in the Total Commitments shall
not constitute a change in the terms of such participation, and that an increase
in any Revolving Loan Commitment or Loan shall be permitted without the consent
of any participant if the participant’s participation is not increased as a
result thereof), (y) consent to the assignment or transfer by the Borrower of
any of its rights and obligations under this Agreement or (z) release all or
substantially all of the Collateral under all of the Security Documents (except
as

-74-



--------------------------------------------------------------------------------



 



expressly provided in the Credit Documents) securing the Loans hereunder in
which such participant is participating. In the case of any such participation,
the participant shall not have any rights under this Agreement or any of the
other Credit Documents (the participant’s rights against such Lender in respect
of such participation to be those set forth in the agreement executed by such
Lender in favor of the participant relating thereto) and all amounts payable by
the Borrower hereunder shall be determined as if such Lender had not sold such
participation.
          (b) Notwithstanding the foregoing, any Lender (or any Lender together
with one or more other Lenders) may (x) assign all or a portion of its Revolving
Loan Commitment and/or its outstanding Loans to its (i) parent company and/or
any affiliate of such Lender which is at least 50% owned by such Lender or its
parent company or (ii) in the case of any Lender that is a fund that invests in
bank loans, any other fund that invests in bank loans and is managed or advised
by the same investment advisor of such Lender or by an Affiliate of such
investment advisor or (iii) to one or more Lenders or (y) assign with the
consent of the Borrower (which consent shall not be unreasonably withheld or
delayed and shall not be required if any Event of Default is then in existence)
all, or if less than all, a portion equal to at least $5,000,000 in the
aggregate for the assigning Lender or assigning Lenders, of such Revolving Loan
Commitments and outstanding principal amount of Loans hereunder to one or more
Eligible Transferees (treating any fund that invests in bank loans and any other
fund that invests in bank loans and is managed or advised by the same investment
advisor of such fund or by an Affiliate of such investment advisor as a single
Eligible Transferee), each of which assignees shall become a party to this
Agreement as a Lender by execution of an Assignment and Assumption Agreement,
provided that (i) at such time Schedule I shall be deemed modified to reflect
the Revolving Loan Commitments (and/or outstanding Loans, as the case may be) of
such new Lender and of the existing Lenders, (ii) upon the surrender of the
relevant Notes assigned by the Lender, new Notes will be issued, at the
Borrower’s expense, to such new Lender and to the assigning Lender upon the
request of such new Lender or assigning Lender, such new Notes to be in
conformity with the requirements of Section 2.05 (with appropriate
modifications) to the extent needed to reflect the revised Revolving Loan
Commitments (and/or outstanding Loans, as the case may be), (iii) the consent of
the Administrative Agent shall be required in connection with any assignment
pursuant to preceding clause (y) (which consent shall not be unreasonably
withheld or delayed), and (iv) the Administrative Agent shall receive at the
time of each such assignment, from the assigning or assignee Lender, the payment
of a non-refundable assignment fee of $3,000. To the extent of any assignment
pursuant to this Section 13.04(b), the assigning Lender shall be relieved of its
obligations hereunder with respect to its assigned Revolving Loan Commitments
and outstanding Loans. At the time of each assignment pursuant to this
Section 13.04(b) to a Person which is not already a Lender hereunder, the
respective assignee Lender shall, to the extent legally entitled to do so,
comply with Section 4.04(b). To the extent that an assignment of all or any
portion of a Lender’s Revolving Loan Commitments and related outstanding
Obligations pursuant to Section 2.13 or this Section 13.04(b) would, at the time
of such assignment, result in increased costs under Section 2.11 or 2.12 from
those being charged by the respective assigning Lender prior to such assignment,
then the Borrower shall not be obligated to pay such increased costs (although
the Borrower, in accordance with and pursuant to the other provisions of this
Agreement, shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
assignment).

-75-



--------------------------------------------------------------------------------



 



          (c) Nothing in this Agreement shall prevent or prohibit any Lender
from pledging its Loans and Notes hereunder to a Federal Reserve Bank in support
of borrowings made by such Lender from such Federal Reserve Bank and, with prior
notification to the Administrative Agent (but without the consent of the
Administrative Agent or the Borrower), any Lender which is a fund may pledge all
or any portion of its Loans and Notes to its trustee or to a collateral agent
providing credit or credit support to such Lender in support of its obligations
to such trustee, such collateral agent or a holder of such obligations, as the
case may be. No pledge pursuant to this clause (c) shall release the transferor
Lender from any of its obligations hereunder.
          13.05 No Waiver; Remedies Cumulative. No failure or delay on the part
of the Administrative Agent or any Lender or any holder of any Note in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Borrower or any other Credit Party
and the Administrative Agent or any Lender or the holder of any Note shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or under any other Credit Document preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege hereunder or thereunder. The rights, powers and remedies herein or
in any other Credit Document expressly provided are cumulative and not exclusive
of any rights, powers or remedies which the Administrative Agent or any Lender
or the holder of any Note would otherwise have. No notice to or demand on any
Credit Party in any case shall entitle any Credit Party to any other or further
notice or demand in similar or other circumstances or constitute a waiver of the
rights of the Administrative Agent or any Lender or the holder of any Note to
any other or further action in any circumstances without notice or demand.
          13.06 Payments Pro Rata. (a) Except as otherwise provided in this
Agreement, the Administrative Agent agrees that promptly after its receipt of
each payment from or on behalf of the Borrower in respect of any Obligations
hereunder, it shall distribute such payment to the Lenders (other than any
Lender that has consented in writing to waive its pro rata share of any such
payment) pro rata based upon their respective shares, if any, of the Obligations
with respect to which such payment was received.
          (b) Each of the Lenders agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise), which is applicable to the payment of the principal of, or interest
on, the Loans or Commitment Commission, of a sum which with respect to the
related sum or sums received by other Lenders is in a greater proportion than
the total of such Obligation then owed and due to such Lender bears to the total
of such Obligation then owed and due to all of the Lenders immediately prior to
such receipt, then such Lender receiving such excess payment shall purchase for
cash without recourse or warranty from the other Lenders an interest in the
Obligations of the respective Credit Party to such Lenders in such amount as
shall result in a proportional participation by all the Lenders in such amount;
provided that if all or any portion of such excess amount is thereafter
recovered from such Lender, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.

-76-



--------------------------------------------------------------------------------



 



          (c) Notwithstanding anything to the contrary contained herein, the
provisions of the preceding Sections 13.06(a) and (b) shall be subject to the
express provisions of this Agreement which require, or permit, differing
payments to be made to Non-Defaulting Lenders as opposed to Defaulting Lenders.
          13.07 Calculations; Computations. (a) The financial statements to be
furnished to the Lenders pursuant hereto shall be made and prepared in
accordance with generally accepted accounting principles in Norway consistently
applied throughout the periods involved (except as set forth in the notes
thereto or as otherwise disclosed in writing by the Borrower to the Lenders). In
addition, all computations determining compliance with Sections 9.06 through
9.09, inclusive, shall utilize generally accepted accounting principles and
policies in conformity with, and consistent with, those used to prepare the
historical audited consolidated financial statements of the Holdings and its
Subsidiaries referred to in Section 7.05(a). Unless otherwise noted, all
references in this Agreement to “NOR-GAAP” or “generally accepted accounting
principles” shall mean generally accepted accounting principles as in effect in
Norway.
          (b) All computations of interest and Commitment Commission hereunder
shall be made on the basis of a year of 360 days for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest or Commitment Commission are payable.
          13.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL. (a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE
PROVIDED IN CERTAIN OF THE VESSEL MORTGAGES, BE CONSTRUED IN ACCORDANCE WITH AND
BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN
THE COURTS OF THE STATE OF NEW YORK LOCATED IN THE COUNTY OF NEW YORK OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO HEREBY IRREVOCABLY ACCEPTS FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HERETO FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PERSON AT ITS ADDRESS SET FORTH IN
SECTION 13.03, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING.
NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ANY PARTY HERETO TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST ANY CREDIT PARTY IN ANY OTHER JURISDICTION. IF AT ANY
TIME DURING WHICH THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT REMAINS IN EFFECT,
ANY CREDIT PARTY DOES NOT MAINTAIN A REGULARLY FUNCTIONING OFFICE IN NEW YORK
CITY, SUCH CREDIT PARTY WILL DULY APPOINT, AND AT ALL TIMES MAINTAIN, AN AGENT
IN NEW YORK CITY FOR THE SERVICE OF

-77-



--------------------------------------------------------------------------------



 



PROCESS OR SUMMONS, AND WILL PROVIDE TO THE ADMINISTRATIVE AGENT AND THE LENDERS
WRITTEN NOTICE OF THE IDENTITY AND ADDRESS OF SUCH AGENT FOR SERVICE OF PROCESS
OR SUMMONS; PROVIDED THAT ANY FAILURE ON THE PART OF ANY CREDIT PARTY TO COMPLY
WITH THE FOREGOING PROVISIONS OF THIS SENTENCE SHALL NOT IN ANY WAY PREJUDICE OR
LIMIT THE SERVICE OF PROCESS OR SUMMONS IN ANY OTHER MANNER DESCRIBED ABOVE IN
THIS SECTION 13.08 OR OTHERWISE PERMITTED BY LAW.
          (b) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS
OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.
          (c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
          13.09 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.
          13.10 Effectiveness. This Agreement shall become effective on the date
(the “Effective Date”) on which Holdings, Trico Subsea Holding, Trico Subsea,
the Borrower, the Administrative Agent and each of the Lenders who are initially
parties hereto shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered the same to the Administrative
Agent or, in the case of the Lenders, shall have given to the Administrative
Agent telephonic (confirmed in writing), written or facsimile notice (actually
received) at such office that the same has been signed and mailed to it. The
Administrative Agent will give the Borrower and each Lender prompt written
notice of the occurrence of the Effective Date.
          13.11 Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.
          13.12 Amendment or Waiver; etc. (a) Neither this Agreement nor any
other Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by the respective Credit Parties party thereto and the
Required Lenders (although additional parties may be added to (and annexes may
be modified to reflect such additions), and Subsidiaries of the

-78-



--------------------------------------------------------------------------------



 



Borrower may be released from, the Guaranty and the Security Documents in
accordance with the provisions hereof and thereof without the consent of the
other Credit Parties party thereto or the Required Lenders), provided that no
such change, waiver, discharge or termination shall, without the consent of each
Lender (other than a Defaulting Lender with Obligations being directly affected
in the case of following clause (i)) and in the case of the following clause
(vi), to the extent (in the case of the following clause (vi)) that any such
Lender would be required to make a Loan in excess of its pro rata portion
provided for in this Agreement or would receive a payment or prepayment of Loans
or a commitment reduction that (in any case) is less than its pro rata portion
provided for in this Agreement, in each case, as a result of any such amendment,
modification or waiver referred to in the following clause (vi)), (i) extend the
final scheduled maturity of any Loan or Note, extend the timing for or reduce
the principal amount of any Scheduled Commitment Reduction, or reduce the rate
or extend the time of payment of interest on any Loan or Note or Commitment
Commission (except (x) in connection with the waiver of applicability of any
post-default increase in interest rates and (y) any amendment or modification to
the financial definitions in this Agreement shall not constitute a reduction in
the rate of interest for purposes of this clause (i)), or reduce the principal
amount thereof (except to the extent repaid in cash), (ii) release any Vessel
Mortgage (except as expressly provided in the Credit Documents), (iii) amend,
modify or waive any provision of this Section 13.12, (iv) reduce the percentage
specified in the definition of Required Lenders (it being understood that, with
the consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the extensions of Loans and Revolving Loan
Commitments are included on the Effective Date), (v) consent to the assignment
or transfer by the Borrower of any of its rights and obligations under this
Agreement, (vi) amend, modify or waive Section 2.06 or amend, modify or waive
any other provision in this Agreement to the extent providing for payments or
prepayments of Loans or reductions in Revolving Loan Commitments, in each case,
to be applied pro rata among the Lenders entitled to such payments or
prepayments of Loans or reductions in Revolving Loan Commitments (it being
understood that the provision of additional extensions of credit pursuant to
this Agreement, or the waiver of any mandatory commitment reduction or any
mandatory prepayment of Loans by the Required Lenders shall not constitute an
amendment, modification or waiver for purposes of this clause (vi), or
(vii) release any Subsidiaries Guarantor from a Subsidiaries Guaranty to the
extent same owns a Mortgaged Vessel); provided, further, that no such change,
waiver, discharge or termination shall (u) increase the Revolving Loan
Commitments of any Lender over the amount thereof then in effect without the
consent of such Lender (it being understood that waivers or modifications of
conditions precedent, covenants, Defaults or Events of Default or of a mandatory
reduction in the Revolving Loan Commitments shall not constitute an increase of
the Revolving Loan Commitment of any Lender, and that an increase in the
available portion of any Revolving Loan Commitment of any Lender shall not
constitute an increase in the Revolving Loan Commitment of such Lender),
(v) without the consent of each Agent, amend, modify or waive any provision of
Section 11 as same applies to such Agent or any other provision as same relates
to the rights or obligations of such Agent or (w) without the consent of the
Collateral Agent, amend, modify or waive any provision relating to the rights or
obligations of the Collateral Agent.
          (b) If, in connection with any proposed change, waiver, discharge or
termination to any of the provisions of this Agreement as contemplated by
clauses (i) through (v), inclusive, of the first proviso to Sections 13.12(a),
the consent of the Required Lenders is

-79-



--------------------------------------------------------------------------------



 



obtained but the consent of one or more of such other Lenders whose consent is
required is not obtained, then the Borrower shall have the right, so long as all
non-consenting Lenders whose individual consent is required are treated as
described in either clauses (A) or (B) below, to either (A) replace each such
non-consenting Lender or Lenders (or, at the option of the Borrower if the
respective Lender’s consent is required with respect to less than all Loans (or
related Revolving Loan Commitments), to replace only the respective Revolving
Loan Commitments and/or Loans of the respective non-consenting Lender which gave
rise to the need to obtain such Lender’s individual consent) with one or more
Replacement Lenders pursuant to Section 2.14 so long as at the time of such
replacement, each such Replacement Lender consents to the proposed change,
waiver, discharge or termination or (B) terminate such non-consenting Lender’s
Revolving Loan Commitment (if such Lender’s consent is required as a result of
its Revolving Loan Commitment), and/or repay outstanding Loans and terminate any
outstanding Revolving Loan Commitments of such Lender which gave rise to the
need to obtain such Lender’s consent, in accordance with Sections 4.02(b) and/or
4.01(iv), provided that, unless the Revolving Loan Commitments are terminated,
and Loans repaid, pursuant to preceding clause (B) are immediately replaced in
full at such time through the addition of new Lenders or the increase of the
Revolving Loan Commitments and/or outstanding Loans of existing Lenders (who in
each case must specifically consent thereto), provided, further, that in any
event the Borrower shall not have the right to replace a Lender, terminate its
Revolving Loan Commitment or repay its Loans solely as a result of the exercise
of such Lender’s rights (and the withholding of any required consent by such
Lender) pursuant to the second proviso to Section 13.12(a).
          13.13 Survival. All indemnities set forth herein including, without
limitation, in Sections 2.10, 2.11, 4.04 and 13.01 shall, subject to Section
13.15 (to the extent applicable), survive the execution, delivery and
termination of this Agreement and the Notes and the making and repayment of the
Loans.
          13.14 Domicile of Loans. Each Lender may transfer and carry its Loans
at, to or for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 13.14 would, at the time of such
transfer, result in increased costs under Section 2.11, 2.12 or 4.04 from those
being charged by the respective Lender prior to such transfer, then the Borrower
shall not be obligated to pay such increased costs (although the Borrower shall
be obligated to pay any other increased costs of the type described above
resulting from changes after the date of the respective transfer).
          13.15 Limitation on Additional Amounts, etc. Notwithstanding anything
to the contrary contained in Sections 2.10, 2.11 or 4.04 of this Agreement,
unless a Lender gives notice to the Borrower that it is obligated to pay an
amount under any such Section within one year after the later of (x) the date
the Lender incurs the respective increased costs, Taxes, loss, expense or
liability, reduction in amounts received or receivable or reduction in return on
capital or (y) the date such Lender has actual knowledge of its incurrence of
the respective increased costs, Taxes, loss, expense or liability, reductions in
amounts received or receivable or reduction in return on capital, then such
Lender shall only be entitled to be compensated for such amount by the Borrower
pursuant to said Section 2.11, 2.12 or 4.04, as the case may be, to the extent
the costs, Taxes, loss, expense or liability, reduction in amounts received or
receivable or reduction in return on capital are incurred or suffered on or
after the date which occurs one year prior to

-80-



--------------------------------------------------------------------------------



 



such Lender giving notice to the Borrower that it is obligated to pay the
respective amounts pursuant to said Section 2.11, 2.12 or 4.04, as the case may
be. This Section 13.15 shall have no applicability to any Section of this
Agreement other than said Sections 2.11, 2.12 and 4.04.
          13.16 Confidentiality. (a) Subject to the provisions of clause (b) of
this Section 13.16, each Lender agrees that it will use its best efforts not to
disclose without the prior consent of the Borrower (other than to its employees,
auditors, advisors or counsel or to another Lender if the Lender or such
Lender’s holding or parent company or board of trustees in its sole discretion
determines that any such party should have access to such information, provided
such Persons shall be subject to the provisions of this Section 13.16 to the
same extent as such Lender) any information with respect to the Borrower or any
of its Subsidiaries which is now or in the future furnished pursuant to this
Agreement or any other Credit Document, provided that any Lender may disclose
any such information (a) as has become generally available to the public other
than by virtue of a breach of this Section 13.16(a) by the respective Lender,
(b) as may be required in any report, statement or testimony submitted to any
municipal, state or Federal regulatory body having or claiming to have
jurisdiction over such Lender or to the Federal Reserve Board or the Federal
Deposit Insurance Corporation or similar organizations (whether in the United
States or elsewhere) or their successors, (c) as may be required in respect to
any summons or subpoena or in connection with any litigation, (d) in order to
comply with any law, order, regulation or ruling applicable to such Lender,
(e) to the Administrative Agent or the Collateral Agent and (f) to any
prospective or actual transferee or participant in connection with any
contemplated transfer or participation of any of the Notes or Revolving Loan
Commitments or any interest therein by such Lender, provided that such
prospective transferee expressly agrees to be bound by the confidentiality
provisions contained in this Section 13.16.
          (b) The Borrower hereby acknowledges and agrees that each Lender may
share with any of its affiliates any information related to the Borrower or any
of its Subsidiaries (including, without limitation, any nonpublic customer
information regarding the creditworthiness of the Borrower or its Subsidiaries),
provided such Persons shall be subject to the provisions of this Section 12.16
to the same extent as such Lender.
          13.17 Register. The Borrower hereby designates the Administrative
Agent to serve as the Borrower’s agent, solely for purposes of this
Section 13.17, to maintain a register (the “Register”) on which it will record
the Revolving Loan Commitments from time to time of each of the Lenders, the
Loans made by each of the Lenders and each repayment and prepayment in respect
of the principal amount of the Loans of each Lender. Failure to make any such
recordation, or any error in such recordation shall not affect the Borrower’s
obligations in respect of such Loans. With respect to any Lender, the transfer
of the Revolving Loan Commitments of such Lender and the rights to the principal
of, and interest on, any Loan made pursuant to such Revolving Loan Commitments
shall not be effective until such transfer is recorded on the Register
maintained by the Administrative Agent with respect to ownership of such
Revolving Loan Commitments and Loans and prior to such recordation all amounts
owing to the transferor with respect to such Revolving Loan Commitments and
Loans shall remain owing to the transferor. The registration of an assignment or
transfer of all or part of any Revolving Loan Commitments and Loans shall be
recorded by the Administrative Agent on the Register only upon the acceptance by
the Administrative Agent of a properly executed and delivered Assignment and
Assumption Agreement pursuant to Section 13.04(b). Coincident with the

-81-



--------------------------------------------------------------------------------



 



delivery of such an Assignment and Assumption Agreement to the Administrative
Agent for acceptance and registration of assignment or transfer of all or part
of a Loan, or as soon thereafter as practicable, the assigning or transferor
Lender shall surrender the Note evidencing such Loan, and thereupon one or more
new Notes in the same aggregate principal amount shall be issued to the
assigning or transferor Lender and/or the new Lender. The Borrower agrees to
indemnify the Administrative Agent from and against any and all losses, claims,
damages and liabilities of whatsoever nature which may be imposed on, asserted
against or incurred by the Administrative Agent in performing its duties under
this Section 12.17, except to the extent caused by the Administrative Agent’s
own gross negligence or willful misconduct.
          13.18 Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from the Borrower hereunder or
under any of the Notes in the currency expressed to be payable herein or under
the Notes (the “specified currency”) into another currency, the parties hereto
agree, to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the specified currency with
such other currency at the Administrative Agent’s New York office on the
Business Day preceding that on which final judgment is given. The obligations of
the Borrower in respect of any sum due to any Lender or the Administrative Agent
hereunder or under any Note shall, notwithstanding any judgment in a currency
other than the specified currency, be discharged only to the extent that on the
Business Day following receipt by such Lender or the Administrative Agent (as
the case may be) of any sum adjudged to be so due in such other currency such
Lender or the Administrative Agent (as the case may be) may in accordance with
normal banking procedures purchase the specified currency with such other
currency; if the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, the Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds the sum originally due to any Lender or the Administrative Agent, as the
case may be, in the specified currency, such Lender or the Administrative Agent,
as the case may be, agrees to remit such excess to the Borrower.
          13.19 Language. All correspondence, including, without limitation, all
notices, reports and/or certificates, delivered by any Credit Party to the
Administrative Agent, the Collateral Agent or any Lender shall, unless otherwise
agreed by the respective recipients thereof, be submitted in the English
language or, to the extent the original of such document is not in the English
language, such document shall be delivered with a certified English translation
thereof.
          13.20 Waiver of Immunity. The Borrower, in respect of itself, each
other Credit Party, its and their process agents, and its and their properties
and revenues, hereby irrevocably agrees that, to the extent that the Borrower,
any other Credit Party or any of its or their properties has or may hereafter
acquire any right of immunity from any legal proceedings, whether in the United
States, Norway, Bahamas, England, the Republic of Vanuatu or elsewhere, to
enforce or collect upon the Obligations of the Borrower or any other Credit
Party related to or arising from the transactions contemplated by any of the
Credit Documents, including, without limitation, immunity from service of
process, immunity from jurisdiction or judgment of any court or

-82-



--------------------------------------------------------------------------------



 



tribunal, immunity from execution of a judgment, and immunity of any of its
property from attachment prior to any entry of judgment, or from attachment in
aid of execution upon a judgment, the Borrower, for itself and on behalf of the
other Credit Parties, hereby expressly waives, to the fullest extent permissible
under applicable law, any such immunity, and agrees not to assert any such right
or claim in any such proceeding, whether in the United States or elsewhere.
          13.21 USA PATRIOT Act Notice. Each Lender hereby notifies each Credit
Party that pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub.: 107-56 (signed into law October 26, 2001)) (the “PATRIOT Act”), it is
required to obtain, verify, and record information that identifies each Credit
Party, which information includes the name of each Credit Party and other
information that will allow such Lender to identify each Credit Party in
accordance with the PATRIOT Act, and each Credit Party agrees to provide such
information from time to time to any Lender.
          13.22 Lender Consent. Each Lender on the Effective Date, which is a
lender under the Trico Subsea Credit Agreement and/or the Parent Credit
Agreement consents to the execution, delivery and performance of Holdings and
the Borrower of this Agreement.
          13.23 DeepOcean Restructuring. The parties understand that, following
the consummation of the DeepOcean Acquisition, Holdings and its Subsidiaries
contemplate reorganizing DeepOcean and its Subsidiaries to address Norwegian
tonnage tax considerations. The Lenders agree that in the event that any aspect
of such reorganization shall require the consent of the Lenders under this
Agreement, such Lenders shall not unreasonably withhold their consent to such
aspect of the reorganization which requires the consent of the Lenders under
this Agreement.
*      *     *

-83-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused their duly
authorized officers to execute and deliver this Agreement as of the date first
above written.

                      Address:   3200 Southwest Freeway   TRICO SUPPLY AS,
 
  Suite 2950       as Holdings        
 
  Houston, Texas 77027                
Telephone:
  (713) 780-9926                
Facsimile:
  (713) 750-0062   By:   /s/ Tony May        
 
                   
 
      Name:   Tony May        
 
      Title:   Managing Director        
 
                    Address:   3200 Southwest Freeway   TRICO SUBSEA HOLDING AS,
 
  Suite 2950       as Trico Subsea Holding        
 
  Houston, Texas 77027                
Telephone:
  (713) 780-9926                
Facsimile:
  (713) 750-0062   By:   /s/ Rishi Varma        
 
                   
 
      Name:   Rishi Varma        
 
      Title:   Director        
 
                    Address:   3200 Southwest Freeway   TRICO SUBSEA AS,
 
  Suite 2950       as Trico Subsea        
 
  Houston, Texas 77027                
Telephone:
  (713) 780-9926                
Facsimile:
  (713) 750-0062   By:   /s/ Rishi Varma        
 
                   
 
      Name:   Rishi Varma        
 
      Title:   Director        
 
                    Address:   3200 Southwest Freeway   TRICO SHIPPING AS,
 
  Suite 2950       as Borrower        
 
  Houston, Texas 77027                
Telephone:
  (713) 780-9926                
Facsimile:
  (713) 750-0062   By:   /s/ Tony May        
 
                   
 
      Name:   Tony May        
 
      Title:   Managing Director        
 
                            With a copy to:
 
                            Trico Marine Services Inc.         3200 Southwest
Freeway, Suite 2950         Houston, TX 77027         Attention: General Counsel

 



--------------------------------------------------------------------------------



 



                              Telephone: (713) 780-9926         Facsimile:
(713) 780-0062
 
                            Vinson & Elkins LLP         666 Fifth Avenue, 26th
Floor         New York, NY 10103-0040         Attention: Brett Santoli        
Telephone: (212) 237-0266
Facsimile: (917) 849-5304

 



--------------------------------------------------------------------------------



 



            NORDEA BANK FINLAND PLC,
NEW YORK BRANCH,
as Administrative Agent and Collateral Agent
    By:   /s/ Martin Lunder       Name: Martin Lunder       Title: Senior Vice
President             By:   /s/ Martin Kahm       Name: Martin Kahm      
Title: Vice President         NORDEA BANK NORGE ASA, GRAND
CAYMAN BRANCH, as a Lender     By:   /s/ Martin Lunder       Name: Martin Lunder
      Title: Senior Vice President             By:   /s/ Martin Kahm      
Name: Martin Kahm       Title: Vice President         BAYERISCHE HYPO- UND
VEREINSBANK AG,
as a Lender
    By:   /s/ Birgit Marquart       Name: Birgit Marquart        
Title: Managing Director             By:   /s/ Peter Grotheer - Isecke      
Name: Peter Grotheer - Isecke       Title: Credit Analyst  

 



--------------------------------------------------------------------------------



 



         

ANNEX A
Mandatory Cost Formula
          1. The Mandatory Cost is an addition to the interest rate to
compensate Lenders for the cost of compliance with (a) the requirements of the
Bank of England and/or the Financial Services Authority (or, in either case, any
other authority which replaces all or any of its functions) or (b) the
requirements of the European Central Bank. The Mandatory Cost is not applicable
to Loans made in Dollars. Mandatory Cost is not applicable to Dollar Denominated
Loans
          2. On the first day of each Interest Period (or as soon as possible
thereafter) the Administrative Agent shall calculate, as a percentage rate, a
rate (the “Additional Cost Rate”) for each Lender, in accordance with the
paragraphs set out below. The Mandatory Cost will be calculated by the
Administrative Agent as a weighted average of the Lenders’ Additional Cost Rates
(weighted in proportion to the percentage participation of each Lender in the
relevant Loan) and will be expressed as a percentage rate per annum.
          3. The Additional Cost Rate for any Lender lending from a Facility
Office in a Participating Member State will be the percentage notified by that
Lender to the Administrative Agent. This percentage will be certified by that
Lender in its notice to the Administrative Agent to be its reasonable
determination of the cost (expressed as a percentage of that Lender’s
participation in all Loans made from that Facility Office) of complying with the
minimum reserve requirements of the European Central Bank in respect of Loans
made from that Facility Office.
          4. The Additional Cost Rate for any Lender lending from a Facility
Office in the United Kingdom will be calculated by the Administrative Agent as
follows:
          (a) in relation to a Sterling Denominated Loan:

     
    AB+C(B-C)-Ex0.07
  per cent per annum
100-(A+C)
 

          (b) in relation to a Loan in any currency other than Sterling:

     
    Ex0.01
  per cent. per annum.
300
 

          Where:
     A is the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.

 



--------------------------------------------------------------------------------



 



Annex A
Page 2
     B is the percentage rate of interest (excluding the Mandatory Cost and, if
the Loan is not paid when due, the additional rate of interest specified in
Section 2.07(g)) payable for the relevant Interest Period on the Loan.
     C is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.
     D is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.
     E is designed to compensate Lenders for amounts payable under the Fees
Rules and is calculated by the Administrative Agent as being the average of the
most recent rates of charge supplied by the Reference Banks to the
Administrative Agent pursuant to paragraph 7 below and expressed in pounds per
£1,000,000.
          5. For the purposes of this Annex:
     (a) “Eligible Liabilities” and “Special Deposits” have the meanings given
to them from time to time under or pursuant to the Bank of England Act 1998 or
(as may be appropriate) by the Bank of England;
     (b) “Facility Office” means the office or offices notified by a Lender to
the Administrative Agent in writing on or before the date it becomes a Lender
(or following that date, by not less than five Business Days’ written notice) as
the office or offices through which it will perform its obligations under this
Agreement;
     (c) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;
     (d) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under
the activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated
fee required pursuant to the Fees Rules but taking into account any applicable
discount rate);
     (e) “Financial Services Authority” means the independent body which
regulates the financial services industry in the United Kingdom;
     (f) “Participating Member State” means any member state of the European
Communities that adopts or has adopted the Euro as its lawful currency in
accordance with legislation of the of the European Community relating to
economic and Monetary Union.
     (g) “Reference Banks” means, in relation to the Euro LIBOR and Sterling
LIBOR and Mandatory Cost the principal London offices of Nordea Bank Finland PLC
or such other banks as may be appointed by the Administrative Agent in
consultation with the Borrower; and

 



--------------------------------------------------------------------------------



 



Annex A
Page 3
     (h) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.
          6. In application of the above formulae, A, B, C and D will be
included in the formulae as percentages (i.e. 5 per cent. will be included in
the formula as 5 and not as 0.05). A negative result obtained by subtracting D
from B shall be taken as zero. The resulting figures shall be rounded to four
decimal places.
          7. If requested by the Administrative Agent, each Reference Bank
shall, as soon as practicable after publication by the Financial Services
Authority, supply to the Administrative Agent, the rate of charge payable by
that Reference Bank to the Financial Services Authority pursuant to the Fees
Rules in respect of the relevant financial year of the Financial Services
Authority (calculated for this purpose by that Reference Bank as being the
average of the Fee Tariffs applicable to that Reference Bank for that financial
year) and expressed in pounds per £1,000,000 of the Tariff Base of that
Reference Bank.
          8. Each Lender shall supply any information required by the
Administrative Agent for the purpose of calculating its Additional Cost Rate. In
particular, but without limitation, each Lender shall supply the following
information on or prior to the date on which it becomes a Lender:
     (a) the jurisdiction of its Facility Office; and
     (b) any other information that the Administrative Agent may reasonably
require for such purpose.
          Each Lender shall promptly notify the Administrative Agent of any
change to the information provided by it pursuant to this paragraph.
          9. The percentages of each Lender for the purpose of A and C above and
the rates of charge of each Reference Bank for the purpose of E above shall be
determined by the Administrative Agent based upon the information supplied to it
pursuant to paragraphs 7 and 8 above and on the assumption that, unless a Lender
notifies the Administrative Agent to the contrary, each Lender’s obligations in
relation to cash ratio deposits and Special Deposits are the same as those of a
typical bank from its jurisdiction of incorporation with a Facility Office in
the same jurisdiction as its Facility Office.
          10. The Administrative Agent shall have no liability to any person if
such determination results in an Additional Cost Rate which over or under
compensates any Lender and shall be entitled to assume that the information
provided by any Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.
          11. The Administrative Agent shall distribute the additional amounts
received as a result of the Mandatory Cost to the Lenders on the basis of the
Additional Cost Rate for each Lender based on the information provided by each
Lender and each Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 



--------------------------------------------------------------------------------



 



Annex A
Page 4
          12. Any reasonable determination made by the Administrative Agent to
this Annex in relation to a formula, the Mandatory Cost, an Additional Cost Rate
or any amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties.
          13. The Administrative Agent may from time to time, after consultation
with the Borrower and the Lenders, determine and notify to all applicable Credit
Parties any amendments which are required to be made to this Annex in order to
comply with any change in law, regulation or any requirements from time to time
imposed by the Bank of England, the Financial Services Authority or the European
Central Bank (or, in any case, any other authority which replaces all or any of
its functions) and any such reasonable determination made in good faith shall,
in the absence of manifest error, be conclusive and binding on all parties.

 



--------------------------------------------------------------------------------



 



ANNEX B
Trico Subsea Guarantors Subordination Provisions
          Section 1.01.  Subordination of Guarantee. The payment of the
principal of, and interest on, and all other amounts owing in respect of, the
Guaranteed Obligations owed by Trico Subsea Holding AS and Trico Subsea AS (the
“Subordinated Guarantors”, such principal and interest and all other amounts
owed the “Subordinated Obligations”) are hereby expressly subordinated, to the
extent and in the manner hereinafter set forth, to the prior payment in full in
cash of all Senior Indebtedness (as defined in Section 1.07 of this Annex B).
The provisions of this Annex B shall constitute a continuing offer to all
Persons or other entities who, in reliance upon such provisions, become holders
of, or continue to hold, Senior Indebtedness, and such provisions are made for
the benefit of the holders of Senior Indebtedness, and such holders are hereby
made obligees hereunder the same as if their names were written herein as such,
and they and/or each of them may proceed to enforce such provisions.
          Section 1.02.  The Subordinated Guarantors Not to Make Payments with
Respect to Subordinated Obligations in Certain Circumstances. (a)  Upon the
maturity of any Senior Indebtedness (including interest thereon or fees or any
other amounts owing in respect thereof), whether at stated maturity, by
acceleration or otherwise, all Obligations (as defined in Section 1.07 of this
Annex B) due and owing in respect thereof shall first be paid in full in cash
before any payment of any kind or character (whether in cash, property,
securities or otherwise) is made on account of the principal of (including
installments thereof), or interest on, or any other amount otherwise owing in
respect of, the Subordinated Obligations. The Subordinated Guarantors may not,
directly or indirectly (and no Person or other entity on behalf of the
Subordinated Guarantors may), make any payment of any principal of, and interest
on, or any other amount owing in respect of, the Subordinated Obligations and
may not acquire all or any part of the Subordinated Obligations for cash,
property or securities until all Senior Indebtedness has been paid in full in
cash if any Default or Event of Default (each as defined below) is then in
existence or would result therefrom. Each holder of the Subordinated Obligations
hereby agrees that, so long as any Default or Event of Default in respect of any
Senior Indebtedness exists, it will not ask, demand, sue for, or otherwise take,
accept or receive, any amounts owing in respect of the Subordinated Obligations.
As used herein, the terms “Default” and “Event of Default” shall mean any
Default or Event of Default, respectively, under and as defined in, the relevant
documentation governing any Senior Indebtedness and in any event shall include
any payment default with respect to any Senior Indebtedness.
          (b) In the event that, notwithstanding the provisions of the preceding
subsection (a) of this Section 1.02, any payment shall be made on account of the
principal of, or interest on, or other amounts otherwise owing in respect of,
the Subordinated Obligations, at a time when payment is not permitted by the
terms of the Subordinated Obligations or by said subsection (a), such payment
shall be held by the holder of the Subordinated Obligations, in trust for the
benefit of, and shall be paid forthwith over and delivered to, the holders of
Senior Indebtedness or their representative or representatives under the
agreements pursuant to which the Senior Indebtedness may have been issued, as
their respective interests may appear, for application pro rata to the payment
of all Senior Indebtedness remaining unpaid to the extent

 



--------------------------------------------------------------------------------



 



Annex B
Page 2
necessary to pay all Senior Indebtedness in full in cash in accordance with the
terms of such Senior Indebtedness, after giving effect to any concurrent payment
or distribution to or for the holders of Senior Indebtedness. Without in any way
modifying the provisions of this Annex B or affecting the subordination effected
hereby if such notice is not given, the Subordinated Guarantors shall give the
holder of the Subordinated Obligations prompt written notice of any maturity of
Senior Indebtedness after which such Senior Indebtedness remains unsatisfied.
          (c) Until the indefeasible payment in full of the Senior Indebtedness,
and the termination of all commitments in respect thereof, the holders of the
Subordinated Indebtedness shall not take any actions to enforce the Subordinated
Obligations against the Subordinated Guarantors including instituting legal or
bankruptcy or insolvency proceedings against the Subordinated Guarantors in
respect thereof.
          Section 1.03.  Subordinated Obligations Subordinated to Prior Payment
of All Senior Indebtedness on Dissolution, Liquidation or Reorganization of any
of the Subordinated Guarantors. Upon any distribution of assets of any of the
Subordinated Guarantors upon any dissolution, winding up, liquidation or
reorganization of any of the Subordinated Guarantors (whether in bankruptcy,
insolvency or receivership proceedings or upon an assignment for the benefit of
creditors or otherwise):
     (a) the holders of all Senior Indebtedness shall first be entitled to
receive payment in full in cash of all Senior Indebtedness (including, without
limitation, post-petition interest at the rate provided in the documentation
with respect to the Senior Indebtedness, whether or not such post-petition
interest is an allowed claim against the debtor in any bankruptcy or similar
proceeding) before the holder of the Subordinated Obligations is entitled to
receive any payment of any kind or character on account of the principal of or
interest on or any other amount owing in respect of the Subordinated
Obligations;
     (b) any payment or distribution of assets of any of the Subordinated
Guarantors of any kind or character, whether in cash, property or securities, to
which the holder of the Subordinated Obligations would be entitled except for
the provisions of this Annex B, shall be paid by the liquidating trustee or
agent or other Person making such payment or distribution, whether a trustee in
bankruptcy, a receiver or liquidating trustee or other trustee or agent,
directly to the holders of Senior Indebtedness or their representative or
representatives under the agreements pursuant to which the Senior Indebtedness
may have been issued, to the extent necessary to make payment in full in cash of
all Senior Indebtedness remaining unpaid, after giving effect to any concurrent
payment or distribution to the holders of such Senior Indebtedness; and
     (c) in the event that, notwithstanding the foregoing provisions of this
Section 1.03, any payment or distribution of assets of any of the Subordinated
Guarantors of any kind or character, whether in cash, property or securities,
shall be received by the holder of the Subordinated Obligations on account of
principal of, or interest or other amounts due on, the Subordinated Obligations
before all Senior Indebtedness is paid in full in cash, such payment or
distribution shall be received and held in trust for and shall forthwith be paid
over to the holders of the Senior Indebtedness remaining unpaid or their

 



--------------------------------------------------------------------------------



 



Annex B
Page 3
representative or representatives under the agreements pursuant to which the
Senior Indebtedness may have been issued, for application to the payment of such
Senior Indebtedness until all such Senior Indebtedness shall have been paid in
full in cash, after giving effect to any concurrent payment or distribution to
the holders of such Senior Indebtedness.
          If the holder of the Subordinated Obligations does not file a proper
claim or proof of debt in the form required in any proceeding or other action
referred to in the introduction paragraph of this Section 1.03 prior to 30 days
before the expiration of the time to file such claim or claims, then any of the
holders of the Senior Indebtedness or their representative is hereby authorized
to file an appropriate claim for and on behalf of the holder of the Subordinated
Obligations.
          Without in any way modifying the provisions of this Annex B or
affecting the subordination effected hereby if such notice is not given, the
Subordinated Guarantors shall give prompt written notice to the holder of the
Subordinated Obligations of any dissolution, winding up, liquidation or
reorganization of any of the Subordinated Guarantors (whether in bankruptcy,
insolvency or receivership proceedings or upon assignment for the benefit of
creditors or otherwise).
          Section 1.04.  Subrogation. Subject to the prior payment in full in
cash of all Senior Indebtedness, the holder of the Subordinated Obligations
shall be subrogated to the rights of the holders of Senior Indebtedness to
receive payments or distributions of assets of any of the Subordinated
Guarantors applicable to the Senior Indebtedness until all amounts owing on the
Subordinated Obligations shall be paid in full, and for the purpose of such
subrogation no payments or distributions to the holders of the Senior
Indebtedness by or on behalf of the Subordinated Guarantors or by or on behalf
of the holder of the Subordinated Obligations by virtue of this Annex B which
otherwise would have been made to the holder of the Subordinated Obligations
shall, as between the Subordinated Guarantors, their respective creditors other
than the holders of Senior Indebtedness, and the holder of the Subordinated
Obligations, be deemed to be payment by the Subordinated Guarantors to or on
account of the Senior Indebtedness, it being understood that the provisions of
this Annex B are and are intended solely for the purpose of defining the
relative rights of the holder of the Subordinated Obligations, on the one hand,
and the holders of the Senior Indebtedness, on the other hand.
          Section 1.05.  Obligation of the Subordinated Guarantors
Unconditional. Nothing contained in this Annex B or in the Subordinated
Obligations is intended to or shall impair, as between the Subordinated
Guarantors and the holders of the Subordinated Obligations, the obligation of
the Subordinated Guarantors, which is absolute and unconditional, to pay to the
holders of the Subordinated Obligations the principal of and interest on the
Subordinated Obligations as and when the same shall become due and payable in
accordance with their terms, or is intended to or shall affect the relative
rights of the holders of the Subordinated Obligations and creditors of the
Subordinated Guarantors, other than the holders of the Senior Indebtedness, nor
shall anything herein or therein, except as expressly provided herein, prevent
the holders of the Subordinated Obligations from exercising all remedies
otherwise permitted by applicable law, subject to the rights, if any, under this
Annex B of the holders of Senior Indebtedness in respect of cash, property, or
securities of the Subordinated Guarantors received upon the exercise

 



--------------------------------------------------------------------------------



 



Annex B
Page 4
of any such remedy. Upon any distribution of assets of the Subordinated
Guarantors referred to in this Annex B, the holder of the Subordinated
Obligations shall be entitled to rely upon any order or decree made by any court
of competent jurisdiction in which such dissolution, winding up, liquidation or
reorganization proceedings are pending, or a certificate of the liquidating
trustee or agent or other Person making any distribution to the holder of the
Subordinated Obligations, for the purpose of ascertaining the Persons entitled
to participate in such distribution, the holders of the Senior Indebtedness and
other indebtedness of the Subordinated Guarantors, the amount thereof or payable
thereon, the amount or amounts paid or distributed thereon and all other facts
pertinent thereto or to this Annex B.
          Section 1.06.  Subordination Rights Not Impaired by Acts or Omissions
of the Subordinated Guarantors or Holders of Senior Indebtedness.  No right of
any present or future holders of any Senior Indebtedness to enforce
subordination as herein provided shall at any time in any way be prejudiced or
impaired by any act or failure to act on the part of the Subordinated Guarantors
or by any act or failure to act by any such holder, or by any noncompliance by
the Subordinated Guarantors with the terms and provisions of the Subordinated
Obligations, regardless of any knowledge thereof which any such holder may have
or be otherwise charged with. The holders of the Senior Indebtedness may,
without in any way affecting the obligations of the holder of the Subordinated
Obligations with respect thereto, at any time or from time to time and in their
absolute discretion, change the manner, place or terms of payment of, change or
extend the time of payment of, or renew or alter, any Senior Indebtedness, or
amend, modify or supplement any agreement or instrument governing or evidencing
such Senior Indebtedness or any other document referred to therein, or exercise
or refrain from exercising any other of their rights under the Senior
Indebtedness including, without limitation, the waiver of default thereunder and
the release of any collateral securing such Senior Indebtedness, all without
notice to or assent from the holder of the Subordinated Obligations.
          Section 1.07. Definitions. As used in this Annex, the terms set forth
below shall have the respective meanings provided below:
          “Credit Documents” shall have the meaning provided in the Credit
Agreement.
          “Trico Subsea Credit Agreement” shall mean the Trico Subsea Credit
Agreement, dated as of April 24, 2008, among Trico Supply Holding AS, Trico
Subsea AS, Trico Shipping AS, Nordea Bank Finland plc, New York Branch as
Administrative Agent, the lenders from time to time party thereto, as the same
may be amended, modified, extended, renewed, restated, supplemented,
restructured and/or refinanced from time to time, and including any agreement
extending the maturity of, refinancing or restructuring (including, but not
limited to, the inclusion of additional borrowers thereunder that are
Subsidiaries of the borrower or any increase in the amount borrowed) all or any
portion of, the indebtedness under such agreement or any successor agreements.
          “Credit Party” shall have the meaning provided in the Trico Subsea
Credit Agreement.
          “Interest Rate Protection Agreement” shall have the meaning provided
in the Trico Subsea Credit Agreement.

 



--------------------------------------------------------------------------------



 



Annex B
Page 5
          “Obligations” shall mean any principal, interest, premium, penalties,
fees, indemnities and other liabilities and obligations (including any guaranty
of the foregoing) payable under the documentation governing any indebtedness
(including, without limitation, all interest after the commencement of any
bankruptcy, insolvency, receivership or similar proceeding at the rate provided
in the governing documentation, whether or not such interest is an allowed claim
in such proceeding).
          “Other Creditors” shall have the meaning provided in certain of the
Trico Subsea Credit Documents.
          “Other Hedging Agreements” shall have the meaning provided in the
Trico Subsea Credit Agreement.
          “Required Lenders” shall have the meaning provided in the Trico Subsea
Credit Agreement.
          “Senior Indebtedness” shall mean all Obligations of (i) Trico Subsea
AS and/or any other Credit Party under the Trico Subsea Credit Agreement and the
other Credit Documents and any renewal, extension, restatement, refinancing or
refunding thereof and (ii) Trico Subsea AS and/or any other Credit Party in
respect of all Interest Rate Protection Agreements and Other Hedging Agreements
with Other Creditors.
          “Subordinated Guarantors” shall have the meaning provided in
Section 1.01.
          “Subordinated Obligations” shall have the meaning provided in
Section 1.01.
          “Subsidiaries” shall have the meaning provided in the Credit
Agreement.
          Section 1.08.  Miscellaneous. If, at any time, all or part of any
payment with respect to Senior Indebtedness theretofore made by any of the
Subordinated Guarantors or any other Person or entity is rescinded or must
otherwise be returned by the holders of Senior Indebtedness for any reason
whatsoever (including, without limitation, the insolvency, bankruptcy or
reorganization of any of the Subordinated Guarantor or such other Person or
entity), the subordination provisions set forth herein shall continue to be
effective or be reinstated, as the case may be, all as though such payment had
not been made.

 



--------------------------------------------------------------------------------



 



SCHEDULE I
REVOLVING LOAN COMMITMENTS

          Lender   Revolving Loan Commitment
Nordea Bank Norge ASA, Grand Cayman Branch
    $ 100,000,000  
Bayerische Hypo- und Vereinsbank AG
    $ 100,000,000  
 
       
Total:
    $ 200,000,000  
 
       

 



--------------------------------------------------------------------------------



 



SCHEDULE II
LENDER ADDRESSES
Nordea Bank Norge ASA, Grand Cayman Branch
437 Madison Avenue, 21st Floor
New York, New York 10022
USA
Attention: Loan Administration
Telephone: (212) 318-9632
Facsimile: (212) 421-4420
Bayerische Hypo- und Vereinsbank AG
Alter Wall 22
20457 Hamburg
Germany
Attention: Stephan Somitsch
Telephone: +49 (40) 3692-4625
Facsimile: +49 (4) 3692-2272

 



--------------------------------------------------------------------------------



 



SCHEDULE III
COLLATERAL VESSELS; PURCHASE PRICE

                                          Jurisdiction of         Registered    
      Registration and #   Name   Owner   Number   Flag
1.
  M/V Northern Canyon   Trico Shipping AS     8000711     Bahamain
2.
  M/V Northern Challenger   Trico Shipping AS     9011765     Norwegian
3.
  M/V Northern Clipper   Trico Shipping AS     9087312     Norwegian
4.
  M/V Northern Commander   Trico Shipping AS     8501098     Norwegian
5.
  M/V Northern Corona   Trico Shipping AS     9005352     Norwegian
6.
  M/V Northern Crusader   Trico Shipping AS     9005364     Norwegian
7.
  M/V Northern Gambler   Trico Shipping AS     9133111     Norwegian
8.
  M/V Northern Princess   Trico Shipping AS     1576     Vanuatu
9.
  M/V Northern Queen   Trico Shipping AS     705528     British
10.
  M/V Northern River   Trico Shipping AS     9179323     Norwegian
11.
  M/V Northern Supporter   Trico Shipping AS     728683     British
12.
  M/V Northern Wave   Trico Shipping AS     9255141     Norwegian
13.
  M/V Northern Sapphire   Trico Shipping AS     9390551     Norwegian

 



--------------------------------------------------------------------------------



 



SCHEDULE IV
VESSEL ACQUISITION AGREEMENTS
Shipbuilding Contract for One MT6009 MK II Platform Supply Vessel, Builder’s
Hull No: 83, dated as of March 13, 2006 between Solstrand AS and Trico Shipping
AS.
Refund Guaranty issued April 7, 2007 by Sparebanken Midt-Norge in the amount of
NOK 16,690,000 payable to Solstrand AS for the benefit of Trico Shipping AS
relating the shipbuilding contract regarding Yard No. 83.
Refund Guaranty issued April 7, 2007 by Sparebanken Midt-Norge in the amount of
NOK 33,380,000 payable to Solstrand AS for the benefit of Trico Shipping AS
relating the shipbuilding contract regarding Yard No. 83.

 



--------------------------------------------------------------------------------



 



SCHEDULE V
APPROVED CLASSIFICATION SOCIETIES
American Bureau of Shipping
Det Norske Veritas
Lloyd’s Register
Bureau Veritas
Nippon Kaiji Kyokai
Germanischer Lloyd AG
or such other first-class vessel classification society which is a member of
International Association of Classification Societies Ltd. that the
Administrative Agent has, with the consent of the Required Lenders, approved in
writing.

 



--------------------------------------------------------------------------------



 



SCHEDULE VI
ERISA
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE VII
SUBSIDIARIES

              Direct Owner(s) & Percentage   Jurisdiction of Legal Name of
Subsidiary   Ownership   Organization
Trico Shipping AS
  Trico Supply AS (100.0%)   Norway
 
       
Trico Subsea AS
  Trico Subsea Holding ASA (100.0%)   Norway
 
       
Trico Subsea Holding AS
  Trico Supply AS (100.0%)   Norway
 
       
Trico Supply (UK) Limited
  Trico Supply AS (100.0%)   England & Wales
 
       
Albyn Marine Limited
  Trico Supply (UK) Limited (100.0%)   Scotland

 



--------------------------------------------------------------------------------



 



SCHEDULE VIII
EXISTING INDEBTEDNESS

              Amounts     (in Indebtedness   thousands)
Loan Agreement, Reducing Revolving Credit Facility in the Equivalent Amount up
to NOK 800,000,000, dated as of April 24, 2002, between Trico Shipping AS as
borrower, Den Norske Bank ASA as agent and the lenders party thereto (present
facility amount is NOK 400,000,000).
  NOK 326,300,000

 



--------------------------------------------------------------------------------



 



SCHEDULE IX
INSURANCE

                  Insured Party   Carrier   Policy Type   Amount   Deductible
Trico Supply AS
  P & I Gard   Hull   According to vessel value   $100,000 per occurrence
Trico Supply AS
  P & I Gard   P & I   $5.25 billion per occurrence   NOK 30,000
Trico Supply AS
  P & I Gard   Pollution   $1 billion   NOK 30,000
Trico Supply AS
  P & I Gard   General Liability   $10 million   NOK 30,000
Trico Supply AS
  P & I Gard   Corporate Excess   $75 million (in excess of the
General Liability policy)   NOK 30,000
Trico Supply AS
  P & I Gard   Norwegian War Risk Pool   Pending   Pending

 



--------------------------------------------------------------------------------



 



SCHEDULE X
LEGAL NAME; TYPE OF ORGANIZATION AND
WHETHER A REGISTERED ORGANIZATION;
JURISDICTION OF ORGANIZATION; ETC.    

                                  Organizational         Registered      
Identification     Type of   Organization   Jurisdiction of   Number (if
Borrower/Guarantor   Organization   (Y/N)   Organization   applicable)
Trico Subsea AS
  Limited Company   Yes   Norway   989 941 372
Trico Supply AS
  Limited Company   Yes   Norway   976 853 938
Trico Shipping AS
  Limited Company   Yes   Norway   976 854 020
Trico Subsea Holding AS
  Limited Company   Yes   Norway   990 653 305
Trico Supply (UK) Limited
  Limited Company   Yes   England and Wales   1275998
Albyn Marine Limited
  Limited Company   Yes   Scotland   172765

 



--------------------------------------------------------------------------------



 



SCHEDULE XI
TRANSACTIONS WITH AFFILIATES
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE XII
REQUIRED INSURANCE
     (a) The Shipowner, at its own expense, or with respect to part (a)(iii) of
the Insurance Provisions the Mortgagee at the expense of the Shipowner, will
keep the Vessel insured with insurers and protection and indemnity clubs or
associations of internationally recognized responsibility, and placed in such
markets, on such terms and conditions, and through brokers, in each case
reasonably satisfactory to the Mortgagee and under forms of policies approved by
the Mortgagee against the risks indicated below and such other risks as the
Mortgagee may specify from time to time:
     (i) Marine and war risk, including London Blocking and Trapping Addendum
and Lost Vessel Clause, hull and machinery insurance in an amount in U.S.
dollars equal to, except as otherwise approved or required in writing by the
Mortgagee, the greater of (x) the then full commercial value of the Vessel and
(y) an amount which, when aggregated with such insured value of the other
Mortgaged Vessels (if the other Mortgaged Vessels are then subject to a mortgage
in favor of the Mortgagee under the Credit Agreement, and have not suffered an
Event of Loss), is equal to 110% of the then aggregate Total Commitment.
     (ii) Marine and war risk protection and indemnity insurance or equivalent
insurance (including coverage against liability for passengers, fines and
penalties arising out of the operation of the Vessel, insurance against
liability arising out of pollution, spillage or leakage, and workmen’s
compensation or longshoremen’s and harbor workers’ insurance as shall be
required by applicable law) in such amounts approved by the Mortgagee; provided,
however that insurance against liability under law or international convention
arising out of pollution, spillage or leakage shall be in an amount not less
than the greater of:
     (y) the maximum amount available of $1,000,000,000, as that amount may from
time to time change, from the International Group of Protection and Indemnity
Associations or alternatively such sources of pollution, spillage or leakage
coverage as are commercially available in any absence of such coverage by the
International Group as shall be carried by prudent shipowners for similar
vessels engaged in similar trades plus amounts available from customary excess
insurers of such risks as excess amounts shall be carried by prudent shipowners
for similar vessels engaged in similar trades; and
     (z) the amounts required by the laws or regulations of the United States of
America or any applicable jurisdiction in which the Vessel may be trading from
time to time.
     (iii) Mortgagee’s interest insurance (including extended mortgagee
interest-additional perils-pollution) coverage satisfactory to the Mortgagee in
an amount which, when aggregated with such insured value of the other Mortgaged
Vessels (if the other Mortgaged Vessels are then subject to a mortgage in favor
of the Mortgagee under the Credit Agreement, and have not suffered an Event of
Loss), is equal to 110% of the then

 



--------------------------------------------------------------------------------



 



aggregate Total Commitment; all such mortgagee’s interest insurance cover shall
in the Mortgagee’s discretion be obtained directly by the Mortgagee and the
Shipowner shall on demand pay all costs of such cover.
     (iv) While the Vessel is idle or laid up, at the option of the Shipowner
and in lieu of the above-mentioned marine and war risk hull insurance, port risk
insurance insuring the Vessel against the usual risks encountered by like
vessels under similar circumstances.
     (b) The marine and commercial war-risk insurance required by the Insurance
Provisions shall have deductibles and franchises no higher than the following:
(i) Hull and Machinery — U.S. $115,000 for all hull claims and U.S. $150,000 for
all machinery claims each accident or occurrence and (ii) Protection and
Indemnity — U.S. $50,000 for cargo claims, U.S. $35,000 for crew claims, U.S.
$10,000 passenger claims and U.S. $15,000 all other claims, in each case each
accident or occurrence.
     All insurance maintained hereunder shall be primary insurance without right
of contribution against any other insurance maintained by the Mortgagee. Each
policy of marine and war risk hull and machinery insurance with respect to the
Vessel shall provide that the Mortgagee shall be a named insured and a loss
payee. Each entry in a marine and war risk protection indemnity club with
respect to the Vessel shall note the interest of the Mortgagee. The Mortgagee
and its successors and assigns shall not be responsible for any premiums, club
calls, assessments or any other obligations or for the representations and
warranties made therein by the Shipowner or any other person.
     (c) The Shipowner will furnish the Mortgagee from time to time on request,
and in any event at least annually, a detailed report signed by a firm of marine
insurance brokers acceptable to the Mortgagee with respect to P & I entry, the
hull and machinery and war risk insurance carried and maintained on the Vessel,
together with their opinion as to the adequacy thereof and its compliance with
the provisions of this Mortgage. At the Shipowner’s expense the Shipowner will
cause such insurance broker and the P & I club or association providing P & I
insurance referred to in part (a)(ii) of the Insurance Provisions, to agree to
advise the Mortgagee by telex or telecopier confirmed by letter of any
expiration, termination, alteration or cancellation of any policy, any default
in the payment of any premium and of any other act or omission on the part of
the Shipowner of which it has knowledge and which might invalidate or render
unenforceable, in whole or in part, any insurance on the Vessel, and to provide
an opportunity of paying any such unpaid premium or call, such right being
exercisable by the Mortgagee on a vessel by vessel and not on a fleet basis. In
addition, the Shipowner shall promptly provide the Mortgagee with any
information which the Mortgagee reasonably requests for the purpose of obtaining
or preparing any report from an independent marine insurance consultant as to
the adequacy of the insurances effected or proposed to be effected in accordance
with this Mortgage as of the date hereof or in connection with any renewal
thereof, and the Shipowner shall upon demand indemnify the Mortgagee in respect
of all reasonable fees and other expenses incurred by or for the account of the
Mortgagee in connection with any such report; provided the Mortgagee shall be
entitled to such indemnity only for one such report during any period of twelve
months.

 



--------------------------------------------------------------------------------



 



SCHEDULE XII
     The underwriters or brokers shall furnish the Mortgagee with a letter or
letters of undertaking to the effect that:
     (i) they will hold the instruments of insurance, and the benefit of the
insurances thereunder, to the order of the Mortgagee in accordance with the
terms of the loss payable clause referred to in the relevant Assignment of
Insurances for the Vessel; and
     (ii) they will have endorsed on each and every policy as and when the same
is issued the loss payable clause and the notice of assignment referred to in
the relevant Assignment of Insurances for the Vessel; and
     (iii) they will not set off against any sum recoverable in respect of a
claim against the Vessel under the said underwriters or brokers or any other
person in respect of any other vessel nor cancel the said insurances by reason
of non-payment of such premiums or other amounts.
     All policies of insurance required hereby shall provide for not less than
14 days prior written notice to be received by the Mortgagee of the termination
or cancellation of the insurance evidenced thereby. All policies of insurance
maintained pursuant to these Insurance Provisions for risks covered by insurance
other than that provided by a P & I Club shall contain provisions waiving
underwriters’ rights of subrogation thereunder against any assured named in such
policy and any assignee of said assured. The Shipowner has assigned to the
Mortgagee its rights under any policies of insurance in respect of the Vessel.
The Shipowner agrees that, unless the insurances by their terms provide that
they cannot cease (by reason of nonrenewal or otherwise) without the Mortgagee
being informed and having the right to continue the insurance by paying any
premiums not paid by the Shipowner, receipts showing payment of premiums for
required insurance and also of demands from the Vessel’s P & I underwriters
shall be in the hands of the Mortgagee at least two (2) days before the risk in
question commences.
     (d) Unless the Mortgagee shall otherwise agree, all amounts of whatsoever
nature payable under any insurance must be payable to the Mortgagee for
distribution first to itself and thereafter to the Shipowner or others as their
interests may appear. Nevertheless, until otherwise required by the Mortgagee by
notice to the underwriters upon the occurrence and continuance of an Event of
Default, (i) amounts payable under any insurance on the Vessel with respect to
protection and indemnity risks may be paid directly to the Shipowner to
reimburse it for any loss, damage or expense incurred by it and covered by such
insurance or to the person to whom any liability covered by such insurance has
been incurred, and (ii) amounts payable under any insurance with respect to the
Vessel involving any damage to the Vessel, may be paid by underwriters directly
for the repair, salvage or other charges involved or, if the Shipowner shall
have first fully repaired the damage or paid all of the salvage or other
charges, may be paid to the Shipowner as reimbursement therefor; provided,
however, that if such amounts (including any franchise or deductible) are in
excess of U.S. $1,000,000, the underwriters shall not make such payment without
first obtaining the written consent thereto of the Mortgagee.

 



--------------------------------------------------------------------------------



 



SCHEDULE XII
     (e) All amounts paid to the Mortgagee in respect of any insurance on the
Vessel shall be disposed of as follows (after deduction of the expenses of the
Mortgagee in collecting such amounts):
     (i) any amount which might have been paid at the time, in accordance with
the provisions of paragraph (d) above, directly to the Shipowner or others shall
be paid by the Mortgagee to, or as directed by, the Shipowner;
     (ii) all amounts paid to the Mortgagee in respect of an Event of Loss of
the Vessel shall be applied by the Mortgagee to the payment of the Indebtedness
hereby secured pursuant to Section 4.02(a) of the Credit Agreement;
     (iii) all other amounts paid to the Mortgagee in respect of any insurance
on the Vessel may, in the Mortgagee’s sole discretion, be held and applied to
the prepayment of the Indebtedness hereby secured or to making of needed repairs
or other work on the Vessel, or to the payment of other claims incurred by the
Shipowner relating to the Vessel, or may be paid to the Shipowner or whosoever
may be entitled thereto.
     (f) In the event that any claim or lien is asserted against the Vessel for
loss, damage or expense which is covered by insurance required hereunder and it
is necessary for the Shipowner to obtain a bond or supply other security to
prevent arrest of the Vessel or to release the Vessel from arrest on account of
such claim or lien, the Mortgagee, on request of the Shipowner, may, in the sole
discretion of the Mortgagee, assign to any person, firm or corporation executing
a surety or guarantee bond or other agreement to save or release the Vessel from
such arrest, all right, title and interest of the Mortgagee in and to said
insurance covering said loss, damage or expense, as collateral security to
indemnify against liability under said bond or other agreement.
     (g) The Shipowner shall deliver to the Mortgagee copies and, whenever so
requested by the Mortgagee, the originals of all certificates of entry, cover
notes, binders, evidences of insurance and policies and all endorsements and
riders amendatory thereof in respect of insurance maintained under this Mortgage
for the purpose of inspection or safekeeping, or, alternatively, satisfactory
letters of undertaking from the broker holding the same. The Mortgagee shall be
under no duty or obligation to verify the adequacy or existence of any such
insurance or any such policies, endorsement or riders.
     (h) The Shipowner agrees that it will not execute or permit or willingly
allow to be done any act by which any insurance may be suspended, impaired or
cancelled, and that it will not permit or allow the Vessel to undertake any
voyage or run any risk or transport any cargo which may not be permitted by the
policies in force, without having previously notified the Mortgagee in writing
and insured the Vessel by additional coverage to extend to such voyages, risks,
passengers or cargoes.
     (i) In case any underwriter proposes to pay less on any claim than the
amount thereof, the Shipowner shall forthwith inform the Mortgagee, and if an
Event of Default has

 



--------------------------------------------------------------------------------



 



SCHEDULE XII
occurred and is continuing, the Mortgagee shall have the exclusive right to
negotiate and agree to any compromise.
     (j) The Shipowner will comply with and satisfy all of the provisions of any
applicable law, convention, regulation, proclamation or order concerning
financial responsibility for liabilities imposed on the Shipowner or the Vessel
with respect to pollution by any state or nation or political subdivision
thereof and will maintain all certificates or other evidence of financial
responsibility as may be required by any such law, convention, regulation,
proclamation or order with respect to the trade in which the Vessel is from time
to time engaged and the cargo carried by it except where its failure to comply
with the foregoing could not, individually or in the aggregate, be expected to
have a Material Adverse Effect.

 